Exhibit 10.2

 

 

 

$200,000,000

CREDIT AGREEMENT

among

HUDSON PACIFIC PROPERTIES, INC.,

as a Guarantor

HUDSON PACIFIC PROPERTIES, L.P.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

BARCLAYS CAPITAL

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of June 29, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page SECTION 1 DEFINITIONS

1.1

     Defined Terms    1

1.2

     Other Definitional Provisions    36 SECTION 2 AMOUNT AND TERMS OF REVOLVING
CREDIT COMMITMENT

2.1

     Revolving Credit Commitments    37

2.2

     Procedure for Revolving Credit Borrowing    37

2.3

     Swing Line Commitment    38

2.4

     Procedure for Swing Line Borrowing; Refunding of Swing Line Loans    38

2.5

     Repayment of Loans; Evidence of Debt    39

2.6

     Commitment Fees, Etc    40

2.7

     Termination or Reduction of Revolving Credit Commitments    41

2.8

     Optional Prepayments    41

2.9

     Mandatory Prepayments    41

2.10

     Conversion and Continuation Options    41

2.11

     Minimum Amounts and Maximum Number of Eurodollar Tranches    42

2.12

     Interest Rates and Payment Dates    42

2.13

     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    43

2.14

     Inability to Determine Interest Rate    43

2.15

     Pro Rata Treatment and Payments    44

2.16

     Requirements of Law    46

2.17

     Taxes    47

2.18

     Indemnity    49

2.19

     Illegality    49

2.20

     Change of Lending Office    49

2.21

     Replacement of Lenders under Certain Circumstances    50

2.22

     Increases in Revolving Credit Commitments    50

2.23

     Defaulting Lender    52 SECTION 3 LETTERS OF CREDIT

3.1

     L/C Commitment    54

3.2

     Procedure for Issuance of Letter of Credit    54

3.3

     Fees and Other Charges    55

3.4

     L/C Participations    55

3.5

     Reimbursement Obligation of the Borrower    56

3.6

     Obligations Absolute    57

3.7

     Letter of Credit Payments    57

3.8

     Applications    57

 

-i-



--------------------------------------------------------------------------------

            Page SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1

     Financial Condition    58

4.2

     No Change    58

4.3

     Corporate Existence; Compliance with Law    58

4.4

     Corporate Power; Authorization; Enforceable Obligations    59

4.5

     No Legal Bar    59

4.6

     No Material Litigation    59

4.7

     No Default    60

4.8

     Ownership of Property; Liens    60

4.9

     Intellectual Property    60

4.10

     Taxes    60

4.11

     Federal Regulations    60

4.12

     Labor Matters    61

4.13

     ERISA    61

4.14

     Investment Company Act; Other Regulations    61

4.15

     Subsidiaries    61

4.16

     Use of Proceeds    62

4.17

     Environmental Matters    62

4.18

     Accuracy of Information, etc    63

4.19

     Security Documents    63

4.20

     Solvency    64

4.21

     Regulation H    64

4.22

     REIT Status; Borrower Tax Status    64

4.23

     Insurance    64

4.24

     Casualty; Condemnation    65

4.25

     Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws   
65

4.26

     Property Condition    65

4.27

     Ground Leases    66 SECTION 5 CONDITIONS PRECEDENT

5.1

     Conditions to Effectiveness    66

5.2

     Conditions to Each Extension of Credit    71

5.3

     Conditions to the Addition of a Borrowing Base Property    72

5.4

     Conditions to the Release of a Borrowing Base Property    73 SECTION 6
AFFIRMATIVE COVENANTS

6.1

     Financial Statements    74

6.2

     Certificates; Other Information    74

6.3

     Payment of Obligations    75

6.4

     Conduct of Business and Maintenance of Existence; Compliance    76

 

-ii-



--------------------------------------------------------------------------------

            Page

6.5

     Maintenance of Property; Insurance    76

6.6

     Inspection of Property; Books and Records; Discussions    80

6.7

     Notices    81

6.8

     Environmental Laws; ESAs    83

6.9

     Additional Collateral, etc    84

6.10

     Further Assurances    86

6.11

     Appraisals    86

6.12

     Borrowing Base Reports    86

6.13

     Blocked Account Control Agreements    87

6.14

     Taxes    87

6.15

     Condemnation, Casualty and Restoration    87

6.16

     Ground Leases    89

6.17

     Borrowing Base Property Covenants    91

6.18

     Matters Concerning Manager    91 SECTION 7 NEGATIVE COVENANTS

7.1

     Financial Condition Covenants    91

7.2

     Limitation on Indebtedness    92

7.3

     Limitation on Liens    95

7.4

     Limitation on Fundamental Changes    97

7.5

     Limitation on Disposition of Property    97

7.6

     Limitation on Restricted Payments    98

7.7

     Limitation on Investments    99

7.8

     Limitation on Optional Payments and Modifications of Organizational
Documents    100

7.9

     Limitation on Transactions with Affiliates    100

7.10

     Limitation on Sales and Leasebacks    101

7.11

     Limitation on Changes in Fiscal Periods    101

7.12

     Limitation on Negative Pledge Clauses    101

7.13

     Limitation on Restrictions on Subsidiary Distributions    101

7.14

     Limitation on Lines of Business    102

7.15

     Limitation on Activities of the REIT    102

7.16

     Limitation on Hedge Agreements    102

7.17

     REIT Status    102

7.18

     Borrower Tax Status    102

7.19

     Borrowing Base Properties; Ground Leases    102

7.20

     Environmental Matters    104 SECTION 8 EVENTS OF DEFAULT SECTION 9 THE
AGENTS

9.1

     Appointment    107

9.2

     Delegation of Duties    108

9.3

     Exculpatory Provisions    108

 

-iii-



--------------------------------------------------------------------------------

            Page

9.4

     Reliance by Agents    108

9.5

     Notice of Default    109

9.6

     Non-Reliance on Agents and Other Lenders    109

9.7

     Indemnification    109

9.8

     Agent in Its Individual Capacity    110

9.9

     Successor Administrative Agent    110

9.10

     Authorization to Release Liens and Guarantees    111

9.11

     The Arranger; the Syndication Agent    111

9.12

     No Duty to Disclose    111

9.13

     Waiver    111 SECTION 10 MISCELLANEOUS

10.1

     Amendments and Waivers    111

10.2

     Notices    113

10.3

     No Waiver; Cumulative Remedies    114

10.4

     Survival of Representations and Warranties    114

10.5

     Payment of Expenses    114

10.6

     Successors and Assigns; Participations and Assignments    115

10.7

     Adjustments; Set-off    119

10.8

     Counterparts    119

10.9

     Severability    120

10.10

     Integration    120

10.11

     Governing Law    120

10.12

     Submission To Jurisdiction; Waivers    120

10.13

     Acknowledgments    121

10.14

     Confidentiality    121

10.15

     Release of Collateral and Guarantee Obligations    121

10.16

     Accounting Changes    123

10.17

     Waivers of Jury Trial    123

 

-iv-



--------------------------------------------------------------------------------

ANNEX:

 

A

   Commitments

SCHEDULES:

1.1A

   Mortgaged Property

1.1B

   Real Property

1.1C

   Excluded Subsidiaries

4.4

   Consents, Authorizations, Filings and Notices

4.15

   Subsidiaries

4.19(a)

   UCC Filing Jurisdictions

4.19(b)

   Mortgage Filing Jurisdictions

7.2(d)

   Existing Indebtedness

7.3(g)

   Existing Liens

7.9

   Specified Affiliate Transactions

EXHIBITS:

A

   Form of Guarantee and Collateral Agreement

B

   Form of Compliance Certificate

C

   Form of Closing Certificate

D

   Form of Mortgage

E

   Form of Assignment and Assumption

F-1

   Form of Revolving Credit Note

F-2

   Form of Swing Line Note

G

   Form of Exemption Certificate

H

   Form of Borrowing Notice

I

   Form of New Lender Supplement

J

   Form of Commitment Increase Supplement

K

   Form of Borrowing Base Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 29, 2010, among HUDSON PACIFIC PROPERTIES,
INC., a Maryland corporation (the “REIT”), HUDSON PACIFIC PROPERTIES, L.P., a
Maryland limited partnership (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BARCLAYS CAPITAL, the investment banking division of Barclays
Bank PLC, and BANC OF AMERICA SECURITIES LLC, as joint lead arrangers and joint
bookrunners (in such capacity, collectively, the “Arrangers”), BANK OF AMERICA,
N.A., as syndication agent (in such capacity, the “Syndication Agent”), and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make available a revolving
credit loan facility to the Borrower in an aggregate principal amount at any one
time outstanding not to exceed $200,000,000 (as may be increased pursuant to
this Agreement), to provide for the general corporate purposes of the Borrower
and its Subsidiaries (as defined below), including to refinance existing
indebtedness, and funding acquisitions, redevelopment and expansion; and

WHEREAS, the Lenders are willing to make such revolving credit loan facility
available upon and subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1 DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acceptable Ground Lease”: a ground lease with respect to a Borrowing Base
Property executed by a Loan Party, as lessee, that satisfies, in substance, each
of the conditions set forth below, other than any such condition waived by the
Administrative Agent and the Syndication Agent in their sole discretion:

(a) such ground lease is in full force and effect;

(b) such ground lease has a remaining lease term of at least 30 years(excluding
extension or renewal rights), calculated as of the Revolving Credit Termination
Date;

(c) (i) no default has occurred and is continuing and no terminating event has
occurred under such ground lease by any Loan Party thereunder, (ii) no event has
occurred which but for the passage of time, or notice, or both would constitute
a default or terminating event under such ground lease except for such defaults
or terminating events specifically disclosed to the Administrative Agent in
writing and (iii) to the



--------------------------------------------------------------------------------

Borrower’s and each Loan Party’s knowledge, there is no default or terminating
event under such ground lease by any ground lessor thereunder, in each case,
which event, default or terminating event has caused or otherwise resulted in or
could reasonably be expected to cause or otherwise result in any material
interference with the applicable Subsidiary Guarantor’s occupancy under such
ground lease or adversely affect in any material respect the Administrative
Agent’s rights under the related Mortgage;

(d) such ground lease requires (or the ground lessor thereunder agrees in
writing for the benefit of the Administrative Agent) that the ground lessor
thereunder shall give the Administrative Agent (i) a copy of each notice of
default or event of default under such ground lease at the same time as it gives
notice of default to the applicable Loan Party, and no such notice of default or
event of default shall be deemed effective unless and until a copy thereof shall
have been so given to the Administrative Agent and (ii) notice if such ground
lease is terminated by reason of an event of default under such ground lease;

(e) the Administrative Agent is permitted the opportunity to cure any default by
any Loan Party under the ground lease before any applicable ground lessor
thereunder may terminate such ground lease;

(f) all rents, additional rents, and other sums due and payable under such
ground lease have been paid in full;

(g) no Loan Party nor the ground lessor under such ground lease has commenced
any action or given or received any notice for the purpose of terminating such
ground lease;

(h) such ground lease or a memorandum thereof has been duly recorded and there
have not been any amendments or modifications to the terms of the ground lease
since recordation of the ground lease (or a memoranda thereof) that would cause
such ground lease to fail to satisfy any other clause of this definition;

(i) such ground lease permits the interest of the applicable Loan Party to be
encumbered by the Security Documents or the necessary approval has been obtained
in writing from the applicable ground lessor to permit such encumbrance;

(j) no Loan Party’s interest in such ground lease is subject to any Liens or
encumbrances superior to, or of equal priority with, the related Mortgage other
than the ground lessor’s related fee interest and Liens set forth in Sections
7.3(a), 7.3(b), 7.3(d) and 7.3(f) and as otherwise set forth in the applicable
title insurance policy;

(k) each Loan Party’s interest in the ground lease is assignable to the
Administrative Agent or its designee upon notice to, but without the consent of,
the ground lessor thereunder (or, if any such consent is required, then such
consent has been obtained in writing prior to the date such ground lease is
admitted into the Borrowing Base), provided that, any subsequent assignment of
such Loan Party’s interest in the ground lease by the Administrative Agent may
be subject to the consent of the ground lessor thereunder in accordance with the
terms of the applicable ground lease, which consent shall not be unreasonably
delayed, conditioned or withheld;

 

2



--------------------------------------------------------------------------------

(l) the Administrative Agent will be recognized by the applicable ground lessor
as a permitted mortgagee of such ground lease; and

(m) such ground lease requires the applicable ground lessor (or the ground
lessor thereunder otherwise agrees in writing for the benefit of the
Administrative Agent) to enter into a new lease with the Administrative Agent or
its designee upon termination of such ground lease for any reason, including
rejection or disaffirmation of such ground lease in a bankruptcy proceeding;
provided that, the Administrative Agent (i) shall provide written notice to the
ground lessor of its (or its designee’s) intent to enter into a new lease,
(ii) shall cure, or cause to be cured, all monetary defaults of the ground
lessee and any non-monetary defaults reasonably susceptible to being cured
within the applicable time period, and diligently pursue the cure of any
non-monetary defaults that are not reasonably susceptible to being cured within
the applicable time period and (iii) may be required to pay all reasonable out
of pocket costs and expenses incurred by the ground lessor in connection with
the new lease.

“Accounting Change”: as defined in Section 10.16.

“Acquisition”: as to any Person, the acquisition by such Person of (a) Capital
Stock of any other Person if, after giving effect to the acquisition of such
Capital Stock, such other Person would be a Subsidiary, and (b) any other
Property of any other Person.

“Additional Borrowing Base Office Properties”: any office property (other than
the Approved Borrowing Base Office Properties) acquired after the Closing Date
by the Borrower and its Subsidiaries and approved by the Required Lenders,
provided that, subject to Section 5.3(a)(iii), the approval of the Required
Lenders shall not be required to add any additional office property to the
Borrowing Base at any time there are five or more Borrowing Base Office
Properties.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

3



--------------------------------------------------------------------------------

“Applicable Borrowing Base Office Property Advance Rate”: (a) at any time during
a Borrowing Base Office Property Advance Rate Increase Period, 60%, and (b) any
other time, 55%.

“Applicable Margin”: for each Type of Loan, the rate per annum determined
pursuant to the pricing grid below:

 

Consolidated Leverage

Ratio

 

Applicable Margin for

Eurodollars Loan

 

Applicable Margin for Base

Rate Loans

< 0.35 to 1.00

  3.25%   2.25%

³ 0.35 to 1.00 and < 0.45 to 1.00

  3.50%   2.50%

³ 0.45 to 1.00 and < 0.55 to 1.00

  3.75%   2.75%

³ 0.55 to 1.00

  4.00%   3.00%

Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 (but in any event not later
than the 45th day after the end of each of the first three quarterly periods of
each fiscal year (or, in the case of the first quarter ending after the Closing
Date, such later date as may be permitted by the SEC) or the 90th day after the
end of each fiscal year, as the case may be) and shall remain in effect until
the next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
above, then, until such financial statements are delivered, the Consolidated
Leverage Ratio as at the end of the fiscal period that would have been covered
thereby shall for the purposes of this definition be deemed to be equal to or
greater than 0.55 to 1.00. In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Leverage Ratio shall for
the purposes of this pricing grid be deemed to be equal to or greater than 0.55
to 1.00. Each determination of the Consolidated Leverage Ratio pursuant to this
pricing grid shall be made for the periods and in the manner contemplated by
Section 7.1(a).

“Applicable Supermajority Lenders”: (x) at any time prior to the date that is
45 days after the Closing Date, those Lenders which comprise Supermajority
Lenders as of the Closing Date, and (y) at any time thereafter, the
Supermajority Lenders.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Appraisal”: with respect to any Real Property, an MAI “Full Appraisal Report”
prepared in accordance with FIRREA and USPAP, undertaken by an Appraiser, and
providing an assessment of the value of such Real Property, which shall be
commissioned by, and in form and substance reasonably satisfactory to, the
Administrative Agent at the sole expense of the Borrower. For the avoidance of
doubt, the appraised value of any Real Property shall include the appraised
value of any Specified Development Property part of such Real Property set forth
in a separate Appraisal approved in accordance with the definition of “Specified
Development Property”.

 

4



--------------------------------------------------------------------------------

“Appraiser”: CB Richard Ellis or such other independent appraisal firm selected
by the Administrative Agent.

“Approved Borrowing Base Office Properties”: at any time at the Borrower’s
discretion (and, for the avoidance of doubt, without requiring the consent of
the Required Lenders), (i) that certain 113,000 square foot office building in
Torrance, CA, known as the “Del Amo Office”, (ii) that certain 222,423 square
foot office located in Encino, CA, known as “First Financial Plaza”, (iii) that
certain 104,234 square foot office building located in San Diego, CA, known as
“Tierrasanta”, and (iv) that certain 286,270 square foot office/retail project,
located at 875 Howard Street, San Francisco, CA, known as “875 Howard”.

“Arranger”: as defined in the preamble hereto.

“Assignee”: as defined in Section 10.6(c).

“Assignment of Management Agreement”: with respect to each Borrowing Base
Property, that certain Assignment of Management Agreement and Subordination of
Management Fees, dated as of the date hereof, among the Administrative Agent,
the Loan Party which owns such Borrowing Base Property and the Manager, as
manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Assignor”: as defined in Section 10.6(c).

“ASTM”: the American Society for Testing & Materials.

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided that, in calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.6(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.

“Bankruptcy Code”: Title 11 of the United States Code, 11 U.S.C. § 101, et seq.,
as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1/2 of 1% and (c) 1.0% per annum plus the Eurodollar Rate (for
avoidance of doubt after giving effect to the proviso of the definition thereof)
applicable to an Interest Period of one month, provided that, in no event shall
the Base Rate be less than 2.50%. For purposes hereof: “Prime Rate” shall mean
the prime lending rate as set forth on the Reuters Screen RTRTSY1 (or such other
comparable publicly available page as may, in the reasonable opinion of the
Administrative Agent after notice to the Borrower, replace such page for the
purpose of displaying such rate if such rate no longer appears on the Reuters
Screen RTRTSY1), as in effect from time to time.

 

5



--------------------------------------------------------------------------------

The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, or the Federal Funds Effective Rate or the
one-month Eurodollar Rate, respectively.

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 10.7.

“Bilateral Line of Credit”: unsecured, bilateral Recourse Indebtedness incurred
by the Borrower or its Subsidiaries with a single Eligible Institution in an
aggregate amount not exceeding $10,000,000 at any one time outstanding.

“Blocked Account Control Agreements”: as defined in Section 5.1(b).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Common Units”: the Borrower’s Common Units as defined in the
Borrower’s LP Agreement.

“Borrower LP Agreement”: the Amended and Restated Agreement of Limited
Partnership of the Borrower, dated as of June 29, 2010, as amended, supplemented
or otherwise modified from time to time in accordance with this Agreement.

“Borrower Preferred Units”: the Borrower’s Series A Preferred Units as defined
in the Borrower’s LP Agreement.

“Borrowing Base”: at any time, an amount equal to the sum of:

(a) with respect to each Borrowing Base Office Property, the lesser of (i) a
percentage equal to the Applicable Borrowing Base Office Property Advance Rate
of the MAI “as-is” appraised value of such Borrowing Base Office Property set
forth in the most recent Appraisal for such Borrowing Base Office Property, and
(ii) the Consolidated Debt Service Coverage Amount for such Borrowing Base
Office Property as at such time; plus

(b) with respect to each Borrowing Base Studio Property, the lesser of (i) 25%
of MAI “as-is” appraised value of such Borrowing Base Studio Property set forth
in the most recent Appraisal for such Borrowing Base Studio Property and
(ii) the Consolidated Debt Service Coverage Amount for such Borrowing Base
Studio Property as at such time; subject to the following adjustments:

 

6



--------------------------------------------------------------------------------

(i) if (x) prior to the first anniversary of the Closing Date, the aggregate
Borrowing Base attributable to the Borrowing Base Studio Properties exceeds more
than 25% of the aggregate Borrowing Base, or (y) on and after the first
anniversary of the Closing Date, the aggregate Borrowing Base attributable to
the Borrowing Base Studio Properties exceeds more than 20% of the aggregate
Borrowing Base, then, in the case of each of clauses (x) and (y), any excess
amount shall be excluded from the aggregate Borrowing Base;

(ii) from and after the date that is nine months after the Closing Date, if the
aggregate total revenue for Borrowing Base Office Properties with single Tenants
exceeds 35% of the total revenue for all of the Borrowing Base Properties for
the four fiscal quarters most recently ended for which financial statements are
available, the Borrowing Base shall exclude such Borrowing Base Office
Properties, beginning with the Borrowing Base Office Property with the lowest
revenue derived from single Tenants, until the aggregate total revenue for such
Borrowing Base Office Properties no longer exceeds 35% of the total revenue for
all of the Borrowing Base Properties for the four fiscal quarters most recently
ended for which financial statements are available;

(iii) from and after the date that is nine months after the Closing Date, the
Borrowing Base shall exclude any Borrowing Base Office Property with a single
Tenant comprising more than 15% of the total revenue for all of the Borrowing
Base Properties for the four fiscal quarters most recently ended for which
financial statements are available, provided that, the Technicolor Building may
comprise up to 25% of the total revenue for all of the Borrowing Base Properties
for the four fiscal quarters most recently ended for which financial statements
are available at any time except during a Borrowing Base Office Property Advance
Rate Increase Period;

(iv) if a mechanics’ Lien or other Lien for the performance of work or the
supply of materials is filed against a Borrowing Base Property, or any stop
notice is served on the owner of such Borrowing Base Property, and the Lien
remains unsatisfied or unbonded for a period of ten days after the date of
filing or service, the Borrowing Base shall be reduced by an amount equal to
125% of the aggregate amount of such Lien until the Administrative Agent has
received satisfactory evidence that such Lien has been released or bonded;

(v) if a Borrowing Base Property suffers a Material Environmental Event, the
Borrowing Base shall be reduced by an amount equal to 125% of the Cost to Remedy
such Material Environmental Event, until such Material Environmental Event is
fully remedied as evidenced by an ESA; and

(vi) the amount of the Borrowing Base attributable to all Borrowing Base
Properties subject to Acceptable Ground Leases, other than Sunset Gower and Del
Amo Office, shall not exceed 25% of the Borrowing Base and any excess

 

7



--------------------------------------------------------------------------------

amount shall be excluded from the aggregate Borrowing Base, provided that, such
percentage may be increased or waived with the approval of the Required Lenders
(such approval not to be unreasonably withheld or delayed).

The Borrowing Base shall be determined based on the most recent Borrowing Base
Certificate delivered pursuant to Section 5.2(c), 5.3 or 5.4 or Section 6.12,
provided that, the Administrative Agent may adjust the Borrowing Base at any
time following the receipt of a new Appraisal received pursuant to Section 6.11.

“Borrowing Base Certificate”: a certificate, appropriately completed and
substantially in the form of Exhibit K (with such modifications as to format and
presentation as may be reasonably requested by the Administrative Agent upon
five Business Days’ notice) together with all supporting documentation
reasonably requested by the Administrative Agent.

“Borrowing Base Office Properties”: subject to Section 5.4, (a) on the Closing
Date, the Initial Borrowing Base Office Properties and (b) after the Closing
Date, the Initial Borrowing Base Office Properties, together with any Approved
Borrowing Base Office Properties and Additional Borrowing Base Office Properties
added to the Borrowing Base in accordance with Section 5.3 and, for the
avoidance of doubt, in the case of each of clauses (a) and (b), together with
any Specified Development Property part of such Real Property.

“Borrowing Base Office Property Advance Rate Increase Period”: any period during
which each of the following conditions has occurred and is continuing: (i) there
are five or more Borrowing Base Office Properties, (ii) the Net Operating Income
of any Borrowing Base Office Property for the four fiscal quarters most recently
ended for which financial statements are available does not exceed 30% of the
aggregate Net Operating Income of all the Borrowing Base Properties for the four
fiscal quarters most recently ended for which financial statements are
available, (iii) any Tenant of Borrowing Base Office Properties that does not
have an Investment Grade Rating does not account for more than 15% of total
revenue for all Borrowing Base Properties for the four fiscal quarters most
recently ended for which financial statements are available and (iv) any Tenant
of Borrowing Base Office Properties that has an Investment Grade Rating does not
account for more than 20% of total revenue for all Borrowing Base Properties for
the four fiscal quarters most recently ended for which financial statements are
available. For the avoidance of doubt, a Borrowing Base Office Property Advance
Rate Increase Period shall cease on the first date that any of the conditions
above are not met.

“Borrowing Base Properties”: collectively, the Borrowing Base Studio Properties
and Borrowing Base Office Properties.

“Borrowing Base Studio Properties”: subject to Section 5.4, (a) on the Closing
Date, Sunset Gower, and (b) after the Closing Date, Sunset Gower and, to the
extent added to the Borrowing Base at the Borrower’s discretion in accordance
with Section 5.3, Sunset Bronson and, for the avoidance of doubt, in the case of
each of clauses (a) and (b), together with any Specified Development Property
part of such Real Property. For the avoidance of doubt, (x) subject to the
satisfaction of the conditions set forth in Section 5.3, the consent of the
Lenders shall not be required to add Sunset Bronson as a Borrowing Base
Property, and (y) at no time shall there be Borrowing Base Studio Properties
other than Sunset Gower and Sunset Bronson.

 

8



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person; provided that, “Capital Expenditures” shall not include
(x) expenditures made in connection with the replacement, substitution or
restoration of assets (i) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking or the threat of taking
by eminent domain or Condemnation of the assets being replaced, (y) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment but only to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time or (z) the purchase of plant, property
and equipment made within 270 days of the sale of any asset to the extent
purchased with the proceeds of such sale.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization Rate”: for office properties, 8.50%, and for studio properties,
9.00%, provided that, for the purposes of determining “Total Asset Value” on any
date of determination, the Capitalization Rate shall be equal to a weighted
average percentage based on the Consolidated EBITDA allocable to Real Property
(other than Borrowing Base Properties and Construction in Process) owned for
four or more consecutive fiscal quarters.

 

9



--------------------------------------------------------------------------------

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Lender (as applicable) and the Secured Parties, as collateral for the L/C
Obligations or obligations of the Lenders to fund participations in respect
thereof (as the context may require), cash or deposit account balances or, if
Issuing Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender. The term “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Casualty”: with respect to any Borrowing Base Property, that such Borrowing
Base Property is damaged or destroyed, in whole or in part, by fire or other
casualty.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding common stock of the REIT; (b) the board of
directors of the REIT shall cease to consist of a majority of Continuing
Directors; (c) the Borrower shall cease to own, directly or indirectly, 100% of
the equity interests of any Subsidiary Guarantor free and clear of any Liens
(other than Liens in favor of Administrative Agent) unless the Borrowing Base
Property owned by such Subsidiary Guarantor is removed

 

10



--------------------------------------------------------------------------------

from the Borrowing Base in accordance with Section 5.4 of this Agreement; or
(d) the REIT shall (i) fail to be sole general partner of the Borrower or cease
to own all the general partnership interests of the Borrower or (ii) fail to
control the management and policies of the Borrower.

“City Plaza”: as defined in the definition of “Initial Borrowing Base Office
Properties”.

“Closing Date”: June 29, 2010.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment Fee Rate”:  1/2 of 1% per annum.

“Commitment Increase Supplement”: as defined in Section 2.22(c).

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Sections 412 or 430 of the Code, Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Condemnation”: a temporary or permanent taking by any Governmental Authority as
the result, in lieu or in anticipation, of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Consolidated Debt Service Coverage Amount”: at any date:

(i) for any Borrowing Base Office Property, the (1) the Net Operating Income of
such Borrowing Base Office Property for the four fiscal quarters most recently
ended for which financial statements are available divided by (2) 1.60, divided
by the greater of (x) an interest rate of 8.0% per annum (assuming a 30-year
amortization) or (y) the 10-year treasury rate on the last day of such period
plus 3.0% (assuming a 30-year amortization); and

(ii) for any Borrowing Base Studio Property, the (1) the Net Operating Income of
such Borrowing Base Studio Property for the four fiscal quarters most recently
ended for which financial statements are available divided by (2) 4.50, divided
by the greater of (x) an interest rate of 8.0% per annum (assuming a 30-year
amortization) or (y) the 10-year treasury rate on the last day of such period
plus 3.0% (assuming a 30-year amortization);

 

11



--------------------------------------------------------------------------------

provided that, solely for the purpose of determining the Consolidated Debt
Service Coverage Amount during such four fiscal quarter period for City Plaza
and, after such Real Property becomes a Borrowing Base Property in accordance
with Section 5.3, 875 Howard, Net Operating Income for City Plaza and 875
Howard, as applicable, shall be increased on a pro forma basis to include the
contractual monthly base rent for each Tenant subject to a valid and effective
Lease that does not yet occupy any space or that is otherwise in a free-rent
period during such four fiscal quarter period for each month occurring during
the Lease Adjustment Period for such Lease, less any applicable duplications for
Tenants relocating within the applicable building. For the avoidance of doubt,
the Net Operating Income of any Borrowing Base Property shall include the actual
Net Operating Income of any Specified Development Property part of such
Borrowing Base Property.

“Consolidated EBITDA”: of the Group Members for any period, Consolidated Net
Income for such period plus, without duplication and to the extent reflected as
a charge in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense of such Person and its
Subsidiaries, amortization or write-off of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) any other non-cash charges or expenses and
(g) the Group Members’ pro rata share of Consolidated EBITDA from their
Unconsolidated Joint Ventures minus, to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (a) interest income
(except to the extent deducted in determining such Consolidated Net Income),
(b) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) any other non-cash income and (d) any cash
payments made during such period in respect of items described in clause (e)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Consolidated Net
Income, all as determined on a consolidated basis. Consolidated EBITDA shall be
adjusted to remove any impact from straightline rent adjustments and
mark-to-market lease adjustments required under GAAP.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense of the Group Members for such period,
(b) provision for cash income taxes made by the Group Members on a consolidated
basis in respect of such period, (c) scheduled payments made during such period
on account of principal of Indebtedness of the Group Members (excluding any
“balloon” payment or final payment at maturity that is significantly larger than
the scheduled payments that preceded it), (d) all preferred dividends paid
during such period and (e) the Group Members’ pro rata share of all expenses,
taxes, payments and dividends referred to in the preceding clauses (a) to
(d) from their Unconsolidated Joint Ventures.

 

12



--------------------------------------------------------------------------------

“Consolidated Floating Rate Debt”: Consolidated Total Debt bearing interest
based on an index that floats, or otherwise changes from time to time (excluding
any such Indebtedness subject to a fixed rate interest rate hedge, cap or
collar).

“Consolidated Interest Expense”: of the Group Members for any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Group Members for such period with respect to all outstanding Indebtedness
of the Group Members (including, without limitation, all commissions, discounts
and other fees and charges owed by the Group Members with respect to letters of
credit and bankers’ acceptance financing and net costs of the Group Members
under Hedge Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: on any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Total Asset Value on such date;
provided that for purposes of calculating Total Asset Value on any date, the
Total Asset Value of any Person Disposed of by the Borrower or its Subsidiaries
during such period shall be excluded for such period (assuming the consummation
of such Disposition and the repayment of any Indebtedness in connection
therewith occurred on the first day of such period).

“Consolidated Net Income”: of the Group Members for any period, the consolidated
net income (or loss) of the Group Members for such period, determined on a
consolidated basis; provided that, in calculating Consolidated Net Income of the
Group Members for any period, there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person in which any Group
Member has an ownership interest, except to the extent that any such income is
actually received by such Group Member in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of any Group
Member to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Total Debt”: at any date, an amount equal to (i) the aggregate
outstanding face amount of all Indebtedness of the Group Members at such date,
determined on a consolidated basis in accordance with GAAP and (ii) the Group
Members’ pro rata share of Indebtedness of their Unconsolidated Joint Ventures
at such date.

“Construction in Process”: any Real Property owned by a Group Member consisting
of (i) new ground up construction or (ii) renovation or expansion of existing
Real Property in which (a) greater than 40% of the square footage of such Real
Property is unavailable for occupancy due to renovation and (b) no Rents are
being paid on such square footage. A Real Property will cease being classified
as “Construction in Process”, (i) with respect to new ground up construction,
upon the completion of such construction as evidenced by the issuance of a
temporary or permanent certificate of occupancy (whichever occurs first) for the
related Real

 

13



--------------------------------------------------------------------------------

Property, and (ii) with respect to the renovation or expansion of existing
property, upon the earlier to occur of (a) the time that such property has an
Occupancy Rate of at least 65% of the total square footage (including any
applicable expansion) or (b) 180 days after completion of such renovation or
expansion.

“Continuing Directors”: the directors of the REIT on the Closing Date, after
giving effect to the other transactions contemplated hereby, and each other
director of the REIT, if, in each case, such other director’s nomination for
election to the board of directors of the REIT is recommended by at least
66 2/3% of the then Continuing Directors or such other director receives the
vote of the Permitted Investors in his or her election by the shareholders of
the REIT.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Cost to Remedy”: the actual or reasonably estimated cost to remedy a Material
Environmental Event, provided that, if the Cost to Remedy a Material
Environmental Event is not known or cannot be reasonably estimated at the time
such Material Environmental Event occurs, the Cost to Remedy shall be determined
pursuant to an ESA delivered in accordance with Section 6.8(h).

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that has in the Administrative Agent’s
reasonable discretion:

(a) failed to fund any portion of its Revolving Credit Commitment (including the
purchase of a participation under any Letter of Credit pursuant to Section 3.4)
within three Business Days of the date required to be funded by it hereunder,
unless the subject of a good faith dispute,

(b) failed to make any payment required to be made by it pursuant to
Section 9.7,

 

14



--------------------------------------------------------------------------------

(c) notified the Borrower, the Administrative Agent or any other Lender in
writing, or has otherwise indicated through a public statement, that it does not
intend to comply with its funding obligations hereunder or generally under any
agreement in which it commits to extend credit,

(d) failed, within three Business Days after receipt of a written request from
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Revolving Credit
Commitments (including the purchase of a participation under any Letter of
Credit pursuant to Section 3.4),

(e) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder, unless the subject of a
good faith dispute, or

(f) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment;

provided that, (i) if the Borrower, the Administrative Agent, the Issuing Lender
and the Swing Line Lender agree in writing, each in its sole discretion, that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Swing Line
Commitment and funded and unfunded participations in Swing Line Loans and
Letters to Credit to be held on a pro rata basis by the Lenders in accordance
with their pro rata share of the Total Revolving Credit Commitments (without
giving effect to Section 2.23), whereupon that Lender will cease to be a
Defaulting Lender and (ii) a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of voting stock or any other equity
interest in such Lender or a parent company thereof by a Governmental Authority
or an instrumentality thereof.

“Del Amo Office”: as defined in the definition of “Approved Borrowing Base
Office Properties”.

“Derivatives Counterparty”: as defined in Section 7.6.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

15



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

“875 Howard”: as defined in the definition of “Approved Borrowing Base Office
Properties”.

“Eligible Account”: a separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Borrowing Base Property”: any Real Property (other than the Initial
Borrowing Base Office Properties and Sunset Gower) that satisfies each of the
following conditions:

(i) such Real Property is located in the continental United States and is used
for commercial office purposes,

(ii) such Real Property is wholly-owned by the Borrower or a Subsidiary
Guarantor in fee simple or ground leased pursuant to an Acceptable Ground Lease,

(iii) such Real Property has an Occupancy Rate greater than 80% at the time it
is included in the Borrowing Base,

(iv) such Real Property is subject to a duly perfected, first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties,

(v) the Administrative Agent has received for such Real Property, in each case,
in form and substance reasonably satisfactory to the Administrative Agent:

(A) an ESA identifying no environmental condition reasonably likely to result in
a Material Environmental Amount,

(B) a current property condition and structural report,

(C) evidence as to whether the applicable Real Property is a Flood Hazard
Property and if such Real Property is a Flood Hazard

 

16



--------------------------------------------------------------------------------

Property, evidence of compliance with federally-mandated flood insurance
requirements, including (1) the Borrower’s written acknowledgment of receipt of
written notification required pursuant to Section 208(e)(3) of Regulation H of
the Board from the Administrative Agent (x) as to the fact that such Real
Property is a Flood Hazard Property and (y) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (2) copies of insurance policies or certificates of
insurance evidencing flood insurance naming the Administrative Agent as sole
loss payee on behalf of the Secured Parties under a standard mortgagee
endorsement, that (a) covers any parcel of improved Real Property that is
encumbered by any Mortgage, (b) is written in an amount which is commercially
available at a reasonable cost, and (c) has a term ending not later than the
maturity of the indebtedness secured by such Mortgage or that may be renewed to
such maturity date,

(D) certificates of insurance or insurance policies satisfying the requirements
of Section 6.5, with all premiums fully paid current,

(E) a title insurance policy satisfying the requirements of Section 5.1(p),

(F) a new Appraisal,

(G) a recent survey satisfying the requirements of Section 5.1(p),

(H) estoppels and subordination and nondisturbance and attornment agreements
from all Tenants subject to a Major Lease at such Real Property, and

(I) if such applicable Real Property is held pursuant to an Acceptable Ground
Lease: (i) true and correct copies of such Acceptable Ground Lease and any
guarantees thereof and (ii) to the extent required by the Administrative Agent
in its discretion, recognition agreements and estoppel certificates executed by
the lessor under such Acceptable Ground Lease, in form and content satisfactory
to the Administrative Agent; and

(vi) which satisfies any other criteria required by the Administrative Agent, as
reasonably determined by the Administrative Agent.

“Eligible Institution”: the Administrative Agent, the Syndication Agent, Morgan
Stanley, Wells Fargo Bank, N.A., City National Bank, KeyBank National
Association or a depository institution or trust company insured by the Federal
Deposit Insurance Corporation, the short term unsecured debt obligations or
commercial paper of which are rated at least “A 1+” by S&P, “P 1” by Moody’s and
“F 1+” by Fitch in the case of accounts in which funds are held for 30 days or
less (or, in the case of accounts in which funds are held for more than 30 days,
the long term unsecured debt obligations of which are rated at least “AA” by
Fitch and S&P and “Aa2” by Moody’s).

 

17



--------------------------------------------------------------------------------

“Environmental Claim”: any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action
threatened, instituted, or completed pursuant to any applicable Environmental
Law against any Group Member or against or with respect to any Real Property or
facility.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, agreements or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Environmental Requirement”: as defined in Section 6.8(g).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ESA”: as defined in Section 5.1(k).

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by lending banks in London interbank deposit
market) as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period. In the event that such rate does not appear on Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
lending banks in London interbank deposit market) (or otherwise on such screen),
the “Eurodollar Base Rate” for purposes of this definition shall be determined
by reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.

 

18



--------------------------------------------------------------------------------

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

 

Eurodollar Base Rate

    1.00 – Eurocurrency Reserve Requirements  

; provided that, in no event shall the Eurodollar Rate be less than 1.50%.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in the definition of “Change of Control”.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock or assets of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

“Excluded Subsidiary”: (i) any Immaterial Subsidiary or (ii) any other
Subsidiary that is unable to guarantee the Obligations of the Loan Parties under
the Loan Documents because it is a party to one or more agreements entered into
in connection with Indebtedness listed on Schedule 7.2(d), incurred pursuant to
Section 7.2(g), a Mortgage Financing or Permitted Construction Financing that
prohibits such Subsidiary from providing a guarantee, or any Subsidiary that is
a direct or indirect parent or Subsidiary of such Subsidiary, provided that, the
Administrative Agent shall have been provided satisfactory evidence of such
prohibition. Schedule 1.1C sets forth each Excluded Subsidiary as of the Closing
Date with a notation identifying whether clause (i) or (ii) above is applicable.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“FIRREA”: Financial Institutions Reform, Recovery and Enforcement Act of 1989
(FIRREA), as amended.

“Fitch”: Fitch, Inc. and its successors.

 

19



--------------------------------------------------------------------------------

“Flood Hazard Property”: as defined in Section 4.21.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fund”: any Person (other than a natural person) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“Funds from Operations”: for any Person for any period, the sum of
(a) Consolidated Net Income for such period plus (b) depreciation and
amortization expense determined in accordance with GAAP; provided that there
shall not be included in such calculation (i) any proceeds of any insurance
policy other than rental or business interruption insurance received by such
Person, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, or (iii) any capital gains and taxes on capital gains.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Granting Lender”: as defined in Section 10.6(g).

“Group Members”: the REIT and all of its Subsidiaries, including, without
limitation, the Borrower.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the REIT, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital

 

20



--------------------------------------------------------------------------------

or equity capital of the primary obligor or otherwise to maintain the net worth
or solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: the collective reference to the REIT and the Subsidiary
Guarantors.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Group Members providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Hudson Pacific Predecessor”: the real estate activity and holdings of the
entities that own the following properties contributed to the REIT and its
Subsidiaries: Sunset Gower, the Technicolor Building, Sunset Bronson and City
Plaza.

“Immaterial Subsidiary”: (i) any TRS Subsidiary and its Subsidiaries and
(ii) any other Subsidiary with de minimis income and assets, provided that,
collectively, Immaterial Subsidiaries do not comprise on any date of
determination more than 5% of the lesser of (a) Consolidated EBITDA for the
period of four quarters most recently completed for which financial statements
are available or (b) Total Asset Value on such date.

“Improvements”: any Loan Party’s interest in and to all on site and off site
improvements to the Borrowing Base Properties, together with all fixtures,
Tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties or in such improvements.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business which are not
past due for more than 30 days or such payables are being contested by such
Person in good faith), (c) all obligations of such Person

 

21



--------------------------------------------------------------------------------

evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit, surety bond or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person (other than the
Borrower Common Units) on or prior to the Revolving Credit Termination Date,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of others
of the kind referred to in clauses (a) through (g) above secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of the fair market value of such property and the
aggregate amount of the obligations so secured, and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include, without duplication,
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor. For purposes of clause (j) above, the
principal amount of Indebtedness in respect of Hedge Agreements shall equal the
amount that would be payable (giving effect to netting) at such time if such
Hedge Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Borrowing Base Office Properties”: collectively, (a) that certain
114,958 square foot office building located in Hollywood, CA, known as the
“Technicolor Building” (“Technicolor Building”) and (b) that certain 333,922
square foot office building located in Orange, CA, known as “City Plaza” (“City
Plaza”).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Insurance Premiums”: as defined in Section 6.5(h).

“Insurance Proceeds”: the proceeds of any insurance to which any Group Member
may be entitled to, whether or not actually received, with respect to any
Borrowing Base Property.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents,

 

22



--------------------------------------------------------------------------------

patent licenses, trademarks, trademark licenses, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date or such due
date, as applicable; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Investment Grade Rating”: a corporate credit rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.

“Investments”: as defined in Section 7.7.

“Issuing Lender”: (a) Barclays Bank PLC or (b) any other Revolving Credit Lender
from time to time designated by the Borrower as an Issuing Lender with the
consent of such Revolving Credit Lender and the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“IPO” as defined in Section 5.1(c).

“Joint Venture”: any joint venture entity, whether a company, unincorporated
firm, association, partnership or any other entity which, in each case, in which
the REIT and its Subsidiaries has a direct or indirect equity or similar
interest and which is not a Wholly Owned Subsidiary of the Borrower.

“L/C Commitment”: $10,000,000.

“L/C Exposure”: for any Lender, at any time, its Revolving Credit Percentage of
the total L/C Obligations at such time.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

“Lease”: each existing or future lease, sublease (to the extent of any Loan
Party’s rights thereunder), license, or other agreement (other than an
Acceptable Ground Lease) under the terms of which any Person has or acquires any
right to occupy or use any Real Property of any Loan Party, or any part thereof,
or interest therein, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease or other agreement and (b) each
existing or future guaranty of payment or performance thereunder.

“Lease Adjustment Period”: with respect to any Lease that is effective prior to
December 31, 2010, the period beginning on the date that is twelve months prior
to the date such Lease becomes valid and effective and ending on the date that
is the earlier of (i) the date on which the applicable Tenant occupies the
related space or the expiration of the free-rent period, as applicable, and
(ii) December 31, 2010.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

24



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, the Security Documents, the Assignment of
Management Agreement, the Applications and the Notes.

“Loan Parties”: the REIT, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.

“Lockbox Account”: an Eligible Account established for deposit of all Rents and
other receipts from a Borrowing Base Property.

“Major Lease”: a lease that comprises in excess of 20,000 square feet of a
Borrowing Base Property or in excess of 10% of the rentable square footage of
such Borrowing Base Property.

“Management Agreement”: with respect to each Borrowing Base Property, unless the
Borrowing Base Property is managed by the Loan Party which owns such Borrowing
Base Property, the management agreement entered into by and between the Loan
Party which owns such Borrowing Base Property and the Manager, pursuant to which
the Manager is to provide management and other services with respect to the
Borrowing Base Properties, or, if the context requires, a Qualified Manager who
is managing the Borrowing Base Properties in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Manager”: (i) with respect to the Borrowing Base Studio Properties, Hudson
Media and Entertainment Management, LLC, (ii) with respect to the Borrowing Base
Office Properties, Hudson OP Management LLC, or (iii) if the context requires,
the Qualified Manager who is managing the applicable Borrowing Base Property in
accordance with the terms and provisions of this Agreement pursuant to a
Replacement Management Agreement.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, operations or financial condition of the Loan Parties and the Borrowing
Base Properties, taken as a whole or in the facts and information regarding such
entities as represented to date or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.

“Material Environmental Amount”: an amount or amounts payable by any of the
Group Members in the aggregate in excess of $5,000,000, for: costs to comply
with any Environmental Law; costs of any investigation, and any remediation, of
any Material of Environmental Concern; and compensatory damages (including,
without limitation damages to natural resources), punitive damages, fines, and
penalties pursuant to any Environmental Law.

“Material Environmental Event”: with respect to any Borrowing Base Property or
Real Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property or Real Property, or (b) the presence of any Materials
of Environmental Concern on, about, or under such Borrowing Base Property or
Real Property that, under or pursuant to any Environmental Law, would require
remediation, if in the case of either (a) or (b), such event or circumstance
could reasonably be expected to have a Material Property Event.

 

25



--------------------------------------------------------------------------------

“Material Property Event”: with respect to any Borrowing Base Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that could reasonably be expected to have a (a) material adverse
effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the appraised value of
such Borrowing Base Property, (c) material adverse effect on the ownership of
such Borrowing Base Property, or (d) result in a Material Environmental Amount.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products (virgin or used),
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other materials, substances or forces of
any kind, whether or not any such material, substance or force is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could reasonably be expected to give rise to liability under any Environmental
Law.

“Maximum Facility Availability”: at any date, an amount equal to the lesser of
(i) the Total Revolving Credit Commitments on such date and (ii) the Borrowing
Base on such date.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Mortgage Financing”: Indebtedness of the type permitted by Section 7.2(h).

“Mortgaged Properties”: the real properties listed on Schedule 1.1A, as to which
the Administrative Agent for the benefit of the Secured Parties shall be granted
a Lien pursuant to one or more Mortgages.

“Mortgage Notes Receivable”: any mortgage notes receivable, including interest
payments thereunder, issued in favor of any Group Member or any Joint Venture in
which a Group Member is a member by any Person (other than a Group Member).

“Mortgages”: each of the mortgage/deed of trust/deed to secure debt, assignment
of leases and rents, fixture filing and security agreements made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage or deed of trust is to be recorded), as the same may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Operating Income”: of any Borrowing Base Property for any period, an amount
equal to (a) the aggregate gross revenues from the operations of such Borrowing
Base Property during such period, minus (b) the sum of (i) all expenses and
other proper charges incurred in connection with the operation of such Borrowing
Base Property during such period (including real estate taxes, but excluding any
management fees, debt service charges, income taxes, depreciation, amortization
and other noncash expenses), (ii) a management fee that is the greater of 3% of
the aggregate net revenues from the operations of such Borrowing Base

 

26



--------------------------------------------------------------------------------

Property during such period or actual management fees paid, and (iii) an annual
replacement reserve of $0.25 per square foot for Borrowing Base Office
Properties and $0.40 for Borrowing Base Studio Properties. Net Operating Income
shall be adjusted to remove any impact from straightline rent adjustments and
mark-to-market lease adjustments required under GAAP. Net Operating Income for
any Borrowing Base Property for any period prior to the closing date of the IPO
shall be calculated based upon the historical Net Operating Income of such
Borrowing Base Property.

“New Revolving Credit Lender”: as defined in Section 2.22(b).

“Non-Excluded Taxes”: as defined in Section 2.17(a).

“Non-Recourse Indebtedness”: any Indebtedness other than Recourse Indebtedness.

“Non-Recourse Subsidiary Borrower”: a Subsidiary of the Borrower whose principal
assets are the assets securing Indebtedness incurred in accordance with
Section 7.2(d), 7.2(g), 7.2(h) or 7.2(i).

“Non-Recourse Parent Guarantor”: the Borrower and any direct or indirect parent
of the Borrower providing a guarantee permitted by Section 7.2(d), 7.2(g),
7.2(h) or 7.2(i).

“Non-U.S. Lender”: as defined in Section 2.17(d).

“Note”: any promissory note evidencing any Loan.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.

“Occupancy Rate”: for any Real Property, the percentage of the rentable area of
such Real Property occupied by bona fide Tenants of such Real Property or leased
by Tenants

 

27



--------------------------------------------------------------------------------

pursuant to bona fide Tenant Leases, in each case, which Tenants are not more
than 30 days in arrears on base rental or other similar payments due under such
Leases, provided that, such period may be extended by an additional 30 days at
the Administrative Agent’s sole discretion.

“OFAC List”: the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office Foreign Assets Control.

“Other Charges”: all ground rents, maintenance charges, impositions other than
taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Real
Property, now or hereafter levied or assessed or imposed against the Real
Property or any part thereof.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Ownership Percentage”: with respect to any Person, the percentage of the total
outstanding Capital Stock of such Person held directly and indirectly by the
REIT and its Subsidiaries.

“Participant”: as defined in Section 10.6(b).

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Construction Financing”: Non-Recourse Indebtedness incurred to
finance the construction or improvement of Real Estate Under Construction
(inclusive of Non-Recourse Indebtedness incurred as part of such construction
financing and applied to reimburse costs previously paid to fund the related
construction) and that is secured by such Real Estate Under Construction.

“Permitted Investors”: the collective reference to Farallon Capital Partners,
L.P., Farallon Capital Institutional Partners, L.P., Farallon Capital
Institutional Partners III, L.P., Morgan Stanley Investment Partnership, Victor
J. Coleman, Howard S. Stern, Christopher Barton, Mark T. Lammas, Dale Shimoda,
Theodore R. Antenucci, James M. Burnett, Richard B. Fried, Jonathan M. Glaser,
Robert M. Moran, Jr., and Barry A. Porter and their Control Investment
Affiliates.

“Permitted Limited Recourse Guarantees”: guarantees by any Non-Recourse Parent
Guarantor (i) for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guarantee or indemnification agreements in non-recourse financing

 

28



--------------------------------------------------------------------------------

of real estate and customary non-monetary completion and performance guarantees
by any Non-Recourse Parent Guarantor, in each case with respect to Indebtedness
permitted by Sections 7.2(h) and 7.2(i), and (ii) monetary completion guarantees
and payment guarantees in connection with Indebtedness permitted by
Section 7.2(f) hereof.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Policies”: as defined in Section 6.5(d).

“Prime Rate”: as defined in the definition of “Base Rate”.

“Principal Financial Officer”: the chief financial officer, any director (or
equivalent) or officer from time to time of the REIT with actual knowledge of
the financial affairs of the REIT and its Subsidiaries.

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Prohibited Person”: any Person identified on the OFAC List or any other Person
with whom a U.S. Person may not conduct business or transactions by prohibition
of Federal law or Executive Order of the President of the United States of
America.

“Projections”: as defined in Section 6.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Qualified Manager”: either (a) the Manager; or (b) in the reasonable judgment
of the Administrative Agent, a reputable and experienced management organization
(which may be an Affiliate of the Borrower) possessing experience in managing
properties similar in size, scope, use and value as the Borrowing Base Property.

“Real Estate Under Construction”: Real Property on which construction of
material improvements has commenced or shall concurrently commence with the
incurrence of Indebtedness financing such construction and is or shall be
continuing to be performed, but has not yet been completed (as such completion
is evidenced by the issuance of a temporary or permanent certificate of
occupancy (whichever occurs first) for such Real Property.

 

29



--------------------------------------------------------------------------------

“Real Property”: with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements and fixtures, including
ground leases.

“REC”: as defined in Section 6.8(c).

“Recourse Indebtedness”: any Indebtedness, to the extent that recourse of the
applicable lender for non-payment is not limited to such lender’s Liens on a
particular asset or group of assets (except to the extent the Property on which
such lender has a Lien and to which its recourse for non-payment is limited
constitutes cash or Cash Equivalents, to which extent such Indebtedness shall be
deemed to be Recourse Indebtedness); provided that, personal recourse of any
Person for any such Indebtedness for fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purpose entity covenants, failure to maintain insurance,
failure to pay taxes, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guaranty or indemnification agreements in non-recourse financing of real estate
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness. For the avoidance of doubt, Recourse Indebtedness shall not
include the Obligations.

“Refunded Swing Line Loans”: as defined in Section 2.4.

“Refunding Date”: as defined in Section 2.4.

“Register”: as defined in Section 10.6(d).

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“REIT”: as defined in the preamble hereto.

“REIT Permitted Investments”: Investments by the REIT or any Subsidiary of the
REIT in the following items at any one time outstanding, provided that, on any
date of determination, the aggregate value of such holdings of the REIT and its
Subsidiaries shall not exceed the following amounts as a percentage of Total
Asset Value on such date:

 

(i)

   Mortgage Notes Receivables    20 % 

(ii)

   Unimproved Land    10 % 

(iii)

   Construction in Process (other than with respect to Sunset Bronson)    15 % 

(iv)

   Pro rata share of Unconsolidated Joint Ventures    25 % 

(v)

   Aggregate of (i) through (iv) above    30 % 

 

30



--------------------------------------------------------------------------------

“REIT Status”: with respect to any Person, (a) the qualification of such Person
as a real estate investment trust under Sections 856 through 860 of the Code,
and (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Section 857 et seq. of the Code, including a deduction
for dividends paid.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an affiliate of such Lender.

“Rents”: with respect to any Borrowing Base Property, shall have the meaning set
forth in the Mortgage for such Borrowing Base Property.

“Replacement Management Agreement”: collectively, (a) either (i) a management
agreement with a Qualified Manager substantially in the same form and substance
as the Management Agreement, or (ii) a management agreement with a Qualified
Manager, which management agreement shall be in form and substance reasonably
acceptable to the Administrative Agent and (b) an assignment of management
agreement and subordination of management fees substantially in the form then
used by the Administrative Agent (or of such other form and substance reasonably
acceptable to the Administrative Agent), executed and delivered to the
Administrative Agent by the Borrower and such Qualified Manager at the
Borrower’s expense.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
treaty, federal, state, county, municipal and other governmental statutes, laws,
orders, rules, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities or determination of an arbitrator or a court, in each
case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject, or the construction, use,
alteration or operation of any Real Property, or any part thereof, whether now
or hereafter enacted and in force, and all permits, licenses and authorizations
and regulations relating thereto, and, with respect to any Real Property, all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to the Group Members, at any time in
force affecting such Real Property or any part thereof.

 

31



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the REIT, but in any event, with respect to financial matters, the
chief financial officer of the REIT.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Annex A, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Total Revolving Credit Commitments is $200,000,000.00.

“Revolving Commitment Increase Notice”: as defined in Section 2.22(a).

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Increase Effective Date”: as defined in Section 2.22(f).

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.1.

“Revolving Credit Note”: as defined in Section 2.5.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).

“Revolving Credit Termination Date”: June 29, 2013.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

“Revolving Offered Increase Amount”: as defined in Section 2.22(a).

 

32



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Services and its successors.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA or
Section 412 of the Code, other than a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“SPC”: as defined in Section 10.6(g).

“Specified Development Property”: that portion of any Real Property that has
been designated for additional development but with respect to which
construction has not yet commenced, provided that, (i) the Loan Parties shall
have delivered new Appraisals to the Administrative Agent and Lenders for both
the portion of such Real Property that has been designated for additional
development and the remaining portion of such Real Property (provided that, an
Appraisal for the remaining portion of such Real Property shall not be required
for any Real Property not added as a Borrowing Base Property), and (ii)(x) with
respect to Sunset Gower, Sunset Bronson and City Plaza, such new Appraisals have
been approved by the Applicable Supermajority Lenders (such approval not to be
unreasonably withheld, conditioned or delayed), (y) with respect to any Real
Property that is a Borrowing Base Property at the time the Borrower requests
such designation, such new Appraisals have been approved by the Required
Lenders (such approval not to be unreasonably withheld, conditioned or delayed),
to the extent such approval was required to add such Real Property to the
Borrowing Base pursuant to Section 5.3, and (z) with respect to any Real
Property that is to be added as a Borrowing Base

 

33



--------------------------------------------------------------------------------

Property after the Closing Date, such new Appraisals have been approved by the
Required Lenders, to the extent such approval is required to add such Real
Property to the Borrowing Base pursuant to Section 5.3.

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower that is a party to the
Guarantee and Collateral Agreement.

“Sunset Bronson”: that certain 333,723 square foot media and entertainment
property located in Hollywood, CA, known as “Sunset Bronson”.

“Sunset Gower”: that certain 543,709 square foot media and entertainment
property locate din Hollywood, CA, known as “Sunset Gower”.

“Supermajority Lenders”: at any time, the holders of more than 66 2/3% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Survey”: as defined in Section 5.1(p).

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.3 in an aggregate principal amount at any one
time outstanding not to exceed $20,000,000.

“Swing Line Exposure”: for any Lender, at any time, its Revolving Credit
Percentage of the aggregate amount of all Swing Line Loans outstanding at such
time.

“Swing Line Lender”: Barclays Bank PLC, in its capacity as the lender of Swing
Line Loans.

“Swing Line Loans”: as defined in Section 2.3.

“Swing Line Note”: as defined in Section 2.5.

“Swing Line Participation Amount”: as defined in Section 2.4.

 

34



--------------------------------------------------------------------------------

“Syndication Agent”: as defined in the preamble hereto.

“Technicolor Building”: as defined in the definition of “Initial Borrowing Base
Office Properties”.

“Tenant”: any Person leasing, subleasing or otherwise occupying any portion of a
Borrowing Base Property under a Lease or other occupancy agreement with the Loan
Party that is the direct owner of such Borrowing Base Property.

“Threshold Amount”: (a) $5,000,000 with respect to Recourse Indebtedness and
(b) $15,000,000 with respect to all Non-Recourse Indebtedness.

“Title Insurance Company”: as defined in Section 5.1(p).

“Title Insurance Policy”: with respect to each Borrowing Base Property, an ALTA
mortgagee title insurance policy in a form reasonably acceptable to the
Administrative Agent (or, if a Borrowing Base Property is in a State which does
not permit the issuance of such ALTA policy, such form as shall be permitted in
such State and reasonably acceptable to the Administrative Agent) issued with
respect to each Borrowing Base Property and insuring the Lien of the Mortgage
encumbering such Borrowing Base Property.

“Total Asset Value”: as of any date of determination, without duplication, with
respect to the Group Members on a consolidated basis, the sum of (a) for Real
Property assets owned for four consecutive fiscal quarters or more as of such
date (other than any Borrowing Base Property, any Specified Development Property
and Construction in Process), an amount equal to (x) Consolidated EBITDA for
such assets for the four consecutive fiscal quarters most recently ending on or
prior to such date minus the aggregate amount of Consolidated EBITDA
attributable to each such Real Property asset acquired, sold or otherwise
disposed of during such period, divided by (y) the Capitalization Rate with
respect to such Real Property assets, (b) the acquisition cost of each Real
Property asset (other than any Borrowing Base Property, any Specified
Development Property, Construction in Process and Unimproved Land) acquired
during the most recent four consecutive fiscal quarters ending on or prior to
such date, (c) cost of Construction in Process (including the book value of the
related Real Property) plus the cost of improvements, (d) unrestricted cash and
Cash Equivalents on the last day of such period, (e) the Group Members pro rata
share of the items in clauses (a), (b) and (c) attributable to interests in
Unconsolidated Joint Ventures, (f) an amount equal to the aggregate book value
of accounts receivable, Mortgage Notes Receivable, construction loans, capital
improvement loans and other loans not in default owned by the Group Members,
(g) an amount equal to the aggregate book value of Unimproved Land, (h) other
than with respect to the Specified Development Properties related to the
Borrowing Base Properties, the MAI “as-is” appraised value of such Specified
Development Property set forth in the most recent Appraisal for such Specified
Development Property and (i) an amount equal to the aggregate MAI “as-is”
appraised values of the Borrowing Base Properties (including any related
Specified Development Properties) set forth in the most recent Appraisal for
each Borrowing Base Property.

“Total Net Worth”: on any date of determination, (a) Total Asset Value on such
date minus (b) Consolidated Total Debt on such date.

 

35



--------------------------------------------------------------------------------

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transferee”: as defined in Section 10.14.

“TRS Subsidiary”: Hudson Pacific Services, Inc. and any other Subsidiary of the
REIT that is a “taxable REIT subsidiary” within the meaning of Section 856(l) of
the Code.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unconsolidated Joint Venture”: with respect to any Group Member, any Joint
Venture in which such Group Member has an interest that is not consolidated with
such Group Member in accordance with GAAP.

“Unimproved Land”: on any date of determination, any land of the Group Members,
or in which any Group Member has an interest (either directly or indirectly,
through an Unconsolidated Joint Venture of such Group Member or otherwise) with
respect to which the construction of improvements or infrastructure has not yet
commenced.

“USPAP”: the Uniform Standards for Professional Appraisal Practice (USPAP).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the REIT, the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

36



--------------------------------------------------------------------------------

(e) All calculations of financial ratios set forth in Section 7.1 and the
calculation of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater. For example, if the relevant ratio is to be calculated to the
hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13.

SECTION 2 AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT

2.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (the “Revolving Credit Loans”) to the Borrower from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount at any
one time outstanding (i) for each Revolving Credit Lender which, when added to
such Lender’s Revolving Credit Percentage of the sum of (x) the L/C Obligations
then outstanding and (y) the aggregate principal amount of the Swing Line Loans
then outstanding does not exceed the amount of such Lender’s Revolving Credit
Commitment and (ii) the Total Revolving Extensions of Credit shall at no time
exceed the Maximum Facility Availability at such time. During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

2.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Each borrowing of Revolving Credit Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $1,000,000 or a whole multiple in excess thereof (or, if the
then aggregate Available Revolving Credit Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided, that the Swing Line
Lender may request, on behalf of the Borrower, borrowings of Base Rate Loans
under the Revolving Credit Commitments in other amounts pursuant to Section 2.4.
Upon receipt of any such Borrowing Notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make its Revolving Credit Percentage of the amount of each
borrowing of Revolving Credit Loans available to the Administrative Agent for
the account of the Borrower at the Funding Office prior

 

37



--------------------------------------------------------------------------------

to 1:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.

2.3 Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees that, during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line Lender’s Revolving Credit Commitment then in effect),
(ii) the Borrower shall not request, and the Swing Line Lender shall not make,
any Swing Line Loan if, after giving effect to the making of such Swing Line
Loan, the aggregate amount of the Available Revolving Credit Commitments would
be less than zero and (iii) the Total Revolving Extensions of Credit shall at no
time exceed the Maximum Facility Availability at such time. During the Revolving
Credit Commitment Period, the Borrower may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swing Line Loans on the Revolving
Credit Termination Date.

2.4 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a) The
Borrower may borrow under the Swing Line Commitment on any Business Day during
the Revolving Credit Commitment Period, provided, the Borrower shall give the
Swing Line Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swing Line Lender not later
than 1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date. Each
borrowing under the Swing Line Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in the borrowing
notice in respect of any Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.

(b) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan (which shall initially be
a Base Rate Loan), in an amount equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate amount of the Swing Line Loans (the
“Refunded Swing Line

 

38



--------------------------------------------------------------------------------

Loans”) outstanding on the date of such notice, to repay the Swing Line Lender.
Each Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be made immediately available by the Administrative Agent to the Swing Line
Lender for application by the Swing Line Lender to the repayment of the Refunded
Swing Line Loans.

(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.4(b), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.4(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Swing Line Lender an amount
(the “Swing Line Participation Amount”) equal to (i) such Revolving Credit
Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

(e) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.5 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender, (i) the then unpaid principal amount of
each Revolving Credit Loan of

 

39



--------------------------------------------------------------------------------

such Revolving Credit Lender on the Revolving Credit Termination Date (or on
such earlier date on which the Loans become due and payable pursuant to
Section 8) and (ii) the then unpaid principal amount of each Swing Line Loan of
such Swing Line Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8).
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.12.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit F-1 or F-2, respectively (a “Revolving Credit Note” or “Swing Line
Note”, respectively), with appropriate insertions as to date and principal
amount; provided, that delivery of Notes shall not be a condition precedent to
the occurrence of the Closing Date or the making of the Loans or issuance of
Letters of Credit on the Closing Date.

2.6 Commitment Fees, Etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.

 

40



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.7 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Credit Commitments then in effect.

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M., New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment, whether such prepayment is of Eurodollar Loans or Base Rate Loans;
provided, that (i) if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.18 and (ii) no prior notice is required
for the prepayment of Swing Line Loans. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans and Swing Line Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Credit Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swing Line Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

2.9 Mandatory Prepayments. If at any date the Total Revolving Extensions of
Credit exceed the Maximum Facility Availability calculated as of such date, the
Borrower shall prepay the Loans and the outstanding Letters of Credit shall be
Cash Collateralized within three Business Days of such date in an amount equal
to or greater than such excess so that the Total Revolving Extensions of Credit
no longer exceed the Maximum Facility Availability as of such date. Amounts to
be applied in connection with prepayments made pursuant to this Section shall be
applied, first, to the prepayment of the Loans (without a corresponding
reduction of the Revolving Credit Commitments) and, second, to Cash
Collateralize the outstanding Letters of Credit.

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with

 

41



--------------------------------------------------------------------------------

respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor), provided that no
Base Rate Loan may be converted into a Eurodollar Loan (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
such conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Loan. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Loans, and provided, further, that
if the Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.11 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c)(i) At any time an Event of Default has occurred and is continuing, all
outstanding Loans and Reimbursement Obligations (whether or not overdue) (to the
extent legally permitted) shall bear interest at a rate per annum that is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or (y) in
the case of Reimbursement Obligations, the rate applicable to the Base Rate
Loans plus 2% and (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not

 

42



--------------------------------------------------------------------------------

be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.13 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans on which interest is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the REIT or for any other reason, the REIT, the Borrower, the
Administrative Agent or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the REIT and the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or Issuing Lender, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
Event of Default specified in clause (i) or (ii) of Section 8(f) with respect to
the Borrower, automatically and without further action by the Administrative
Agent, any Lender or Issuing Lender) an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent, any Lender or Issuing Lender, as
the case may be, under Section 3.3(a), 3.4(b) or 2.12(c) or under Section 8.

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

43



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Revolving Credit
Commitments of the Lenders, shall be made pro rata according to the Revolving
Credit Percentages of the Lenders. Each payment of interest in respect of the
Loans and each payment in respect of fees payable hereunder shall be applied to
the amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.

(c) The application of any payment of Loans (including optional and mandatory
prepayments) shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each payment of the Loans (except in the case of Swing Line Loans and
Revolving Credit Loans that are Base Rate Loans) shall be accompanied by accrued
interest to the date of such payment on the amount paid.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 12:00 Noon, New York
City time, on any Business Day shall be deemed to have been on the next
following Business Day. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be

 

44



--------------------------------------------------------------------------------

extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent. Notwithstanding the foregoing, if the Administrative Agent receives any
payment (whether voluntarily or involuntarily, pursuant to events or proceedings
of the nature referred to in Section 8(f), or otherwise) (the amount of such
payment, the “Lender Payment Amount”) for the account of any Lender (whether in
such Lender’s capacity as a Revolving Credit Lender or L/C Participant), and at
the time of such receipt such Lender, in its capacity as L/C Participant, is in
default in any of

 

45



--------------------------------------------------------------------------------

its obligations pursuant to Section 3.4(a) (the amount of such obligations in
default, the “Defaulted Amount”), the Administrative Agent may withhold from the
Lender Payment Amount an amount up to the Defaulted Amount, and apply the amount
so withheld toward payment to the relevant Issuing Lender of the Defaulted
Amount or, if applicable, toward reimbursement of any other Person that has
previously reimbursed such Issuing Lender for the Defaulted Amount.

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes or Other Taxes covered by
Section 2.17 and changes in the rate of any Excluded Taxes payable by such
Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

 

46



--------------------------------------------------------------------------------

(c) A certificate in reasonable detail as to any additional amounts payable
pursuant to this Section submitted by any Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
The obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.17 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes (however denominated), branch profit taxes, and franchise taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender as a
result of a present or former connection between such Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s or such Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document); (ii) taxes that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section; (iii) taxes that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such deduction or
withholding pursuant to this paragraph (a); or (iv) with respect to any Loan not
outstanding before March 18, 2012, any U.S. federal withholding tax imposed on
any “withholdable payment” (as defined in section 1473 of the Code) as a result
of an Agent’s or Lender’s failure to satisfy the applicable requirements as set
forth in section 1472 of the Code or that is imposed under section 1471 of the
Code, as applicable (or regulation or administrative guidance promulgated
thereunder). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent. If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the

 

47



--------------------------------------------------------------------------------

required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure, except to the extent that any such amounts are compensated for by
an increased payment under Section 2.17(a). The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(d) Any Lender (or Transferee) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent Internal Revenue Service Form W-9. Each Lender (or
Transferee) that in not a “U.S. Person” as defined in Section 7701(a)(30) of the
Code (a “Non-U.S. Lender”) shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant that would be Non-U.S. Lender if it were
a Lender (each, a “Non-U.S. Participant”), to the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service Form W-8BEN or Form W-8ECI, Form W-81MY (together with all
required supporting documentation), or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit G and a Form W-8BEN, or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Non-U.S. Participant, on or before the date such Non-U.S.
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower (or, in the case of a Non-U.S. Participant,
the Lender from which the related participation shall have been purchased) at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) Each Lender shall deliver documentation and information to the Borrower and
the Administrative Agent, at the times and in form required by applicable law or
reasonably requested by the Borrower or the Administrative Agent, sufficient to
permit the Borrower or the Administrative Agent to determine whether or not
payments made with respect to this Agreement or any Loan Documents are subject
to taxes, and, if applicable, the required rate of withholding or deduction.
However, a Lender shall not be required to deliver any documentation or
information pursuant to this paragraph that such Lender is not legally able to
deliver. A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

48



--------------------------------------------------------------------------------

(f) Nothing in this Section 2.17 shall require the Lender to make available any
of its tax returns or any other information that it deems to be confidential or
proprietary

2.18 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.19 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18.

2.20 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16, 2.17(a) or 2.19 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.16, 2.17(a) or 2.19.

 

49



--------------------------------------------------------------------------------

2.21 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.16 or 2.17 or gives a notice of illegality pursuant
to Section 2.19 or (b) is a Defaulting Lender with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.20 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or 2.17 or
to eliminate the illegality referred to in such notice of illegality given
pursuant to Section 2.19, (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.18 (as though Section 2.18 were applicable) if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.16 or 2.17, as the
case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

2.22 Increases in Revolving Credit Commitments. (a) At any time after the
Closing Date and prior to the date that is twelve months prior to the Revolving
Credit Termination Date, so long as no Default or Event of Default has occurred
and is continuing, the Borrower may, by notice to the Administrative Agent (a
“Revolving Commitment Increase Notice”), which notice shall promptly be copied
by the Administrative Agent to each Lender, request an increase in the Total
Revolving Credit Commitments in an aggregate principal amount up to $50,000,000
(the “Revolving Offered Increase Amount”), provided that, (x) each such
Revolving Offered Increase Amount shall be in a minimum amount of not less than
$15,000,000 and (y) at no time shall the Total Revolving Credit Commitments
exceed $250,000,000. The Borrower may, at its election, (i) offer one or more of
the Revolving Credit Lenders the opportunity to provide all or a portion of any
Revolving Offered Increase Amount pursuant to subparagraph (c) below and/or
(ii) with the consent of the Swing Line Lender and the Administrative Agent
(which consent shall not be unreasonably withheld), offer one or more additional
banks, financial institutions or other entities the opportunity to provide all
or a portion of such Revolving Offered Increase Amount pursuant to
Section 2.22(b) below. Each Revolving Commitment Increase Notice shall specify
which Revolving Credit Lenders and/or banks, financial institutions or other
entities the Borrower desires to provide such Revolving Offered Increase Amount.
The Borrower or, if requested by the Borrower, the Administrative Agent will
notify such Revolving Credit Lenders, and/or banks, financial institutions or
other entities.

 

50



--------------------------------------------------------------------------------

(b) Any additional bank, financial institution or other entity that the Borrower
selects to offer participation in any increased Total Revolving Credit
Commitments and that elects to become a party to this Agreement and provide a
Revolving Credit Commitment in an amount so offered and accepted by it pursuant
to Section 2.22(a) shall execute a New Lender Supplement substantially in the
form of Exhibit I, with the Borrower, the Swing Line Lender and the
Administrative Agent, whereupon such bank, financial institution or other entity
(herein called a “New Revolving Credit Lender”) shall become a Revolving Credit
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, provided
that, the Revolving Credit Commitment of any such New Revolving Credit Lender
shall be in an amount not less than $5,000,000.

(c) Any Revolving Credit Lender that accepts an offer to it by the Borrower to
increase its Revolving Credit Commitment pursuant to Section 2.22(a) shall, in
each case, execute a Commitment Increase Supplement substantially in the form of
Exhibit J (each, a “Commitment Increase Supplement”), with the Borrower, the
Swing Line Lender and the Administrative Agent, whereupon such Revolving Credit
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Credit Commitment as so increased.

(d) On any Revolving Credit Increase Effective Date, (i) each bank, financial
institution or other entity that is a New Revolving Credit Lender pursuant
Section 2.22(b) or any Revolving Credit Lender that has increased its Revolving
Credit Commitment pursuant to Section 2.22(c) shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Credit Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other relevant Revolving Credit Lenders, each Revolving Credit Lender’s portion
of the outstanding Revolving Credit Loans of all the Lenders to equal its
Revolving Credit Percentage of such Revolving Credit Loans and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Credit
Loans of all the Revolving Credit Lenders to equal its Revolving Credit
Percentage of such outstanding Revolving Credit Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of the Types of Loans, with related Interest Periods if applicable, specified in
a notice delivered by the Borrower in accordance with the requirements of
Section 2.2). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence in respect of each Eurodollar Loan shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.18 if the deemed payment occurs other than on the last day of the
related Interest Periods.

(e) Notwithstanding anything to the contrary in this Section 2.22, (i) in no
event may the Borrower deliver more than three Revolving Commitment Increase
Notices, (ii) in no event shall there be more than three Revolving Credit
Increase Effective Dates and (iii) no Lender shall have any obligation to
increase its Revolving Credit Commitment unless it agrees to do so in its sole
discretion.

(f) The increase in the Revolving Credit Commitments provided pursuant to this
Section 2.22 shall be effective on the date (the “Revolving Credit Increase
Effective Date”) the Administrative Agent receives legal opinions, board
resolutions and other closing documents

 

51



--------------------------------------------------------------------------------

(including, without limitation, all documentation referred to in Section 5.1(p)
necessary to provide additional coverage in an amount equal to the related
Revolving Offered Increase Amount); provided that, immediately prior to and
after giving effect to such increase, (i) no Default or Event of Default shall
have occurred and be continuing, (ii) each of the REIT and the Borrower is in
pro forma compliance with Section 7.1, such determination of pro forma
compliance to be based on the then outstanding principal amount of Loans and
(iii) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, provided
that, (x) to the extent that any such representation or warranty relates to a
specific earlier date, they shall be true and correct as of such earlier date
and (y) any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates. For the avoidance of doubt, no increase in
the Revolving Credit Commitments pursuant to this Section 2.22 shall require, as
a condition to its effectiveness, the signature of, or any consent or approval
from, any Lender that is not obligated to increase its Revolving Credit
Commitments pursuant to a Commitment Increase Supplement.

2.23 Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Sections 2.6 and 3.3;

(b) the Revolving Credit Commitment and the Revolving Extension of Credit of
such Defaulting Lender shall not be included in determining whether all the
Lenders, the Required Lenders or the Supermajority Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.1), provided that, any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;

(c) if (i) any Swing Line Loan exists or (ii) any Letter of Credit is
outstanding, at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Defaulting Lender’s L/C Exposure and Swing Line
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Credit Percentage (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2 are satisfied at such time and
(y) after giving effect to such reallocation, the Revolving Extension of Credit
of any non-Defaulting Lender shall not exceed such non-Defaulting Lender’s
Revolving Credit Commitment; and

(ii) if the reallocation described in Section 2.23(c)(i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent prepay such Defaulting Lender’s L/C
Exposure and Swing Line Exposure;

 

52



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan, unless it is satisfied that the
related exposure will be covered by the Revolving Credit Commitments of the
non-Defaulting Lenders, and participating interests in any newly made Swing Line
Loan shall be allocated among non-Defaulting Lenders;

(e) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue any Letter of Credit, unless it is satisfied that the
related exposure will be covered by the Revolving Credit Commitments of the
non-Defaulting Lenders, and participating interests in any newly issued Letter
of Credit shall be allocated among non-Defaulting Lenders;

(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.6 or 3.3)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
Requirements of Law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender, any Issuing
Lender or Swing Line Lender hereunder, (iii) third, if so determined by the
Administrative Agent or requested by an Issuing Lender or the Swing Line Lender,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any existing or future participating interest in
any Swing Line Loan or Letter of Credit, (iv) fourth, to the funding of any Loan
or the purchase of any participation under any Letter of Credit in respect of
which such Defaulting Lender has failed to fund or purchase its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans or the purchase of any participation
under any Letter of Credit under this Agreement, (vi) sixth, to the payment of
any amounts owing to the Lenders, any Issuing Lender or the Swing Line Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided, with respect to this clause (viii), that if
such payment is (x) a prepayment of the principal amount of any Loans which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 2.9 are satisfied, such payment
shall be applied solely to prepay the Loans made by all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender; and

 

53



--------------------------------------------------------------------------------

(g) for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Section 3.1, the “Revolving Credit Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender minus
(2) the aggregate Revolving Extensions of Credit of such non-Defaulting Lender.

SECTION 3 LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Concurrently with the delivery of an Application to an
Issuing Lender, the Borrower shall deliver a copy thereof to the Administrative
Agent. Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than

 

54



--------------------------------------------------------------------------------

three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating
thereto). Promptly after issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. Each Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the face amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Credit Percentages and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of  1/4 of
1% per annum, payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at such Issuing Lender’s address for notices specified herein (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

55



--------------------------------------------------------------------------------

(b) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans. A certificate of the
Administrative Agent submitted on behalf of an Issuing Lender to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender, for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.12(b) and (ii) thereafter, Section 2.12(c). Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in

 

56



--------------------------------------------------------------------------------

which case the procedures specified in Section 3.4 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.5 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swing Line Lender in
their sole discretion, a borrowing pursuant to Section 2.7 of Swing Line Loans)
in the amount of such drawing. The Borrowing Date with respect to such borrowing
shall be the first date on which a borrowing of Revolving Credit Loans (or, if
applicable, Swing Line Loans) could be made, pursuant to Section 2.5 (or, if
applicable, Section 2.7), if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
relevant Issuing Lender of such drawing under such Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender. The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

57



--------------------------------------------------------------------------------

SECTION 4 REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loan and issue or participate in the Letters of Credit, the REIT and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at March 31, 2010
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
IPO, (ii) the Loans to be made on the Closing Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
presents fairly on a pro forma basis the estimated financial position of the
Borrower and its consolidated Subsidiaries as at March 31, 2010, assuming that
the events specified in the preceding sentence had actually occurred at such
date.

(b) The audited consolidated balance sheets of the Hudson Pacific Predecessor as
at December 31, 2007, December 31, 2008 and December 31, 2009, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Ernst & Young LLP, copies of which have heretofore been furnished to each
Lender, present fairly the consolidated financial condition of the Hudson
Pacific Predecessor as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. The unaudited consolidated balance sheet of the Hudson Pacific
Predecessor as at March 31, 2010, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, copies of which have heretofore been furnished to each Lender, present
fairly the consolidated financial condition of the Hudson Pacific Predecessor as
at such date, and the consolidated results of its operations and its
consolidated cash flows for the three-month period then ended (subject to normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The REIT, the
Borrower and its Subsidiaries do not have any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term Leases or
unusual forward or long-term commitments, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2009 to and including the date hereof there has been no Disposition
by the REIT and its Subsidiaries of any material part of its business or
Property.

4.2 No Change. Since December 31, 2009 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each of the Group Members (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate or other power and
authority, and the legal right and all

 

58



--------------------------------------------------------------------------------

requisite governmental licenses, authorizations, consents and approvals to own
and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation or other organization and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except in the case of clauses (c) and (d) to the
extent that the failure to so qualify or comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations. Each Group Member
has the corporate or other power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Group Member has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Group Member has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Group Member that is a party
thereto, enforceable against each such Group Member in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the any Group Member and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Group Member
could reasonably be expected to have a Material Adverse Effect.

4.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the REIT or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

4.7 No Default. None of the Group Members is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

4.8 Ownership of Property; Liens. (a) Each of the Group Members has good record
and marketable title, and with respect to the Borrowing Base Properties,
insurable title, in fee simple to, or a valid leasehold interest in, all its
Real Property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 7.3. Such Liens in the aggregate do not materially and
adversely affect the value, operation or use of the applicable Real Property (as
currently used) or the Borrower’s ability to repay the Loans. Except to the
extent permitted by Section 7.3(b), there are no claims for payment for work,
labor or materials affecting any Real Property which are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents.

(b)(i) No Loan Party has received written notice of the assertion of any
material valid claim by anyone adverse to any Loan Party’s ownership, or
leasehold rights in and to any Borrowing Base Property and (ii) no Person has an
option or right of first refusal to purchase all or part of any Borrowing Base
Property or any interest therein which has not been waived (except as disclosed
in writing and approved by the Required Lenders).

4.9 Intellectual Property. Each of the Group Members owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the REIT or the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Group Members does not infringe on the rights of any Person in
any material respect.

4.10 Taxes. Each of the Group Members has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other material taxes,
fees or other charges imposed on it or any of its Property by any Governmental
Authority (other than any taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
applicable Group Member, as the case may be); and no tax Lien (other than any
Lien for taxes not yet delinquent) has been filed, and, to the knowledge of the
REIT and the Borrower, no claim is being asserted, with respect to any such tax,
fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

 

60



--------------------------------------------------------------------------------

4.12 Labor Matters. There are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of the REIT or the Borrower,
threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of the Group Members have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. All payments due from the Group Members on account of
employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Group Members.

4.13 ERISA. Except as would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect: (a) neither a Reportable
Event nor a failure to satisfy the minimum funding standard of Section 412 of
the Code and Section 302 of ERISA, whether or not waived, has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan (other than a Multiemployer
Plan) has complied with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period; (c) the present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Single Employer Plan allocable to such
accrued benefits; (d) neither the Borrower nor any Commonly Controlled Entity
has had a “complete withdrawal” (within the meaning of Sections 4203 of ERISA)
or “partial withdrawal” (within the meaning of Sections 4205 of ERISA) from any
Multiemployer Plan; (e) neither the Borrower nor any Commonly Controlled Entity
would become subject to any material liability under part 1 of subtitle E of
Title IV of ERISA if the Borrower or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made;
and (f) no Multiemployer Plan is in Reorganization or Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of the REIT at the date hereof. Schedule 4.15 sets forth as of
the Closing Date the name and jurisdiction of incorporation of each Subsidiary
and, as to each Subsidiary, the percentage of each class of Capital Stock owned
by each Group Member.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the REIT, the Borrower or any
Subsidiary, except as disclosed on Schedule 4.15.

 

61



--------------------------------------------------------------------------------

4.16 Use of Proceeds. The proceeds of the Revolving Credit Loans, the Swing Line
Loans and the Letters of Credit shall be used for general corporate purposes,
including to refinance existing indebtedness, and funding acquisitions,
redevelopment and expansion.

4.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
the payment of a Material Environmental Amount:

(a) Each of the Group Members and all Real Property and facilities owned,
leased, or otherwise operated by them: (i) is, and within the period of all
applicable statutes of limitation has been, in compliance with all applicable
Environmental Laws; (ii) holds or as applicable is covered by all Environmental
Permits (each of which is in full force and effect) required for its current or
intended operations; (iii) is, and within the period of all applicable statutes
of limitation has been, in compliance with all applicable Environmental Permits;
and (iv) to the extent within the control of the Borrower and its Subsidiaries:
each of such Environmental Permits will be timely renewed and complied with and
additional Environmental Permits that may be required of it will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to it will be
timely attained and maintained, without material expense.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any Real Property or facilities now or formerly owned, leased or operated
by any Group Member, or at any other location (including, without limitation,
any location to which Materials of Environmental Concern have been sent for
re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (i) give rise to liability of any Group Member under
any applicable Environmental Law or otherwise result in costs to any Group
Member, or (ii) interfere with the Borrower’s or any of its Subsidiaries’
continued operations, or (iii) impair the fair saleable value of any Real
Property owned or leased by any Group Member.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Group Member is, or to the knowledge of any Group Member will
be, named as a party that is pending or, to the knowledge of any Group Member,
threatened.

(d) No Group Member has received any notice or, or has any knowledge of, any
Environmental Claim or any completed, pending, proposed or threatened
investigation or inquiry concerning the presence or release of any Materials of
Environmental Concern at any Real Property or facilities owned, leased, or
otherwise operated by them.

(e) None of the Group Members has received any written request for information,
or been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Materials of
Environmental Concern, or with respect to any Real Property or facilities owned,
leased, or otherwise operated by them.

 

62



--------------------------------------------------------------------------------

(f) None of the Group Members, or as applicable any Real Property or facilities
owned, leased, or otherwise operated by them, has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under any Environmental Law.

(g) None of the Group Members has assumed or retained, by contract, conduct or
operation of law, any liabilities of any kind, fixed or contingent, known or
unknown, under any Environmental Law or with respect to any Materials of
Environmental Concern, and none of the Borrowing Base Properties or any other
Real Property is subject to any Lien imposed pursuant to Environmental Laws.

(h) ESAs prepared within twelve months prior to the applicable Closing Date in
respect to all Borrowing Base Properties and any ESAs for other Real Property
have not identified any conditions, circumstances, or facts past or present
likely to result in material liability pursuant to Environmental Law, including
and without limitation with respect to landfills, dumping, or other waste
disposal activities or operations; generation, storage, use, sale, treatment,
processing, recycling, or disposal of any Materials of Environmental Concern;
underground or aboveground storage tanks, asbestos, polychlorinated byphenyls,
or lead in water or paint.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Agents
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement,

 

63



--------------------------------------------------------------------------------

when any stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements in appropriate
form are filed in the offices specified on Schedule 4.19(a) (which financing
statements have been duly completed and delivered to the Administrative Agent),
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof; and
when the Mortgages are filed in the offices specified on Schedule 4.19(b) (in
the case of the Mortgages to be executed and delivered on the Closing Date) or
in the recording office designated by the Borrower, each Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties described therein
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Persons holding Liens or other encumbrances or rights permitted by
the relevant Mortgage). Schedule 1.1B lists, as of the Closing Date, each parcel
of owned Real Property and each leasehold interest in Real Property located in
the United States and held by the Borrower or any of its Subsidiaries.

4.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.

4.21 Regulation H. No Mortgage encumbers improved Real Property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 (each, a
“Flood Hazard Property”) (except any Mortgaged Properties as to which such flood
insurance as required by Regulation H has been obtained and is in full force and
effect as required by this Agreement).

4.22 REIT Status; Borrower Tax Status. The REIT has been organized and will be
operated in a manner that will allow it to qualify for REIT Status commencing
with its taxable year ending December 31, 2010 and it will meet the requirements
for REIT Status. The Borrower is not an association taxable as a corporation
under the Code.

4.23 Insurance. The Group Members obtained and has delivered to the
Administrative Agent certified copies of insurance certificates reflecting the
insurance coverages, amounts and other requirements for insurance policies set
forth in this Agreement. No claims have been made under any such policies, and
no Person, including the Group Members, has done, by act or omission, anything
which would impair the coverage of any such policies.

 

64



--------------------------------------------------------------------------------

4.24 Casualty; Condemnation. (a) No material Condemnation has been commenced or,
to the REIT’s or the Borrower’s knowledge, is contemplated with respect to all
or any part of any Borrowing Base Property or for the relocation of roadways
providing material access to any Borrowing Base Property, other than any
Condemnation for which the Administrative Agent shall have received notice in
accordance with Section 6.7 and the Borrowing Base Properties are not the
subject of any adverse zoning proceeding, except as could not reasonably be
expected to cause a Material Adverse Effect.

(b) No material Casualty has occurred with respect to all or any part of any
Borrowing Base Property, other than any Casualty for which the Administrative
Agent shall have received notice in accordance with Section 6.7 and the
Improvements have not been damaged (ordinary wear and tear excepted) and not
repaired, except as could not reasonably be expected to cause a Material
Property Event.

4.25 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(a) No Group Member is currently identified on the OFAC List or otherwise
qualifies as a Prohibited Person, and Borrower has implemented procedures to
ensure that no Person who now or hereafter owns any equity interest in the
Borrower or any Guarantor is a Prohibited Person or controlled by a Prohibited
Person, and (b) neither the Borrower nor any Guarantor is in violation of any
Requirements of Law relating to anti-money laundering or anti-terrorism,
including, without limitation, Requirements of Law related to transacting
business with Prohibited Persons or the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations, all as amended
from time to time.

4.26 Property Condition. Except as could not reasonably be expected to have a
Material Adverse Effect, (a) all Borrowing Base Properties comply with all
Requirements of Law, including all subdivision and platting requirements,
without reliance on any adjoining or neighboring property; (b) the Improvements
comply with all Requirements of Law regarding access and facilities for
handicapped or disabled persons; (c) no Group Member has directly or indirectly
conveyed, assigned, or otherwise disposed of, or transferred (or agreed to do
so) any development rights, air rights, or other similar rights, privileges, or
attributes with respect to any Borrowing Base Properties, including those
arising under any zoning or property use ordinance or other Requirements of Law;
(d) all utility services necessary for the use of the Borrowing Base Properties
and the Improvements and the operation thereof for their intended purpose are
available at the Borrowing Base Property; (e) except as otherwise permitted in
the Loan Documents, no Group Member has made any contract or arrangement of any
kind the performance of which by the other party thereto would give rise to
Liens on the Borrowing Base Properties; (f) no Borrowing Base Property is part
of a larger tract of Real Property owned by the Borrower or any other Group
Member or otherwise included under any unity of title or similar covenant with
other Real Property not owned by a Loan Party and each Borrowing Base Property
constitutes a separate tax lot or lots with a separate tax assessment or
assessments for such Borrowing Base Property and the Improvements thereon,
independent of those for any other Real Property or improvements; (g) the
current and anticipated use of the Borrowing Base Properties complies in all
material respects with all applicable zoning ordinances, regulations,
certificates of occupancy issued for the Borrowing Base Properties and
restrictive covenants

 

65



--------------------------------------------------------------------------------

affecting the Borrowing Base Properties without the existence of any variance,
non-complying use, nonconforming use, or other special exception, all use
restrictions of any Governmental Authority having jurisdiction have been
satisfied, and no violation of any Requirements of Law or regulation exists with
respect thereto; (h) all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits,
required for the legal use, occupancy and operation of the Borrowing Base
Properties have been obtained are in full force and effect; (i) the Borrowing
Base Properties, including, without limitation, all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Borrowing
Base Properties, whether latent or otherwise, and Borrower has not received
notice from any insurance company or bonding company of any defects or
inadequacies in the Borrowing Base Properties, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond; and (j) all of the Improvements
which were included in determining the appraised value of each Borrowing Base
Property lie wholly within the boundaries and building restriction lines of such
Borrowing Base Property, and no improvements on adjoining properties encroach
upon the Borrowing Base Property, and no easements or other encumbrances upon
the Borrowing Base Property encroach upon any of the Improvements, so as to
materially affect the value or marketability of the Borrowing Base Property
except those which are insured against by the applicable Title Insurance Policy.

4.27 Ground Leases. Each applicable Loan Party has delivered true and correct
copies of each Acceptable Ground Lease to the Administrative Agent.

SECTION 5 CONDITIONS PRECEDENT

5.1 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction, prior to or on the Closing Date, of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the REIT and
the Borrower, (ii) the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of the REIT, the Borrower and each
Subsidiary (other than any Excluded Subsidiary, any Excluded Foreign Subsidiary
or any Subsidiary of an Excluded Foreign Subsidiary), (iii) a Mortgage covering
each of the Borrowing Base Properties, executed and delivered by a duly
authorized officer of each Loan Party thereto and (iv) an executed counterpart
to this Agreement executed and delivered by each Lender.

(b) Blocked Account Control Agreements. The Administrative Agent shall have
received deposit account control agreements in form and substance reasonably
satisfactory to the Administrative Agent granting the Administrative Agent
“control” for purposes of Article 9 of the Uniform Commercial Code or as
necessary to perfect such security interest under any other applicable law (such
agreements, each as amended, supplemented or otherwise modified from time to
time, the “Blocked Account Control Agreements”), executed and delivered by a
duly authorized officer of each party a party thereto, covering each Lockbox
Account.

 

66



--------------------------------------------------------------------------------

(c) IPO. The REIT shall have received gross proceeds of at least $200,000,000
from the initial public offering and the private placement of its common stock
(the “IPO”).

(d) Formation Transactions. The consummation of formation transactions described
in the prospectus for the IPO, including the acquisition of assets contributed
by entities owned by Hudson Capital, LLC, investment funds affiliated with
Farallon Capital Management, L.L.C., an investment vehicle whose general partner
is owned by investment funds managed by Morgan Stanley, including the Initial
Borrowing Base Office Properties and Sunset Gower.

(e) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Hudson Pacific Predecessor for the 2007, 2008 and 2009 fiscal
years and (iii) unaudited interim consolidated financial statements of the
Hudson Pacific Predecessor for each quarterly period ended subsequent to the
date of the latest applicable financial statements delivered pursuant to
clause (ii) of this paragraph as to which such financial statements are
available; and such financial statements shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of the REIT and its Subsidiaries, as reflected in the
financial statements or projections delivered to the Agents and the Lenders
prior to the Closing Date.

(f) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary in connection with the continuing operations of
the REIT, the Borrower and its Subsidiaries and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

(g) Appraisals. The Administrative Agent, the Arrangers and the Lenders shall
have received a recent Appraisal for each Initial Borrowing Base Office Property
and Sunset Gower and such documents shall be satisfactory to the Administrative
Agent, the Arrangers and the Lenders in their sole discretion.

(h) Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Agents), on or before the Closing Date. All such amounts will be
either paid with (i) proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date or (ii) proceeds from the
IPO.

 

67



--------------------------------------------------------------------------------

(i) Solvency Analysis. The Lenders shall have received a reasonably satisfactory
solvency analysis certified by the chief financial officer of the REIT which
shall document the solvency of the REIT and its Subsidiaries considered as a
whole after giving effect to the transactions contemplated hereby.

(j) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statement or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Group Members, and such
search shall reveal no liens on any of the assets of the Group Members, except
for Liens permitted by Section 7.3.

(k) Environmental Matters. The Administrative Agent shall have received, with a
copy for each Lender, an American Society for Testing & Materials (“ASTM”)
compliant Phase 1 Environmental Site Assessment (“ESA”), and as may be
recommended by any Phase 1 ESA, a copy also of an ASTM Phase II ESA, each dated
no earlier than the date that is 12 months prior to the Closing Date for each
Borrowing Base Property, prepared by an environmental consultant acceptable to
the Administrative Agent, in form, scope and substance satisfactory to the
Administrative Agent, together with a letter or equivalent from the
environmental consultant permitting the Agents and the Lenders to rely on the
ESA as if addressed to and prepared for each of them. Each such Phase I ESA, or
Phase II ESA as appropriate, shall identify no environmental condition
reasonably likely to result in a Material Environmental Amount.

(l) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(m) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Latham & Watkins, LLP, counsel to the REIT, the
Borrower and its Subsidiaries, in form and substance acceptable to the
Administrative Agent; and

(ii) the legal opinion of local counsel in Maryland and California and of such
other special and local counsel as may be required by the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and shall be addressed to the Administrative Agent and the
Lenders.

(n) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes. The
Administrative Agent shall have received (i) the certificates representing the
shares of Capital Stock, if any, pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii) an Acknowledgment and

 

68



--------------------------------------------------------------------------------

Consent, substantially in the form of Annex II to the Guarantee and Collateral
Agreement, duly executed by any issuer of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement that is not itself a party to the Guarantee
and Collateral Agreement and (iii) each promissory note pledged pursuant to the
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank satisfactory to the
Administrative Agent) by the pledgor thereof.

(o) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been filed, registered or recorded or shall have been delivered to
the Administrative Agent be in proper form for filing, registration or
recordation.

(p) Title Insurance; Flood Insurance. (i) The Administrative Agent shall have
received, and the title insurance company issuing the policy referred to in
clause (ii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey (each, a “Survey”) of the sites of the Mortgaged
Properties certified to the Administrative Agent and the Title Insurance Company
in a manner reasonably satisfactory to them, dated a date reasonably
satisfactory to the Administrative Agent and the Title Insurance Company by an
independent professional licensed land surveyor reasonably satisfactory to the
Administrative Agent and the Title Insurance Company, which maps or plats and
the surveys on which they are based shall be made in accordance with the Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 2005, and, without limiting the generality of the
foregoing, there shall be surveyed and shown on such maps, plats or surveys the
following: (A) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which the Mortgaged Properties are
located.

(ii) The Administrative Agent shall have received in respect of each Borrowing
Base Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance. Each such policy shall (A) be in an
amount satisfactory to the Administrative Agent; (B) be issued at ordinary
rates; (C) insure that the Mortgage insured thereby creates a valid first Lien
on

 

69



--------------------------------------------------------------------------------

such Borrowing Base Property free and clear of all defects and encumbrances,
except as disclosed therein; (D) name the Administrative Agent for the benefit
of the Secured Parties as the insured thereunder; (E) be in the form of ALTA
Loan Policy – 2006 (or equivalent policies); (F) contain such endorsements and
affirmative coverage as the Administrative Agent may reasonably request and
(G) be issued by title companies reasonably satisfactory to the Administrative
Agent (including any such title companies acting as co-insurers or reinsurers,
at the option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid.

(iii) Evidence as to whether any Borrowing Base Property is a Flood Hazard
Property and if such Borrowing Base Property is a Flood Hazard Property,
evidence of compliance with federally-mandated flood insurance requirements,
including (1) the Borrower’s written acknowledgment of receipt of written
notification required pursuant to Section 208(e)(3) of Regulation H of the Board
from the Administrative Agent (x) as to the fact that such Property is a Flood
Hazard Property and (y) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (2) copies of insurance policies or certificates of insurance
evidencing flood insurance satisfactory to the Administrative Agent and naming
the Administrative Agent as sole loss payee on behalf of the Secured Parties
under a standard mortgagee endorsement, that (a) covers any parcel of improved
Real Property that is encumbered by any Mortgage, (b) is written in an amount
which is commercially available at a reasonable cost, and (c) has a term ending
not later than the maturity of the indebtedness secured by such Mortgage or that
may be renewed to such maturity date.

(iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the Mortgaged Properties.

(q) Estoppels; SNDAs. The Administrative Agent shall have received estoppels and
subordination and nondisturbance and attornment agreements from all Tenants
subject to a Major Lease for any Borrowing Base Property.

(r) Other Property Reports. The Administrative Agent, the Arrangers and the
Lenders shall have received for each Initial Borrowing Base Office Property and
Sunset Gower, in each case, reasonably satisfactory to the Administrative Agent,
the Arrangers and the Lenders, a current property condition and structural
reports and seismic reports.

(s) Insurance. (i) The Administrative Agent, the Arrangers and the Lenders shall
be satisfied with the amounts, types and terms and conditions of all insurance
maintained by the Group Members.

 

70



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.3 of the Guarantee and Collateral
Agreement.

(t) PATRIOT Act. The Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act.

(u) Related Agreements. The Administrative Agent shall have received, to the
extent not previously delivered, true and correct copies, certified as to
authenticity by the Borrower, a copy of any debt instrument, security agreement
or other material contract to which the Group Members may be a party that in
each case is listed on Schedule 7.2(d) (the “Existing Indebtedness”).

(v) No Litigation. There shall exist no action, suit, investigation or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental authority that purports to affect the Borrower and Guarantors in a
materially adverse manner or any transaction contemplated hereby, or that could
reasonably be expected to have a Material Adverse Effect on the Borrower and
Guarantors or any transaction contemplated hereby or on the ability of the
Borrower and Guarantors to perform their obligations under the Loan Documents.

(w) No Material Adverse Effect. No event or condition shall have occurred since
the date of the Borrower’s and the Guarantors’ most recent audited financial
statements delivered to the Administrative Agent which has or could reasonably
be expected to have a Material Adverse Effect.

(x) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Closing Date as if made on and
as of such date, provided that, any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date.

(y) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) on or after the
Closing Date is subject to the satisfaction of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided that, (x) to the extent that any such representation or
warranty relates to a specific earlier date, they shall be true and correct as
of such earlier date, (y) to the extent

 

71



--------------------------------------------------------------------------------

that such representation or warranty relates to a Borrowing Base Property being
removed from the Borrowing Base, the representation and warranties shall be true
and correct without regard to such removed Borrowing Base Property, and (z) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Borrowing Base Certificate. The Administrative Agent shall have received and
be satisfied in all respects with, a completed Borrowing Base Certificate as of
the last day of the fiscal quarter for which financial statements are available
and signed by a Principal Financial Officer.

(d) Total Asset Value. On or prior to the date of the initial extension of
credit hereunder, the Borrower shall have delivered to the Administrative Agent,
the Arrangers and the Lenders a determination of the Total Asset Value (together
with supporting detail) as of a recent date which shall be satisfactory to each
of the Arrangers in their sole discretion.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

5.3 Conditions to the Addition of a Borrowing Base Property. (a) The addition of
any Real Property (other than the Initial Borrowing Base Office Properties and
Sunset Gower) as a Borrowing Base Property shall be subject to the satisfaction
of each of the following conditions:

(i) such Real Property shall be an Eligible Borrowing Base Property;

(ii) the Administrative Agent shall have approved the addition of such Real
Property as a Borrowing Base Property; and

(iii) if, at the time such Real Property is to be added as a Borrowing Base
Property, (x) there are less than five Borrowing Base Office Properties or
(y) such Real Property, after giving pro forma effect to the addition of such
Real Property, would comprise more than 20% of the Borrowing Base, the Required
Lenders shall have approved the addition of such Real Property (other than any
Approved Borrowing Base Office Property and Sunset Bronson).

(b) Upon receipt by the Administrative Agent of all property level diligence
materials (including, without limitation, historical operating statements and
third party reports) for such Real Property from the Borrower, the
Administrative Agent shall promptly distribute such materials to the Lenders
(which distribution may be effected by posting such materials to an Intralinks
or SyndTrak workspace). If the Administrative Agent does not receive a written
notice from a Lender objecting to the inclusion of such Real Property as a
Borrowing Base

 

72



--------------------------------------------------------------------------------

Property pursuant to Section 5.3(a)(iii) on or prior to the date that is ten
Business Days from the date the Administrative Agent distributed such materials,
the admission of such Real Property shall be deemed approved by such Lender.

(c) Upon the effectiveness of any new Real Property added as a Borrowing Base
Property, the Borrower may deliver to the Administrative Agent an updated
Borrowing Base Certificate giving pro forma affect to such new Borrowing Base
Property as of the date of the most recent Borrowing Base Certificate previously
delivered pursuant to Sections 5.2(c), 5.3, 5.4 and 6.12.

5.4 Conditions to the Release of a Borrowing Base Property. The release of any
Borrowing Base Property at the request of the Borrower shall be subject to the
satisfaction of each of the following conditions:

(a) if at any time there are less than five Borrowing Base Office Properties (or
after giving effect to any release, there would be less than five Borrowing Base
Office Properties), the consent of the Required Lenders is obtained to release
such Real Property;

(b) no Default or Event of Default shall have occurred and be continuing on such
date immediately prior to or after giving effect to the release of such Real
Property from the Borrowing Base;

(c) the Administrative Agent shall have received a certificate of a Principal
Financial Officer (x) certifying that after giving pro forma effect to the
release of such Real Property from the Borrowing Base, the Total Revolving
Extensions of Credit shall not exceed the Maximum Facility Availability and
(y) containing all information and calculations necessary, after giving pro
forma effect to the release of such Real Property from the Borrowing Base, for
determining pro forma compliance with the provisions of Section 7.1 hereof;

(d) the removal occurs in connection with either (x) a sale, financing, or other
transaction involving the Borrowing Base Property being removed from the
Borrowing Base or (y) a transaction undertaken by the Borrower pursuant to which
the removal of the Borrowing Base Property is necessary or advisable to
facilitate such transaction;

(e) all representations and warranties in the Loan Documents are true and
accurate in all material respects at the time of such release and immediately
after giving effect to such release, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct as of such earlier date, (y) to the extent that such
representation or warranty relates to a Borrowing Base Property being removed
from the Borrowing Base, the representation and warranties shall be true and
correct without regard to such removed Borrowing Base Property, and (z) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates; and

 

73



--------------------------------------------------------------------------------

(f) the Administrative Agent shall have received an updated Borrowing Base
Certificate giving pro forma affect to the release of such Borrowing Base
Property from the Borrowing Base as of the date of the most recent Borrowing
Base Certificate previously delivered pursuant to Sections 5.2(c), 5.3, 5.4 and
6.12.

SECTION 6 AFFIRMATIVE COVENANTS

The REIT and the Borrower hereby jointly and severally agree that, so long as
the Revolving Credit Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or any Agent
hereunder, each of the REIT and the Borrower shall and shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to each Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT, a copy of the audited consolidated balance sheet of the
REIT and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the REIT
(or, in the case of the first quarter ending after the Closing Date, such later
date as may be permitted by the SEC), the unaudited consolidated balance sheet
of the REIT and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2 Certificates; Other Information. Furnish to each Agent and each Lender, or,
in the case of clause (e), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 

74



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) (x) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Group Members with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the REIT, as the case may be, (y) to the extent not previously disclosed
to the Administrative Agent, a listing of any Intellectual Property acquired by
any Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date) and (z) any UCC financing statements or other filings specified in
such Compliance Certificate as being required to be delivered therewith;

(c) as soon as available, and in any event no later than 65 days after the end
of each fiscal year of the REIT, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
REIT and its Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(d) within five days after the same are sent, copies of all financial statements
and reports that the REIT or the Borrower sends to the holders of any class of
its debt securities or public equity securities (including, without limitation,
the Borrower Preferred Units) and, within five days after the same are filed,
copies of all financial statements and reports that the REIT or the Borrower may
make to, or file with, the SEC; and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

 

75



--------------------------------------------------------------------------------

6.4 Conduct of Business and Maintenance of Existence; Compliance. (a)(i)
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.5 Maintenance of Property; Insurance.

(a)(i) Maintain, preserve and protect all of its material Property and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (ii) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; (iii) use the standard
of care typical in the industry in the operation and maintenance of its
facilities; and (iv) keep the Borrowing Base Properties in good order, repair,
operating condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and improvements to be promptly made, and not allow any
of the Borrowing Base Properties to be misused, abused or wasted or to
deteriorate (ordinary wear and tear excepted).

(b) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits and franchises
and comply with all Requirements of Law applicable to the Loan Parties and the
Borrowing Base Properties (and the Improvements thereon and the use thereof),
including, without limitation, building and zoning ordinances and codes and
certificates of occupancy. There shall never be committed by any Group Member,
and the Borrower shall not permit any other Person in occupancy of or involved
with the operation or use of the Borrowing Base Properties to commit any act or
omission affording the federal government or any state or local government the
right of forfeiture against any Borrowing Base Property or any part thereof or
any monies paid in performance of any Loan Party’s obligations under any of the
Loan Documents. The Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture. The
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business.

(c) The Borrower shall obtain and maintain, or cause to be maintained, insurance
for the Group Members and the Borrowing Base Properties providing at least the
following coverages:

(i) property insurance with respect to all insurable property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in special form (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as the Administrative Agent may require, (A) in an amount
equal to one hundred percent (100%) of the full replacement cost (the “Full
Replacement Cost”) which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations,

 

76



--------------------------------------------------------------------------------

foundations, underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement waiving all co-insurance provisions;
(C) providing for no deductible in excess of $25,000.00 for all such insurance
coverage; provided however with respect to (i) named windstorm and earthquake
coverage, providing for a deductible satisfactory to the Administrative Agent in
its sole discretion (ii) flood coverage, providing for no deductible in excess
of (1) $500,000 for buildings, (2) $500,000 for contents and (3) $100,000 for
business interruption; and (D) if any of the Borrowing Base Properties or the
use of the Borrowing Base Properties shall at any time constitute legal
non-conforming structures or uses, coverage for loss due to operation of law in
an amount equal to no less than a sublimit of $25,000,000, coverage for
demolition costs and coverage for increased costs of construction. In addition,
the Borrower shall obtain: (y) if any portion of any Borrowing Base Property is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the outstanding amount of the Obligations or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 (for purposes of this Section,
“FDPA”) or the National Flood Insurance Reform Act of 1994, as each may be
amended or such greater amount as the Administrative Agent shall require, and
(z) with respect to any Borrowing Base Property located in an area with a high
degree of seismic activity, earthquake insurance in an amount not less than the
product of the “Probable Maximum Loss” applicable to such Borrowing Base
Property, as set forth in the seismic report prepared by a seismic engineer or
other qualified consultant, multiplied by the replacement cost of the
improvements less the amount attributable to the 5% deductible applicable to the
total insured value at risk and in form and substance satisfactory to the
Administrative Agent; provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii) business income or rental loss insurance (A) with loss payable to the
Administrative Agent (for the benefit of the Secured Parties); (B) covering all
risks required to be covered by the insurance provided for in subsection (i)
above; (C) in an amount equal to one hundred percent (100%) of the projected
gross revenues from the operation of any Borrowing Base Property for a period of
at least 24 months after the date of the Casualty; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to any Borrowing Base Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of 365 days from the date that such
Borrowing Base Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income or rental loss
insurance shall be determined prior to the date hereof and at least once each
year thereafter based on the Borrower’s reasonable estimate of the gross
revenues from the Property for the succeeding 12 month period. All proceeds
payable to the Administrative Agent (for the benefit of the Secured Parties)
pursuant to this subsection shall be held by the Administrative Agent and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder; provided, however, that nothing herein contained
shall be deemed to relieve the Borrower of its obligations to pay the
obligations secured by the Loan

 

77



--------------------------------------------------------------------------------

Documents on the respective dates of payment provided for in this Agreement and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to any Borrowing Base Property, and only if such
Borrowing Base coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the below mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy any Borrowing Base Property and (4) with an agreed amount endorsement
waiving co-insurance provisions;

(iv) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by the Administrative Agent on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any
Borrowing Base Property, such insurance (A) to be on the so-called “occurrence”
form with a combined limit of not less than $2,000,000.00 in the aggregate and
$1,000,000.00 per occurrence; (B) to continue at not less than the aforesaid
limit until required to be changed by the Administrative Agent in writing by
reason of changed exposure making such protection inadequate and (C) to cover at
least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors;
(4) blanket contractual liability for all written contracts and (5) contractual
liability covering the indemnities contained in Article 33 of the Mortgages to
the extent the same is available;

(vi) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;

(vii) worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;

(viii) umbrella and excess liability insurance in an amount not less than
$50,000,000.00 per occurrence affording excess coverage on terms consistent with
the commercial general liability, employer liability and automobile liability
required under subsection (v), (vii), and (vii); and

(ix) upon 60 days written notice, such other reasonable insurance, including,
but not limited to, sinkhole or land subsidence insurance, and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards

 

78



--------------------------------------------------------------------------------

which at the time are commonly insured against for property similar to the such
Borrowing Base Property located in or around the region in which the such
Borrowing Base Property is located.

(d) All insurance provided for in Section 6.5(c) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of the Administrative Agent
as to insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of “A:VII”
or better in the current Best’s Insurance Reports and a claims paying ability
rating of “A” or better by at least two (2) of the Rating Agencies including,
(i) S&P, (ii) Fitch, and (iii) Moody’s, provided that, Borrower may request to
obtain Policies from an insurance company not meeting such ratings, and which
shall be subject to the approval of the Administrative Agent in its sole
discretion. The Policies described in Section 6.5(c) hereof (other than those
strictly limited to liability protection) shall designate the Administrative
Agent as loss payee.

(e) Any blanket insurance Policy shall specifically allocate to each Borrowing
Base Property the amount of coverage from time to time required hereunder and
shall otherwise provide the same protection as would a separate Policy insuring
only the Borrowing Base Property in compliance with the provisions of
Section 6.5(c) hereof.

(f) All Policies provided for or contemplated by Section 6.5(c) hereof, except
for the Policy referenced in Section 6.5(c)(vii) of this Agreement, shall name
the Borrower as the insured and the Administrative Agent (for the benefit of the
Secured Parties) as the additional insured, as its interests may appear, and in
the case of property damage, boiler and machinery, flood and earthquake
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Administrative Agent (for the benefit of the
Secured Parties) providing that the loss thereunder shall be payable to the
Administrative Agent (for the benefit of the Secured Parties).

(g) All Policies shall contain clauses or endorsements to the effect that:

(i) no act or negligence of any Group Member, or anyone acting for the Group
Members, or of any Tenant or other occupant, or failure to comply with the
provisions of any Policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as the Administrative Agent is
concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least 30 days written notice
or 10 days notice in the case of non-payment of any premium, to the
Administrative Agent and any other party named therein as an additional insured;

(iii) the issuers thereof shall give written notice to the Administrative Agent
if the Policy has not been renewed 10 days prior to its expiration; and

 

79



--------------------------------------------------------------------------------

(iv) the Administrative Agent shall not be liable for any Insurance Premiums or
retentions (including deductibles) of the Policies thereon or subject to any
assessments thereunder.

(h) If at any time the Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect, the
Administrative Agent shall have the right, without notice to the Borrower, to
take such action as the Administrative Agent deems necessary to protect its
interest in any Borrowing Base Property, including, without limitation, the
obtaining of such insurance coverage as the Administrative Agent in its sole
discretion deems appropriate after 10 Business Days notice to the Borrower if
prior to the date upon which any such coverage will lapse or at any time the
Administrative Agent deems necessary (regardless of prior notice to the
Borrower) to avoid the lapse of any such coverage. All premiums incurred by the
Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by the Borrower to the
Administrative Agent upon demand and, until paid, shall be secured by the
Mortgage and shall bear interest at the rate specified in Section 2.12(c)(ii).

(i) All Policies maintained, or caused to be maintained, with respect to any
Borrowing Base Property, shall be primary without right of contribution from any
other insurance that may be carried by the Administrative Agent and that all of
the provisions thereof, except the limits of liability, shall operate in the
same manner as if there were a separate policy covering each insured. If any
insurer which has issued a Policy required under this Section 6.5 becomes
insolvent or is the subject of any petition, case, proceeding or other action
pursuant to any Debtor Relief Law, or if in the Administrative Agent’s
reasonable opinion the financial responsibility of such insurer is or becomes
inadequate, then the Borrower shall in each instance promptly upon its discovery
thereof or upon the request of the Administrative Agent therefor, promptly
obtain and deliver to the Administrative Agent a like policy (or, if and to the
extent permitted by the Administrative Agent, acceptable evidence of insurance)
issued by another insurer, which insurer and policy meet the requirements of
this Section 6.5.

(j) All certificates of insurance evidencing the Borrower’s compliance to the
insurance required under this Section 6.5 shall be delivered to the
Administrative Agent on or prior to the Closing Date, with all premiums fully
paid current and each renewal or substitute policy (or evidence of insurance)
shall be delivered to the Administrative Agent, with all premiums fully paid
current (the “Insurance Premiums”), within 10 days after the termination of the
policy it renews or replaces.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with its independent
certified public accountants.

 

80



--------------------------------------------------------------------------------

6.7 Notices. Promptly (unless otherwise specified below) give notice to the
Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding which may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
aggregate actual or estimated liability of the Group Members is $5,000,000 or
more and not covered by insurance, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

(e) as soon as any Group Member first obtains knowledge thereof,: (i) any
Environmental Claim or other development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, could
reasonably be expected to result in the payment by the Group Members, in the
aggregate, of a Material Environmental Amount; and (ii) any notice that any
governmental authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, any
Group Member, in each case including a full description of the nature and extent
of the matter for which notice is given and all relevant circumstances;

(f) as soon as possible and in any event within five days after a Responsible
Officer of the REIT or the Borrower has knowledge, or should have had knowledge
thereof, of any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;

(g) (i) any Casualty to the extent required by Section 6.15(b) and (ii) any
actual or threatened Condemnation of any material portion of any Borrowing Base
Property (including copies of any and all papers served in connection with such
proceeding), any negotiations with respect to any such taking, or any loss of or
substantial damage to any Borrowing Base Property;

(h) the failure of the REIT to maintain REIT Status;

 

81



--------------------------------------------------------------------------------

(i) any notice received by any Group Member with respect to the cancellation,
alteration or non-renewal of any insurance coverage required by this Agreement
to be maintained with respect to any Borrowing Base Property;

(j) if any required permit, license, certificate or approval with respect to any
Borrowing Base Property that is material to the operation of such Borrowing Base
Property lapses or ceases to be in full force and effect or claim from any
Person that any Borrowing Base Property, or any use, activity, operation or
maintenance thereof or thereon, is not in compliance with any Requirement of Law
that would materially interfere with the use or operation of such Borrowing Base
Property;

(k) (A) with respect to the Major Leases for the Borrowing Base Properties,
(i) any Major Lease no longer being in full force and effect, (ii) the default
by any Loan Party after notice and the expiration of all applicable cure periods
in the performance of any material obligation under any Major Lease or the
occurrence of any circumstance which, with the passage of time, or the giving of
notice, or both, would constitute an event of default by any party under any of
the Major Leases, (iii) subject to the Borrower’s knowledge, the default by any
Tenant after notice and the expiration of all applicable cure periods in the
performance of any material obligation under any Major Lease, (iv) subject to
the Borrower’s knowledge, any action, voluntary or involuntary, pending against
any Tenant under any Major Lease under any Debtor Relief Law, (v) the assignment
of any Major Lease or the assignment, pledge or encumbrance of any rent or other
amounts payable thereunder by any of the Loan Parties or any other Person,
except with respect to the Liens in favor of the Administrative Agent on behalf
of the Secured Parties securing the Obligations, and (vi) any Tenant under any
Major Lease having a right or option pursuant to such Major Lease or otherwise
having a right to purchase all or any part of the leased premises or the
building of which the leased premises are a part and (B) any Person having any
possessory interest in the Borrowing Base Properties or right to occupy the same
except under and pursuant to the provisions of the Leases;

(l) (i) any default by any Loan Party under any Acceptable Ground Lease,
(ii) the occurrence of any material default by any ground lessor of which any
Loan Party is aware or the occurrence of any event of which any Loan Party is
aware that, with the passage of time or service of notice, or both, would
constitute a material default by any ground lessor, and (iii) concurrently with
the giving thereof, and within five Business Days of receipt thereof, copies of
all material notices, other than routine correspondence, given or received by
any Loan Party with respect to any Acceptable Ground Lease with respect to a
Borrowing Base Property;

(m) after obtaining knowledge or receiving any notice of any action, proceeding,
motion or notice being commenced or filed in respect of any ground lessor of all
or any part of any Acceptable Ground Lease in connection with any case under the
Bankruptcy Code or any other bankruptcy, reorganization or insolvency, which
notice shall set forth any information available to such Loan Party as to the
date of such filing, the court in which such petition was filed, and the relief
sought in such filing and copies of any and all notices, summonses, pleadings,
applications and other documents received by such Loan Party in connection with
any such petition and any proceedings relating to such petition; and

 

82



--------------------------------------------------------------------------------

(n) within five Business Days of receipt thereof, copies of all notices and
other correspondence relating to (i) the occurrence of any monetary or material
non-monetary default or monetary or material non-monetary event of default under
any Recourse Indebtedness, or any other default or event of default under any
Recourse Indebtedness, the occurrence of which could reasonably be expected to
have a Material Adverse Effect, or (ii) the occurrence of any monetary or
material non-monetary default or monetary or material non-monetary event of
default under any Non-Recourse Indebtedness in excess of $10,000,000 which is
secured by any Real Property (or the Capital Stock of the owner of such Real
Property), or any other default or event of default under any Non-Recourse
Indebtedness in excess of $10,000,000 which is secured by any Real Property (or
the Capital Stock of the owner of such Real Property), the occurrence of which
could reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Group Member proposes to take with respect
thereto.

6.8 Environmental Laws; ESAs. (a) Comply in all material respects with, and
ensure compliance in all material respects by all Tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all Tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(b) Promptly conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

(c) If any ESA or update delivered pursuant to Section 5.1(k) identifies a
material Recognized Environmental Condition (“REC”), as defined under ASTM
guidelines then in effect, the Borrower shall, within six months of the delivery
of such ESA or update to the Administrative Agent, conduct such follow up
testing, provide such reports, and take such other actions as required or
approved by the applicable Governmental Authority to mitigate such REC.

(d) Within 30 days of completion of such actions required pursuant to
subsections (b) and (c) above, the applicable Loan Party shall obtain and
deliver to the Administrative Agent an ESA of the applicable Borrowing Base
Property made after such completion and confirming to the Administrative Agent’s
satisfaction that all required investigation and other action has been
successfully completed.

(e) Keep the Borrowing Base Properties and other Real Property free of Materials
of Environmental Concern to the extent such conditions could reasonably be
expected to cause a Material Environmental Event.

 

83



--------------------------------------------------------------------------------

(f) Keep the Borrowing Base Properties and other Real Property free of any liens
imposed pursuant to Environmental Law.

(g) Promptly deliver to the Administrative Agent a copy of any update to an ESA
and each report pertaining to any Borrowing Base Property or to any Group Member
prepared by or on behalf of such Group Member pursuant to any Environmental
Requirement. “Environmental Requirement” shall mean any Environmental Law,
agreement or restriction (including any condition or requirement imposed by any
insurance or surety company) pertaining to Environmental Law.

(h) If (x) the Administrative Agent shall ever have reason to believe that a
material violation of Environmental Law exists at or that any Materials of
Environmental Concern materially adversely affects any Borrowing Base Property
and other Real Property, or if any material Environmental Claim is made or
threatened, (y) a Material Environmental Event occurs with respect to any
Borrowing Base Property, or the Loan Parties become aware of any Material
Environmental Event with respect to a Borrowing Base Property or (z) a Default
or Event of Default shall have occurred and be continuing, then if requested by
the Administrative Agent, at Borrower’s expense, deliver to the Administrative
Agent from time to time, in each case within 30 days after the Administrative
Agent’s request, an ESA prepared after the date of the Administrative Agent’s
request. If any applicable Loan Party fails to furnish to the Administrative
Agent such ESA within 30 days after the Administrative Agent’s request, the
Administrative Agent may cause any such ESA to be prepared at Borrower’s expense
and risk, and each applicable Loan Party shall cooperate and provide access and
information as requested. The Administrative Agent and its designees are hereby
granted access to the Borrowing Base Properties at any time or times, upon
reasonable notice (which may be written or oral), and a license which is coupled
with an interest and irrevocable, to observe environmental conditions and
compliance and as may be necessary to prepare or cause to be prepared such ESAs.
The Administrative Agent may disclose to interested parties any information
about the environmental condition or compliance of the Borrowing Base
Properties, but assumes no obligation and shall be under no duty to disclose any
such information.

6.9 Additional Collateral, etc. (a) With respect to any Property acquired after
the Closing Date by any Loan Party (other than (w) any Real Property or any
Property described in paragraph (b) or (c) of this Section, (x) any Property
subject to a Lien expressly permitted by Section 7.3(h), 7.3(k) or 7.3(l),
(y) any Property acquired by an Excluded Subsidiary or an Excluded Foreign
Subsidiary and (z) any Excluded Asset (as defined in the Guarantee and
Collateral Agreement)) as to which the Administrative Agent, for the benefit of
the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such Property, including without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

 

84



--------------------------------------------------------------------------------

(b) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary or Excluded Subsidiary) created or acquired after the Closing Date
(which, for the purposes of this paragraph, shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary or Excluded
Subsidiary, as applicable), by any Group Member, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Group Member, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, if any, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Group Member, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than any Excluded Foreign
Subsidiaries), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by such Group Member (other than any Excluded Foreign Subsidiaries),
(provided that, in no event shall (x) more than 65% of the total outstanding
Capital Stock of any such new Excluded Foreign Subsidiary be required to be so
pledged and (y) any Capital Stock or assets of any Subsidiary (or other entity)
owned by such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, if any, together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of such Group Member, as the case may
be, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, provided that, in the event any
Subsidiary ceases to be an Excluded Subsidiary as a result of the termination or
lapse of the prohibition described in clause (ii) in the definition of “Excluded
Subsidiary”, the Borrower shall cause the compliance with this Section 6.9(b)
with respect to such Subsidiary on or prior to the date that is 60 days after
such termination or lapse.

 

85



--------------------------------------------------------------------------------

6.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Subsidiary which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the REIT and the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from any Group
Member for such governmental consent, approval, recording, qualification or
authorization.

6.11 Appraisals. (a) For each Borrowing Base Property, the Required Lenders may
request a new Appraisal for such Borrowing Base Property once during the term of
this Agreement.

(b) If at any time the aggregate Occupancy Rate of the Borrowing Base Office
Properties is less than 85%, the Administrative Agent shall have the right to
request Appraisals for the Borrowing Base Office Properties (including an
Appraisal of any related Specified Development Property) on a quarterly basis at
such time.

(c) The Administrative Agent shall have the right to request an Appraisal for
any Borrowing Base Property (including an Appraisal of any related Specified
Development Property) on a quarterly basis from time to time if any of the
following events has occurred and is continuing at the time of such request:

(i) if such Borrowing Base Property suffers a Material Environmental Event after
the date of this Agreement; or

(ii) the Administrative Agent determines that such Borrowing Base Property has
suffered a Material Property Event after the date such Borrowing Base Property
was admitted into the Borrowing Base (or in the case of a Casualty, in respect
of such Borrowing Base Property, is reasonably likely to become a Material
Property Event).

6.12 Borrowing Base Reports. (a) Beginning with the quarter ended June 30, 2010,
the Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall thereafter deliver to each Lender), as soon as available and in any
event concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a completed Borrowing Base Certificate calculating and
certifying the Borrowing Base as of the end of such quarter, signed on behalf of
the Borrower by a Principal Financial Officer.

(b) Furnish to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender) as soon as practicable and in any event
within five Business Days after any Disposition outside the ordinary course of
business (including by way of Casualty or Condemnation) of any Collateral having
a book value exceeding $2,000,000, an updated Borrowing Base Certificate
calculating (on a pro forma basis, after giving effect to such

 

86



--------------------------------------------------------------------------------

Disposition and reflecting only the changes to the affected component of the
Borrowing Base Property) and certifying such pro forma Borrowing Base as of the
end of the most recent fiscal quarter for which a Borrowing Base Certificate was
delivered pursuant to Section 5.2(c), 5.3, 5.4 or 6.12(a), as applicable. The
Borrowing Base set forth in each Borrowing Base Certificate delivered with
respect to each fiscal quarter occurring after the fiscal quarter covered by the
updated Borrowing Base Certificate described in the preceding sentence and
ending prior to any such Disposition shall be calculated on a pro forma basis,
after giving effect to such Disposition.

6.13 Blocked Account Control Agreements. (a) Cause each Tenant to deposit all
Rents in a Lockbox Account subject to a Blocked Account Control Agreement.

(b) Execute and deliver and cause each depository bank holding each Lockbox
Account established after the Closing Date to execute and deliver Blocked
Account Control Agreements covering each such Lockbox Account.

6.14 Taxes. (a) Each of the Group Members shall timely file or cause to be filed
all Federal, state and other material tax returns that are required to be filed
and shall timely pay all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other material
taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the applicable Group Member, as the case may be).

(b) The Loan Parties shall pay all taxes and Other Charges now or hereafter
levied or assessed or imposed against any Borrowing Base Property or any part
thereof as the same become due and payable. At the request of the Administrative
Agent, each Loan Party will deliver to the Administrative Agent receipts for
payment or other evidence satisfactory to the Administrative Agent that the
taxes and Other Charges have been so paid or are not then delinquent no later
than 10 days prior to the date on which the taxes or Other Charges would
otherwise be delinquent if not paid. At the request of the Administrative Agent,
each Loan Party shall furnish to the Administrative Agent receipts for the
payment of the taxes and the Other Charges prior to the date the same shall
become delinquent. Except Liens set forth in Sections 7.3(a), 7.3(b), 7.3(d) and
7.3(f), the Loan Parties shall not suffer and shall promptly cause to be paid
and discharged any Lien or charge whatsoever which may be or become a Lien or
charge against any Borrowing Base Property, and shall promptly pay for all
utility services provided to each Borrowing Base Property.

6.15 Condemnation, Casualty and Restoration. (a) The Administrative Agent has
the right (but not the obligation) to participate in any proceeding for the
Condemnation of a Borrowing Base Property that would materially interfere with
the use or operation of such Borrowing Base Property and to be represented by
counsel of its own choice, and the applicable Loan Parties shall from time to
time deliver to the Administrative Agent all instruments requested by it to
permit such participation. Each applicable Loan Party shall, at its expense,
diligently prosecute any such proceedings, and shall consult with the
Administrative Agent, its attorneys, and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through

 

87



--------------------------------------------------------------------------------

Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), the Borrower shall continue to pay
the Obligations at the time and in the manner provided for in this Agreement and
the Obligations shall not be reduced until any award shall have been actually
received and applied by the Administrative Agent, after the deduction of
expenses of collection, to the reduction or discharge of the Obligations. All
costs and expenses (including attorney’s fees and costs) incurred by the
Administrative Agent in connection with any Condemnation shall be a demand
obligation owing by the Borrower (which the Borrower hereby promises to pay) to
the Administrative Agent pursuant to this Agreement.

(b) If any Borrowing Base Property shall be damaged or destroyed, in whole or in
part, by a Casualty, and either (i) the aggregate cost of repair of such damage
or destruction shall be equal to or in excess of 5% of value as reflected in the
most-recent Appraisal for such Borrowing Base Property or (ii) such Casualty is
reasonably expected to cause a Material Property Event, give prompt notice of
such Casualty to the Administrative Agent and in the case of clause (ii) above,
the Administrative Agent shall have the right to request a new Appraisal
pursuant to Section 6.11(c)(ii) and adjust the Borrowing Base. The applicable
Loan Party shall pay or cause to be paid, all restoration costs whether or not
such costs are covered by insurance. The Administrative Agent may, but shall not
be obligated to, make proof of loss if not made promptly by the applicable Loan
Party. If an Event of Default has occurred and is then continuing, then the
applicable Loan Party shall adjust all claims for Insurance Proceeds in
consultation with, and approval of, the Administrative Agent.

(c) The Administrative Agent, for the benefit of the Secured Parties, shall be
entitled to receive all sums which may be awarded or become payable to a Loan
Party for the Condemnation of any Borrowing Base Property, or any part thereof,
and any Insurance Proceeds of a Casualty and the applicable Loan Party shall,
upon request of the Administrative Agent, promptly execute such additional
assignments and other documents as may be necessary from time to time to permit
such participation and to enable the Administrative Agent to collect and receipt
for any such sums, provided that, in the event the Insurance Proceeds shall be
less than $250,000, such Insurance Proceeds shall be paid by the insurance
company directly to the Borrower and the Borrower shall use such Insurance
Proceeds to commence and satisfactorily complete with due diligence the
restoration of the applicable Borrowing Base Property in accordance with the
terms of this Agreement. All such sums are hereby assigned to the Administrative
Agent, for the benefit of the Secured Parties, and shall, after deduction
therefrom of all reasonable expenses actually incurred by the Administrative
Agent, including attorneys’ fees and costs, at the Administrative Agent’s option
be (i) released to the applicable Loan Party, or (ii) applied to the restoration
of the affected Borrowing Base Property, or (iii) applied to the payment of the
Obligations in such order and manner as the Administrative Agent, in its sole
discretion, may elect, whether or not due. Any amounts not applied in accordance
with clause (i), (ii) or (iii) of the foregoing sentence shall be remitted to
the applicable Loan Party. In any event the unpaid portion of the Obligations
shall remain in full force and effect and the payment thereof shall not be
excused. The Administrative Agent shall not be, under any circumstances, liable
or responsible for failure to collect or to exercise diligence in the collection
of any such sum or for failure to see to the proper application of any amount
paid over to the applicable Loan Party.

 

88



--------------------------------------------------------------------------------

6.16 Ground Leases. (a) Each ground lease that is a Borrowing Base Property or a
portion thereof, shall at all times be an Acceptable Ground Lease;

(b) within ten days after receipt of request by the Administrative Agent, the
applicable Loan Party shall use commercially reasonable efforts to obtain from
each ground lessor and furnish to the Administrative Agent the estoppel
certificate of such ground lessor stating the date through which rent has been
paid and whether or not there are any defaults thereunder and specifying the
nature of such claimed defaults, if any;

(c) promptly execute, acknowledge and deliver to the Administrative Agent such
instruments as may be required to permit the Administrative Agent to cure any
default under any Acceptable Ground Lease or permit the Administrative Agent to
take such other action required to enable the Administrative Agent to cure or
remedy the matter in default and preserve the security interest of the
Administrative Agent under the Loan Documents with respect to the applicable
Acceptable Ground Lease and each Loan Party irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact to do, in its name
or otherwise, any and all acts and to execute any and all documents that are
necessary to preserve any rights of such Loan Party under or with respect to
each Acceptable Ground Lease, including, without limitation, the right to
effectuate any extension or renewal of such Acceptable Ground Lease, or to
preserve any rights of such Loan Party whatsoever in respect of any part of such
Acceptable Ground Lease (and the above powers granted to the Administrative
Agent are coupled with an interest and shall be irrevocable);

(d) the actions or payments of the Administrative Agent to cure any default by
any Loan Party under any Acceptable Ground Lease shall not remove or waive, as
between such Loan Party and the Administrative Agent, the default that occurred
under this Agreement by virtue of the default by a Loan Party under such
Acceptable Ground Lease. All sums expended by the Administrative Agent to cure
any such default in accordance with this Section 6.16, shall be paid by Loan
Party to the Administrative Agent, upon demand, with interest on such sum at the
rate set forth in this Agreement from the date such sum is expended to and
including the date the reimbursement payment is made to the Administrative
Agent. All such indebtedness shall be deemed to be Obligations secured by the
Security Documents;

(e) if the applicable Loan Party shall default in the performance or observance
of any term, covenant, or condition of any Acceptable Ground Lease on the part
of such Loan Party and shall fail to cure the same prior to the expiration of
any applicable cure period provided thereunder, then the Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants, and conditions of such Acceptable Ground Lease on the part of
such Loan Party to be performed or observed on behalf of such Loan Party and
subject to the rights of Tenants under the Acceptable Ground Leases, the
Administrative Agent shall have the right to enter all or any portion of the
applicable Real Property at such times and in such manner as the Administrative
Agent deems necessary, to prevent or to cure any such default, to the end that
the rights of such Loan Party in, to, and under such Acceptable Ground Lease
shall be kept unimpaired and free from default. If the landlord under any
Acceptable Ground Lease shall deliver to the Administrative Agent a copy of any
notice of default under such Acceptable Ground Lease, then such notice shall
constitute full protection to the Administrative Agent for any action taken or
omitted to be taken by the Administrative Agent, in good faith, in reliance
thereon; and

 

89



--------------------------------------------------------------------------------

(f) notwithstanding anything to the contrary contained in this Agreement with
respect to any Acceptable Ground Lease:

(i) the Lien of the related Mortgage attaches to all of such Loan Party’s rights
and remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, including, without limitation, all of the Loan Party’s rights,
as debtor, to remain in possession of applicable Acceptable Ground Lease;

(ii) each Loan Party shall not, without the Administrative Agent’s prior written
consent, elect to treat any Acceptable Ground Lease as terminated under
subsection 365(h)(l) of the Bankruptcy Code. Any such election made without the
Administrative Agent’s prior written consent shall be void;

(iii) as security for the Obligations, each Loan Party unconditionally assigns,
transfers and sets over to the Administrative Agent all of such Loan Party’s
claims and rights to the payment of damages arising from any rejection by any
ground lessor under the Bankruptcy Code. The Administrative Agent and each Loan
Party shall proceed jointly or in the name of such Loan Party in respect of any
claim, suit, action or proceeding relating to the rejection of any Acceptable
Ground Lease, including, without limitation, the right to file and prosecute any
proofs of claim, complaints, motions, applications, notices and other documents
in any case in respect of any ground lessor under the Bankruptcy Code. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing claims, rights and remedies, and shall continue in effect until
all of the Obligations shall have been satisfied and discharged in full. Any
amounts received by the Administrative Agent or any Loan Party as damages
arising out of the rejection of any Acceptable Ground Lease as aforesaid shall
be applied to all reasonable costs and expenses of the Administrative Agent
(including, without limitation, reasonable attorney’s fees and costs) incurred
in connection with the exercise of any of its rights or remedies in accordance
with the applicable provisions of this Agreement;

(iv) if, pursuant to subsection 365(h) of the Bankruptcy Code, any Loan Party
seeks to offset, against the rent reserved in any Acceptable Ground Lease, the
amount of any damages caused by the nonperformance by the applicable ground
lessor of any of its obligations thereunder after the rejection by such ground
lessor of such Acceptable Ground Lease under the Bankruptcy Code, then such Loan
Party shall not effect any offset of the amounts so objected to by the
Administrative Agent. If the Administrative Agent has failed to object as
aforesaid within ten days after notice from the Loan Party in accordance with
the first sentence of this subsection, the Loan Party may proceed to offset the
amounts set forth in Loan Party’s notice; and

(v) if any action, proceeding, motion or notice shall be commenced or filed in
respect of any ground lessor of all or any part of any Acceptable Ground Lease
in connection with any case under the Bankruptcy Code, the Administrative Agent
and the Loan Parties shall cooperatively conduct and control any such litigation
with counsel

 

90



--------------------------------------------------------------------------------

agreed upon between the Loan Parties and the Administrative Agent in connection
with such litigation. Each Loan Party shall, upon demand, pay to the
Administrative Agent all reasonable costs and expenses (including reasonable
attorneys’ fees and costs) actually paid or actually incurred by the
Administrative Agent in connection with the cooperative prosecution or conduct
of any such proceedings. All such costs and expenses shall be secured by the
Lien of the Mortgages.

6.17 Borrowing Base Property Covenants.

(a) Reports and Testing. (i) Deliver to the Administrative Agent copies of all
material reports, studies, inspections, and tests made on the Borrowing Base
Properties, the Improvements, or any materials to be incorporated into the
Improvements and (ii) immediately notify the Administrative Agent of any report,
study, inspection, or test that indicates any material adverse condition
relating to the Borrowing Base Properties, the Improvements, or any such
materials which could reasonably be expected to have a Material Property Event.

(b) Business Strategy. Maintain ownership of each Borrowing Base Property at all
times consistent with the Borrower’s business strategy, and each Borrowing Base
Property shall at all times be of an asset quality consistent in all material
respects with or better than the quality of Borrowing Base Properties owned by
the Loan Parties as of the date hereof.

(c) Estoppels and SNDA Agreements. If on any date after the Closing Date, any
Lease becomes a Major Lease, use commercially reasonable efforts to obtain
executed estoppels and subordination, non-disturbance and attornment agreements
(to the extent such Lease is not subordinated by its terms) from each Tenant
party to such Major Lease. To the extent such estoppels or subordination,
non-disturbance and attornment agreements cannot be obtained, provide the
Administrative Agent reasonable evidence of the matters or issues preventing
such agreements from being executed.

6.18 Matters Concerning Manager.

If (a) an Event of Default hereunder has occurred and remains uncured, (b) the
Manager shall become insolvent or is the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law or (c) a default
occurs under the Management Agreement, the Borrower shall, at the request of the
Administrative Agent, terminate the Management Agreement and replace the Manager
with a Qualified Manager pursuant to a Replacement Management Agreement, it
being understood and agreed that the management fee for such Qualified Manager
shall not exceed then prevailing market rates.

SECTION 7 NEGATIVE COVENANTS

The REIT and the Borrower hereby jointly and severally agree that, so long as
the Revolving Credit Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or any Agent
hereunder, each of the REIT and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to exceed 60%.

 

91



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) to be less than 1.75 to 1.00.

(c) Maintenance of Total Net Worth. Permit Total Net Worth as of the last day of
any fiscal quarter to be less than the sum of (i) 85% of the Total Net Worth as
of the Closing Date, plus (ii) 75% of net cash proceeds of any issuance or sale
of Capital Stock by the REIT after the Closing Date.

(d) Consolidated Floating Rate Debt. Permit Consolidated Floating Rate Debt of
at the last day of any fiscal quarter of the Borrower at any time to exceed 25%
of the Total Asset Value on such date.

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) the Borrower to any Subsidiary and (ii) any Subsidiary
to the Borrower or any other Subsidiary; provided that, the aggregate amount of
any Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party
shall not exceed $5,000,000 at any one time outstanding;

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof (other than by the refinancing costs
thereof including premiums and make-whole payments) or any shortening of the
maturity of any principal amount thereof);

(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

(f) unsecured Recourse Indebtedness of the REIT and its Subsidiaries which
(i) shall (other than the Bilateral Line of Credit) mature at least one year
after the Revolving Credit Termination Date and (ii) shall not exceed on any
date of determination, an amount equal to 15% of Total Asset Value on such date
at any one time outstanding;

 

92



--------------------------------------------------------------------------------

(g) Non-Recourse Indebtedness of any Subsidiary that becomes a Subsidiary of the
Borrower after the date hereof in accordance with Section 7.7(g), which exists
at the time such Person becomes a Subsidiary; provided that, (x) such
Indebtedness existed at the time of such acquisition and was not created in
connection therewith or in contemplation thereof, and (y) the Borrower shall
deliver to the Administrative Agent a pro forma Compliance Certificate
(i) certifying that, immediately prior to and after giving effect to such
additional Indebtedness, no Default or Event of Default shall exist and
(ii) containing all information and calculations necessary, and taking into
consideration such additional Indebtedness, for determining pro forma compliance
with the provisions of Section 7.1 hereof

(h) Non-Recourse Indebtedness (other than Permitted Construction Financing) in
respect of the Non-Recourse Subsidiary Borrowers that is secured by either
(i) Real Property owned or leased by such Non-Recourse Subsidiary Borrowers and
any related Property permitted by Section 7.3(k) or (ii) the Capital Stock of
any Subsidiary of such Non-Recourse Subsidiary Borrower that is also a
Non-Recourse Subsidiary Borrower, including, in either case, any refinancing of
any Indebtedness incurred pursuant to Section 7.2(d); provided that, with
respect to any of the foregoing Indebtedness:

(A) none of the Group Members provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as guarantor or otherwise), other than (i) any
Subsidiary of the Borrower that is a direct or indirect parent or Subsidiary of
such Non-Recourse Subsidiary Borrower or (ii) the Non-Recourse Parent Guarantor
as guarantor (x) to the extent permitted by Section 7.2(j) for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers, violations of special purpose entity
covenants and other circumstances customarily excluded by institutional lenders
from exculpation provisions and included in separate guarantee or
indemnification agreements in non-recourse financing of real estate or (y) to
the extent otherwise permitted by Section 7.2(f); and

(B) as to which the lenders thereunder will not have any recourse to the Capital
Stock or assets of the Group Members other than the assets securing such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof, the Capital Stock of the Non-Recourse Subsidiary Borrower that is the
borrower under such Indebtedness or the Capital Stock of any direct or indirect
parent of such Non-Recourse Subsidiary Borrower and, in the case of a
Non-Recourse Parent Guarantor, recourse against such Non-Recourse Parent
Guarantor for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guarantee or indemnification agreements in non-recourse financings of real
estate, and Guarantee Obligations permitted by Section 7.2(f); and

 

93



--------------------------------------------------------------------------------

provided, further, that, (x) immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Indebtedness and the use of proceeds therefrom, the Borrower shall be in
compliance with the provisions of Section 7.1 hereof. For the avoidance of
doubt, if at any time following the Closing Date any Group Member acquires the
remaining Capital Stock of any Joint Venture not owned by the Group Members on
the Closing Date, any Real Property owned by such Joint Venture shall be
included in clause (i) of this Section 7.2(h);

(i) Permitted Construction Financing of any Non-Recourse Subsidiary Borrower;
provided that, with respect to any of the foregoing Indebtedness:

(A) none of the Group Members provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as guarantor or otherwise), other than (i) any
Subsidiary of the Borrower that is a direct or indirect parent or Subsidiary of
such Non-Recourse Subsidiary Borrower or (ii) the Non-Recourse Parent Guarantor
as guarantor (x) to the extent permitted by Section 7.2(j) for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers, violations of special purpose entity
covenants and other circumstances customarily excluded by institutional lenders
from exculpation provisions and included in separate non-monetary completion
guarantee or indemnification agreements in construction financing of real estate
or (y) to the extent otherwise permitted by Section 7.2(f), including customary
monetary completion and repayment guarantees; and

(B) as to which the lenders thereunder will not have any recourse to the Capital
Stock or assets of the Group Members other than the assets securing such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof and, in the case of a Non-Recourse Parent Guarantor, recourse against
such Non-Recourse Parent Guarantor for (x) fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of special purpose entity covenants and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and included in separate non-monetary completion guarantee or
indemnification agreements in construction financing of real estate, and or
(y) to the extent otherwise permitted by Section 7.2(f), including customary
monetary completion and repayment guarantees;

provided, further, that, (x) immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Indebtedness and the use of proceeds therefrom, the Borrower shall be in
compliance with the provisions of Section 7.1 hereof;

 

94



--------------------------------------------------------------------------------

(j) Permitted Limited Recourse Guarantees of Indebtedness permitted by
Sections 7.2(h) and (i), provided that, the sum of, without duplication, (x) the
aggregate amount of Permitted Limited Recourse Guarantees comprised of monetary
completion or payment guarantees plus (y) the aggregate amount of Permitted
Limited Recourse Guarantees required by GAAP to be reflected as a liability on
the consolidated balance sheet of the Group Members shall not exceed the amount
permitted to be incurred under Section 7.2(f) (together with all other
Indebtedness incurred pursuant to such Section at such time) at any one time
outstanding;

(k) unsecured Indebtedness incurred by the Borrower and its Subsidiaries to
finance customary leasehold improvements required by the terms of, or as a
condition to the entering into of, operating leases, subleases, licenses,
occupancy agreements and rights-of-use entered into by the Borrower and its
Subsidiaries in their respective capacities as lessor or a similar capacity in
the ordinary course of business;

(l) additional Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted hereunder in an aggregate principal amount not to exceed $2,500,000 at
any one time outstanding; and

(m) trade payables incurred in the ordinary course of the Group Members’
businesses.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) any attachment or judgment liens not resulting in an Event of Default under
Section 8(h);

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

95



--------------------------------------------------------------------------------

(g) Liens in existence on the date hereof listed on Schedule 7.3(g), securing
Indebtedness permitted by Section 7.2(d), provided that, no such Lien is spread
to cover any additional Property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased except as permitted by
Section 7.2(d);

(h) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition of fixed or capital
assets, including Real Property, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;

(i) Liens created pursuant to the Security Documents;

(j) any interest or title of a lessor under any Lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(k) Liens on (x) fee-owned property or Real Property leases of the Non-Recourse
Subsidiary Borrowers and any related Property (other than the Capital Stock of
any Group Member that is not a Non-Recourse Subsidiary Borrower or a direct or
indirect parent of a Non-Recourse Subsidiary Borrower) customarily granted or
pledged by a borrower to its lender in connection with non-recourse real estate
financing or construction financing, as applicable, including, without
limitation, any personal property located on or related to such Property, any
contracts, accounts receivables and general intangibles related to such Real
Property and any Hedge Agreements relating to the Indebtedness, or (y) in the
case of any Mortgage Financing, the Capital Stock of any Non-Recourse Subsidiary
Borrower or a direct or indirect parent of a Non-Recourse Subsidiary Borrower
(and, in each case, any proceeds from any of the foregoing) which Liens secure
Indebtedness permitted by Sections 7.2(h) and (i), provided that, no such Lien
shall encumber any Collateral;

(l) Liens securing Indebtedness of any Subsidiary that becomes a Subsidiary
after the date hereof incurred pursuant to Section 7.2(g), which exists at the
time such Person becomes a Subsidiary, provided that, (x) such Liens are created
substantially simultaneously with the incurrence of such Indebtedness and
(y) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, other than, in each case, in connection with any
consolidations of such Indebtedness; and

(m) Liens not otherwise permitted hereunder securing Indebtedness in an
aggregate principal amount not to exceed $2,500,000, provided that, no such Lien
shall encumber any Collateral.

Notwithstanding the foregoing, in no event shall any Lien be created, incurred,
assumed or suffered to exist on Capital Stock of any Person that is the direct
or indirect owner of any Borrowing Base Property, except Liens created pursuant
to the Security Documents.

 

96



--------------------------------------------------------------------------------

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with (or
liquidated or dissolved into) or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided that (i) the Wholly Owned Subsidiary
Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Wholly Owned Subsidiary Guarantor and the Borrower
shall comply with Section 6.9 in connection therewith);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any
Subsidiary Guarantor; and

(c) the Borrower and any Subsidiary of the Borrower may Dispose of any or all of
its assets pursuant to Section 7.5(e) or (f).

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.4(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) the Disposition of any Borrowing Base Property; provided that the Borrower
shall have complied with each of the requirements set forth in Section 5.4; and

(f) the Disposition of other assets; provided that, for each such Disposition,
the Administrative Agent shall have received (i) a certificate of a Principal
Financial Officer certifying that after giving pro forma effect to the
Disposition of such asset, the Total Revolving Extensions of Credit shall not
exceed the Maximum Facility Availability and (ii) a pro forma Compliance
Certificate (x) containing all information and calculations necessary, after
giving pro forma effect to the Disposition of such asset, for determining pro
forma compliance with the provisions of Section 7.1 hereof and (y) certifying
that immediately prior to and after giving effect to such Disposition, no
Default or Event of Default shall have occurred or be continuing.

 

97



--------------------------------------------------------------------------------

7.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member,
or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating any Group Member to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary;

(b) the REIT may make Restricted Payments in the form of common stock of the
REIT;

(c) the REIT may make Restricted Payments to its direct or indirect owners
during any four quarter period (and the Borrower may make Restricted Payments to
the REIT, the holders of the Borrower Preferred Units and the Borrower Common
Units, in each case, to the extent necessary to enable the REIT to make such
Restricted Payments), not to exceed the greater of (x) such amount necessary to
enable (disregarding the ability of the REIT to make consent dividends within
the meaning of Section 565 of the Code) the REIT to maintain REIT Status,
(y) 95% of the REIT’s Funds from Operations during such period and (z) such
amount necessary to enable the REIT to avoid the imposition of income and excise
taxes on the REIT; provided that, on the date of any such Restricted Payment
pursuant to clauses (y) or (z), the Borrower shall deliver to the Administrative
Agent a pro forma Compliance Certificate (A) certifying that, immediately prior
to and after giving effect to such Restricted Payment, no Default or Event of
Default shall have occurred and be continuing, and (B) containing all
information and calculations necessary, and taking into consideration such
Restricted Payment, for determining pro forma compliance with the provisions of
Section 7.1 hereof;

(d) the Borrower may make Restricted Payments to the REIT to permit the REIT to
(i) pay corporate overhead expenses incurred in the ordinary course of business
and (ii) pay any taxes which are due and payable by the REIT, the Borrower or
any Subsidiary;

(e) the Borrower may make distributions with respect to its Borrower Preferred
Units to the extent required by the Borrower LP Agreement as in effect on the
Closing Date;

(f) the Borrower may redeem or repurchase the Borrower Preferred Units or the
Borrower Common Units in an aggregate amount not to exceed $2,500,000 during the
term of this Agreement, provided that, on the date of any such Restricted
Payment, the Borrower shall deliver to the Administrative Agent a pro forma
Compliance Certificate (A) certifying that, immediately prior to and after
giving effect to such Restricted Payment, no Default or Event of Default shall
have occurred and be continuing, and (B) containing all information and
calculations necessary, and taking into consideration such Restricted Payment,
for determining pro forma compliance with the provisions of Section 7.1 hereof;

 

98



--------------------------------------------------------------------------------

(g) the Borrower may make redemption payments in cash with respect to the
Borrower Common Units to the extent required by the Borrower LP Agreement as in
effect on the Closing Date, provided that, on the date of any such Restricted
Payment, the Borrower shall deliver to the Administrative Agent a pro forma
Compliance Certificate (A) certifying that, immediately prior to and after
giving effect to such Restricted Payment, no Default or Event of Default shall
have occurred and be continuing, and (B) containing all information and
calculations necessary, and taking into consideration such Restricted Payment,
for determining pro forma compliance with the provisions of Section 7.1 hereof;
and

(h) any Joint Venture may make Restricted Payments pursuant to the terms of its
joint venture agreement; provided that, such Restricted Payments shall be made
(i) pro rata concurrently to each applicable Group Member in accordance with its
relevant Ownership Percentage at the time of any such Restricted Payment,
(ii) such Restricted Payments do not exceed the amount of such Joint Venture’s
obligations under its joint venture agreement and (iii) such Restricted Payments
are required pursuant to the terms of such joint venture agreement.

7.7 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b), (e) and (k);

(d) loans and advances to employees of the REIT, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the REIT, the Borrower and Subsidiaries of the Borrower not
to exceed $500,000 at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Group Members in the Borrower or any
Subsidiary of the Borrower, provided that, (x) immediately prior to and after
giving effect to such Investment, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Investment, the Borrower shall be in compliance with the provisions of
Section 7.1 hereof;

 

99



--------------------------------------------------------------------------------

(f) REIT Permitted Investments and Investments in Sunset Bronson made prior to
the Closing Date;

(g) Investments by the Borrower or any of its Subsidiaries, consisting of
Acquisitions; provided that the Administrative Agent shall have received a
certificate of a Principal Financial Officer (i) certifying that after giving
pro forma effect to such Acquisition, the Total Revolving Extensions of Credit
shall not exceed the Maximum Facility Availability, (ii) containing all
information and calculations necessary, after giving pro forma effect to such
Investment, for determining pro forma compliance with the provisions of
Section 7.1 hereof and (iii) certifying that immediately prior to and after
giving effect to such Acquisition, no Default or Event of Default shall have
occurred or be continuing; and

(h) Investments not otherwise permitted hereunder in an aggregate principal
amount not to exceed $2,500,000.

7.8 Limitation on Optional Payments and Modifications of Organizational
Documents. (a) Except as permitted by Section 7.6(f), make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease, the Borrower Preferred Units, or
segregate funds for any such payment, prepayment, repurchase, redemption or
defeasance, or enter into any derivative or other transaction with any
Derivatives Counterparty obligating any Group Member to make payments to such
Derivatives Counterparty as a result of any change in market value of the
Borrower Preferred Units; provided that, notwithstanding the foregoing, the
Borrower Preferred Units may be exchanged for or converted into Borrower Common
Units or common stock of the REIT, (b) amend, modify or otherwise change, or
consent or agree to any material amendment, modification, waiver or other change
to, any of the terms of the Borrower Preferred Units (other than any such
amendment, modification, waiver or other change which (i) would extend the date
on which the holders of the Borrower Preferred Units are entitled to be redeemed
at their option, or reduce the amount of the liquidation preference with respect
to the Borrower Preferred Units, reduce the rate or extend the date for payment
of preferred distributions thereon or relax any covenant or other restriction
applicable to the Borrower Preferred Units and (ii) does not involve the payment
of a consent fee of more than a de minimis amount), or (c) amend its
organizational documents in any manner determined by the Administrative Agent to
be adverse to the Lenders in any material respect (including any amendment,
modification or supplement to the Borrower LP Agreement or any related agreement
that in any manner that increases the redemption price applicable to the
Borrower Preferred Units).

7.9 Limitation on Transactions with Affiliates. Except as disclosed on Schedule
7.9 enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of Property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate (other than any
Group Member) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of such Group Member, as the
case may be, and (c) upon fair and reasonable terms no less favorable to such
Group Member, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.

 

100



--------------------------------------------------------------------------------

7.10 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the REIT, the Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
REIT, the Borrower or such Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the REIT, the Borrower or such
Subsidiary.

7.11 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

7.12 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents; (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby; (c) documentation evidencing
Indebtedness permitted pursuant to Section 7.2(g); (d) any restrictions in
connection with existing Indebtedness incurred pursuant to Section 7.2(d),
Mortgage Financing or Permitted Construction Financing, including on the Capital
Stock of the Subsidiary that is the borrower under such existing Indebtedness
incurred pursuant to Section 7.2(d), Mortgage Financing or Permitted
Construction Financing or any direct or indirect parent of such Subsidiary; and
(e) single purpose entity limitations contained in charter documents for
Excluded Subsidiaries, provided that, (i) in the case of clauses (b) and (c),
such prohibition or limitation shall only be effective against the assets
financed thereby and (ii) in the case of clause (d), such prohibition or
limitation shall only be effective against the assets financed thereby and
indirect transfers of the Capital Stock of the Subsidiary.

7.13 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary; (iii) restrictions with
respect to a Person at the time it becomes a Subsidiary pursuant to any
Indebtedness permitted pursuant to Section 7.2(g), provided that, such
restrictions (x) were not entered into in contemplation of such Person becoming
a Subsidiary and (y) such restrictions apply solely to such Person and its
Subsidiaries; (iv) restrictions imposed by applicable law; (v) with respect to
clauses (b) and (c) above, (A) restrictions pursuant to documentation evidencing
Permitted Construction Financing or Mortgage Financing incurred by Subsidiaries
that are not Guarantors, and (B) restrictions pursuant to any joint venture
agreement solely with respect to the transfer of the assets or Capital Stock of
the related Joint Venture; and (vi) any restrictions existing under an agreement
that amends, refinances or replaces any

 

101



--------------------------------------------------------------------------------

agreement containing restrictions permitted under the preceding clauses
(i) through (v), provided that, the terms and conditions of any such agreement,
as they relate to any such restrictions are no less favorable to the Borrower
and its Subsidiaries, as applicable, than those under the agreement so amended,
refinanced or replaced, taken as a whole.

7.14 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Group
Members are engaged on the date of this Agreement or that are reasonably related
thereto.

7.15 Limitation on Activities of the REIT. In the case of the REIT,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of the Capital Stock of the Borrower, (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (i) nonconsensual obligations imposed by operation
of law, (ii) pursuant to the Loan Documents to which it is a party,
(iii) obligations with respect to its Capital Stock, and (iv) Permitted Limited
Recourse Guarantees permitted by Section 7.2(j), or (c) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents) other than the ownership of shares of Capital Stock of the
Borrower.

7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates.

7.17 REIT Status. Permit the REIT to fail to meet the requirements for REIT
Status.

7.18 Borrower Tax Status. Permit the Borrower to become an association (or
publicly traded partnership or taxable mortgage pool) taxable as a corporation
for federal tax purposes at any time.

7.19 Borrowing Base Properties; Ground Leases. (a) Use or occupy or conduct any
activity on, or allow the use or occupancy of or the conduct of any activity on
any Borrowing Base Properties in any manner which makes void, voidable, or
cancelable any insurance then in force with respect thereto or makes the
maintenance of insurance in accordance with Section 6.5 commercially
unreasonable (including by way of increased premium);

(b) Without the prior written consent of the Administrative Agent, initiate or
permit any zoning reclassification of any Borrowing Base Property or seek any
variance under existing zoning ordinances applicable to any Borrowing Base
Property or use or permit the use of any Borrowing Base Property in such a
manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Requirement of Law, in each case, in a
manner that would materially interfere with the use or operation of such
Borrowing Base Property;

 

102



--------------------------------------------------------------------------------

(c) Without the prior written consent of the Administrative Agent, (i) except as
permitted by Section 7.3(f), impose any material easement, restrictive covenant,
or encumbrance upon any Borrowing Base Property, (ii) execute or file any
subdivision plat affecting any Borrowing Base Property or (iii) consent to the
annexation of any Borrowing Base Property to any municipality;

(d) Suffer, permit or initiate the joint assessment of any Borrowing Base
Property (a) with any other real property constituting a tax lot separate from
such Borrowing Base Property, and (b) which constitutes real property with any
portion of such Borrowing Base Property which may be deemed to constitute
personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of such Borrowing Base Property;

(e) Without the prior written consent of the Administrative Agent, permit any
drilling or exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Borrowing Base Property regardless
of the depth thereof or the method of mining or extraction thereof;

(f) Without the prior consent of the Administrative Agent, surrender the
leasehold estate created by any Acceptable Ground Lease or terminate or cancel
any Acceptable Ground Lease or modify, change, supplement, alter, or amend any
Acceptable Ground Lease, either orally or in writing, in each case, except as
would not cause such Acceptable Ground Lease to fail to qualify as an Acceptable
Ground Lease;

(g) Without the prior consent of the Administrative Agent, fail to exercise any
option or right to renew or extend the term of any Acceptable Ground Lease in
accordance with the terms of such Acceptable Ground Lease, and shall give prompt
written notice to Lender and shall execute, acknowledge, deliver and record any
document requested by the Administrative Agent to evidence the Lien of the
related Mortgage on such extended or renewed lease term, in each case, except as
would not cause such Acceptable Ground Lease to fail to qualify as an Acceptable
Ground Lease; provided, that, the Loan Parties shall not be required to exercise
any particular option or right to renew or extend to the extent the Loan Parties
shall have received the prior written consent of the Administrative Agent (which
consent may be withheld by the Administrative Agent in its sole and absolute
discretion and which consent shall not be necessary to the extent such failure
to exercise such right would not cause such Acceptable Ground Lease to fail to
qualify as an Acceptable Ground Lease) allowing the Loan Parties to forego
exercising such option or right to renew or extend;

(h) Waive, excuse, condone or in any way release or discharge any ground lessor
of or from such ground lessor’s material obligations, covenants and/or
conditions under the applicable Acceptable Ground Lease without the prior
written consent of the Administrative Agent, in each case, except as would not
cause such Acceptable Ground Lease to fail to qualify as an Acceptable Ground
Lease;

(i) Notwithstanding anything contained in any Acceptable Ground Lease to the
contrary, without the prior written consent of the Administrative Agent, sublet
any portion of any Borrowing Base Property held pursuant to an Acceptable Ground
Lease, except as would not cause such Acceptable Ground Lease to fail to qualify
as an Acceptable Ground Lease;

 

103



--------------------------------------------------------------------------------

(j) Enter into any Contractual Obligations related to any Borrowing Base
Property providing for the payment of a management fee (or any other similar
fee) to anyone other than a Group Member, unless such fee is subordinated to the
Obligations in a manner satisfactory to the Administrative Agent; or

(k) Any acquisition of any ground lessor’s interest in any Acceptable Ground
Lease by any Group Member shall be accomplished by the Group Member in such a
manner so as to avoid a merger of the interests of lessor and lessee in such
Acceptable Ground Lease, unless consent to such merger is granted by the
Administrative Agent.

7.20 Environmental Matters. (a) Cause, commit, permit, or allow to continue
(i) any violation of any Environmental Requirement which could reasonably be
expected to cause a Material Property Event or have a Material Adverse Effect:
(A) by any Group Member or by any Person; and (B) by or with respect to any
Borrowing Base Property or any use of or condition or activity on any Real
Property, or (ii) the attachment of any environmental Liens on any Borrowing
Base Property.

(b) Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Materials of Environmental Concern or storage tank (or similar vessel) on any
Real Property; provided that, any Materials of Environmental Concern or storage
tank (or similar vessel) disclosed in the ESA or otherwise permitted pursuant to
any Lease affecting any Borrowing Base Property shall be permitted on any
Borrowing Base Property so long as such Materials of Environmental Concern or
storage tanks (or similar vessels) are maintained in compliance with all
applicable Environmental Requirements.

SECTION 8 EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document, in any Borrowing Base Certificate, or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished; or

 

104



--------------------------------------------------------------------------------

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
REIT and the Borrower only), Section 6.7(a) or Section 7, or in Section 5 of the
Guarantee and Collateral Agreement or (ii) an “Event of Default” under and as
defined in any Mortgage shall have occurred and be continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans and Reimbursement Obligations), on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that, (x) a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of which
exceeds in the aggregate the Threshold Amount, and (y) solely with respect to
any Non-Recourse Indebtedness, a default, event or condition described in clause
(iii) of this paragraph (e) with respect to any Non-Recourse Indebtedness shall
not at any time constitute an Event of Default unless at such time, the lenders
thereunder have caused such Non-Recourse Indebtedness to become due prior to its
stated maturity or the applicable Group Members have otherwise commenced
negotiations with such lenders with respect to a deed-in-lieu or other
settlement of all or substantially all of the obligations under such
Non-Recourse Indebtedness; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or

 

105



--------------------------------------------------------------------------------

for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standard of Section 412 of the Code and
Section 302 of ERISA, whether or not waived, shall exist with respect to any
Single Employer Plan or Multiemployer Plan, or any Lien in favor of the PBGC or
a Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee would reasonably be
expected to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, or (v) the Borrower or any Commonly Controlled Entity shall incur, or
reasonably be expected to incur, any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of a Multiemployer Plan; and in each
case in clauses (i) through (v) above, such event or condition, together with
all other such events or conditions, if any, would, in the sole judgment of the
Required Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving for the Group Members taken as a whole a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $5,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15), to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

106



--------------------------------------------------------------------------------

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) any Change of Control shall occur;

then, and in any such event, (a) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (b) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired face amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

SECTION 9 THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this

 

107



--------------------------------------------------------------------------------

Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless such Note shall have been transferred in accordance with
Section 10.6 and all actions required by such Section in connection with such
transfer shall have been taken. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

108



--------------------------------------------------------------------------------

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, the REIT, or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the REIT or the Borrower and without
limiting the obligation of the REIT or the Borrower to do so), ratably according
to their respective Revolving Credit Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Credit Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Revolving Credit Percentages immediately prior to such date), for, and to

 

109



--------------------------------------------------------------------------------

save each Agent harmless from and against, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Loans) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Revolving Credit Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.

 

110



--------------------------------------------------------------------------------

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 10.15.

9.11 The Arranger; the Syndication Agent. Neither the Arranger nor the
Syndication Agent, in their respective capacities as such, shall have any duties
or responsibilities, nor shall any such Person incur any liability, under this
Agreement and the other Loan Documents.

9.12 No Duty to Disclose. The Administrative Agent, the Syndication Agent and
the Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the REIT, the
Borrower, the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, the Syndication Agent nor any Arranger has any
obligation to disclose any of such interests to the REIT, the Borrower, any
other Loan Party or any of their respective Affiliates.

9.13 Waiver. To the fullest extent permitted by law, each of the REIT, the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, the Syndication Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 10 MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Revolving
Credit Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;

 

111



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Supermajority
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of all the Lenders;

(iii) amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;

(iv) amend, modify or waive any provision of Section 2.3 or 2.4 without the
consent of the Swing Line Lender;

(v) amend, modify or waive any provision of Section 2.15 without the consent of
each Lender directly affected thereby;

(vi) amend, modify or waive any provision of Section 3 without the consent of
each Issuing Lender affected thereby;

(vii) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby; or

(viii) amend, modify or waive (i) the definitions of “Additional Borrowing Base
Office Properties,” “Approved Borrowing Base Office Properties,” “Borrowing
Base,” “Borrowing Base Office Properties,” “Borrowing Base Properties,”
“Borrowing Base Studio Properties,” “Capitalization Rate,” “Eligible Borrowing
Base Property”, “Maximum Facility Availability” or “Total Asset Value”,
(ii) solely in connection with determining the Borrowing Base, the definitions
of “Consolidated Debt Service Coverage Amount” (and the related defined terms
used therein) and “Net Operating Income” (and the related defined terms used
therein), (iii) add a Borrowing Base Studio Property (other than Sunset Gower
and Sunset Bronson) to the Borrowing Base or (iv) Section 2.9, 5.3 or 5.4, in
each case, without the consent of the Supermajority Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

 

112



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the REIT, the Borrower and the Agents, as follows
and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and Assumption
substantially in the form of Exhibit E, in such Assignment and Assumption or
(c) in the case of any party, to such other address as such party may hereafter
notify to the other parties hereto:

 

The REIT:   

Hudson Pacific Properties, Inc.

11601 Wilshire Blvd., Suite 1600

Los Angeles, CA 90025

  

Attention: Mark Lammas or Corporate Credit

Facility Administrator

Telecopy: (310) 445-5710

Telephone: (310) 445-5702

The Borrower:   

Hudson Pacific Properties, L.P.

c/o Hudson Pacific Properties, Inc.

11601 Wilshire Blvd., Suite 1600

     

Los Angeles, CA 90025

Attention: Mark Lammas or Corporate Credit

Facility Administrator

Telecopy: (310) 445-5710

   Telephone: (310) 445-5702 The Syndication Agent:   

Bank of America, N.A.

315 Montgomery Street

Mail Code: CA5-704-06-37

     

San Francisco, CA 94104

Attention: Helen W. Chan

Telecopy: (415) 913-2356

   Telephone:                      The Administrative Agent:   

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

  

Attention: Craig Malloy

Telecopy: (646) 758-4617

Telephone: (212) 526-7150

 

113



--------------------------------------------------------------------------------

With a copy to:   

Issuing Lender:

As notified by such Issuing Lender to the

Administrative Agent and the Borrower

  

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Agents
for all their reasonable out-of-pocket costs and expenses incurred in connection
with the syndication of the Revolving Credit Commitments (other than fees
payable to syndicate members) and the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to the Administrative Agent
and the charges of Intralinks, (b) to pay or reimburse each Lender and the
Agents for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and disbursements and other charges of in-house counsel) to
each Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse
each Lender and the Agents for, and hold each Lender and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent

 

114



--------------------------------------------------------------------------------

under or in respect of, this Agreement, the other Loan Documents and any such
other documents, and (d) to pay, indemnify or reimburse each Lender, each Agent,
their respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, any commitment letter or fee letter in connection therewith, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds thereof (including any refusal by any Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to the Borrower or any of its Subsidiaries or any or their respective
properties, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by any third party or by the Borrower or
any other Loan Party, and regardless of whether any Indemnitee is a party
thereto (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the Revolving
Credit Commitments. Without limiting the foregoing, and to the extent permitted
by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section shall be submitted to Mark Lammas
(Telephone No. (310) 445-5702) (Fax No. (310) 445-5710), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a notice to the Administrative Agent.
The agreements in this Section shall survive repayment of the Loans and all
other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the REIT, the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.

 

115



--------------------------------------------------------------------------------

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Revolving Credit Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders pursuant to Section 10.1. The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if such Participant were a Lender hereunder. The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
or 2.18 with respect to its participation in the Revolving Credit Commitments
and the Loans outstanding from time to time as if such Participant were a
Lender; provided that, in the case of Section 2.17, such Participant shall have
complied with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower and the Agents and, in
the case of any assignment of Revolving Credit Commitments, the written consent
of the Issuing Lender and the Swing Line Lender (which shall not be unreasonably
withheld or delayed), to an additional bank, financial institution or other
entity (an “Assignee”) all or any part of its rights and obligations under this
Agreement pursuant to an Assignment and Assumption, substantially in the form of
Exhibit E, executed by such Assignee and such Assignor (and, where the consent
of the Borrower, the Agents or the Issuing Lender or the Swing Line Lender is
required pursuant to the foregoing provisions, by the Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any

 

116



--------------------------------------------------------------------------------

Lender or any affiliate thereof) shall be in an aggregate principal amount of
less than $5,000,000 (other than in the case of an assignment of all of a
Lender’s interests under this Agreement), unless otherwise agreed by the
Borrower and the Administrative Agent. Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Assumption, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Assumption, have the rights
and obligations of a Lender hereunder with the Revolving Credit Commitments
and/or Loans as set forth therein, and (y) the Assignor thereunder shall, to the
extent provided in such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to
Section 2.16, 2.17 and 10.5 in respect of the period prior to such effective
date). In the event that Borrower fails to respond within five Business Days
after the receipt of a request to approve an assignment pursuant to this
Section 10.6(c), the Borrower shall be deemed to have consented to such
assignment. Notwithstanding any provision of this Section, the consent of the
Borrower shall not be required for any assignment that occurs at any time when
any Event of Default shall have occurred and be continuing. For purposes of the
minimum assignment amounts set forth in this paragraph, multiple assignments by
two or more Related Funds shall be aggregated.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement. Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Assumption; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. Each Lender that sells a participation, acting for this
purpose as a non-fiduciary agent (solely for tax purposes) shall maintain a
register on which it enters the name and address of each participant and the
principal amounts of each participant’s interest in the Revolving Credit
Commitments, Loans and other Obligations held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such interest in the Revolving
Credit Commitments, Loans and other Obligations as the owner thereof for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

117



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Assumption executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment), the Administrative Agent shall (i) promptly accept such
Assignment and Assumption and (ii) on the effective date determined pursuant
thereto record the information contained therein in the Register and give notice
of such acceptance and recordation to the Borrower. On or prior to such
effective date, the Borrower, at its own expense, upon request, shall execute
and deliver to the Administrative Agent (in exchange for the Revolving Credit
Note of the assigning Lender) a new Revolving Credit Note to the order of such
Assignee in an amount equal to the Revolving Credit Commitment assumed or
acquired by it pursuant to such Assignment and Assumption and, if the Assignor
has retained a Revolving Credit Commitment upon request, a new Revolving Credit
Note to the order of the Assignor in an amount equal to the Revolving Credit
Commitment retained by it hereunder. Such new Note or Notes shall be dated the
Closing Date and shall otherwise be in the form of the Note or Notes replaced
thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section 10.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement

 

118



--------------------------------------------------------------------------------

to such SPC; provided that non-public information with respect to the Borrower
may be disclosed only with the Borrower’s consent which will not be unreasonably
withheld. This paragraph (g) may not be amended without the written consent of
any SPC with Loans outstanding at the time of such proposed amendment.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders, if any
Lender (a “Benefitted Lender”) shall at any time receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) Subject to Section 10.7(c), in addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, without prior notice
to the REIT or the Borrower, any such notice being expressly waived by the REIT
and the Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by the REIT or the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the REIT or the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

(c) Each Lender hereby acknowledges that the exercise by any Lender of offset,
set-off, banker’s lien or similar rights against any deposit account or other
property or asset of the Borrower or any other Group Member, whether or not
located in California, could result under certain laws in significant impairment
of the ability of all Lenders to recover any further amounts in respect of the
Obligations. Each Lender hereby agrees not to charge or offset any amount owed
to it by Borrower against any of the accounts, property or assets of the
Borrower or any other Group Member held by such Lender without the prior written
approval of the Required Lenders.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

119



--------------------------------------------------------------------------------

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the REIT, the Borrower, the Agents, the Arranger and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arranger, any Agent
or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of the REIT and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the REIT or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

120



--------------------------------------------------------------------------------

10.13 Acknowledgments. Each of the REIT and the Borrower hereby acknowledges
that:

(a) it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(b) neither the Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the REIT or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arranger, the Agents and the Lenders, on one hand, and
the REIT and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

(c) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Agents and the Lenders or among the REIT, the Borrower and the
Lenders.

10.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arranger, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding,
(h) that has been publicly disclosed other than in breach of this Section,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document.

10.15 Release of Collateral and Guarantee Obligations. (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, upon
request of the Borrower in connection with any Disposition of Property permitted
by the Loan Documents, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any affiliate of any Lender that is a party
to any Specified Hedge Agreement) take such actions as shall be required to
release its security interest in any Collateral being Disposed of in such
Disposition, and to release any guarantee obligations under any Loan Document of
any Person being Disposed of in such Disposition, to the extent necessary to
permit consummation of such Disposition in accordance with the Loan Documents.

 

121



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any incurrence of
Indebtedness permitted by Section 7.2, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Specified Hedge Agreement) take such actions as shall be
required to release its security interest in any Collateral to be subject to a
Lien permitted by Section 7.3, and to release any guarantee obligations under
any Loan Document of the Person incurring such Indebtedness, to the extent
necessary to permit the incurrence of such Indebtedness (and the granting of
Liens to secure such Indebtedness) in accordance with the Loan Documents,
provided that, the Borrower shall deliver to the Administrative Agent a pro
forma Compliance Certificate (i) certifying that, immediately prior to and after
giving effect to the incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing, (ii) containing all information
and calculations necessary, and taking into consideration such Indebtedness, for
determining pro forma compliance with the provisions of Section 7.1 hereof and
the Borrowing Base and (iii) with respect to any Borrowing Base Property,
certifying that the conditions set forth for the release of such Borrowing Base
Property in Section 5.4 have been satisfied.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any transaction
undertaken by the Borrower pursuant to which the removal of certain Collateral
is necessary or advisable to facilitate such transaction, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in such
Collateral and, if such Collateral is comprised of a Person, to release any
guarantee obligations under any Loan Document of such Person, but only to the
extent reasonably necessary to facilitate the transaction being undertaken by
the Borrower, provided that, the Borrower shall deliver to the Administrative
Agent a pro forma Compliance Certificate (i) certifying that, immediately prior
to and after giving effect to the removal of such Collateral, no Default or
Event of Default shall have occurred and be continuing, (ii) containing all
information and calculations necessary, and taking into consideration the
removal of such Collateral, for determining pro forma compliance with the
provisions of Section 7.1 hereof and the Borrowing Base and (iii) with respect
to any Borrowing Base Property, certifying that the conditions set forth for the
release of such Borrowing Base Property in Section 5.4 have been satisfied.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee

 

122



--------------------------------------------------------------------------------

obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

10.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

10.17 Waivers of Jury Trial. THE REIT, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

HUDSON PACIFIC PROPERTIES, INC.

      a Maryland corporation

By:  

/s/ Mark Lammas

Name:   Mark Lammas Title:   Chief Financial Officer

HUDSON PACIFIC PROPERTIES, L.P.

       a Maryland limited partnership

By:  

Hudson Pacific Properties, Inc.,

a Maryland corporation

its General Partner

  By:  

/s/ Mark Lammas

  Name:   Mark Lammas   Title:   Chief Financial Officer

BANC OF AMERICA SECURITIES LLC,

      as Arranger

By:  

/s/ Ananda Reynolds

Name:   Ananda Reynolds Title:   Director

BANK OF AMERICA, N.A.,

      as Syndication Agent and a Lender

By:  

/s/ James Johnson

Name:   James P. Johnson Title:   Senior Vice President

BARCLAYS BANK PLC,

      as Administrative Agent and a Lender

By:  

/s/ Craig Malloy

Name:   Craig J. Malloy Title:   Director Bank of Montreal, as a Lender By:  

/s/ Aaron Lanski

Name:   Aaron Lanski Title:   Director KeyBank National Association, as a Lender
By:  

/s/ Jason R. Weaver

Name:   Jason Weaver Title:   Senior Vice President

MORGAN STANLEY SENIOR FUNDING,

      INC., as a Lender

By:  

/s/ Ryan Vetsch

Name:   Ryan Vetsch Title:   Vice President

Wells Fargo Bank, National Association,

      as a Lender

By:  

/s/ Mark Loewen

Name:   Mark Loewen Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1A

to

Credit Agreement

MORTGAGED PROPERTY

 

PROPERTY

NAME

  

ADDRESS AND ASSESSOR’S PARCEL

NUMBERS

  

FEE AND/OR LEASEHOLD OWNER

Sunset Gower

(fee and leasehold);

  

Fee: 1438 N. Gower St. and 1323 and 1437 Gordon St., Hollywood, CA

 

APN: portion of 5545-013-402; 049; and 005 (old)

APN: 5545-013-057; 404; 058; 059 (new)

 

6060 W. Sunset Boulevard, Los Angeles, CA

APN: 5545-013-043

 

Leasehold : 1440 and 1448 N. Gower St., Hollywood, CA

APN: 5545-013-401

 

Los Angeles County

   SGS Holdings, LLC, a Delaware limited liability company, fee owner and lessee
Technicolor Building   

Technicolor Building: 6040 Sunset Blvd., Hollywood, CA

 

APN: portion of 5545-013-402 (old)

APN: 5545-013-403 (new)

 

Los Angeles County

   SGS Holdings, LLC, a Delaware limited liability company, fee owner City Plaza
  

One City Boulevard West, Orange, CA

Orange County

 

APN: 231-131-38

   HFOP City Plaza, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE 1.1B

to

Credit Agreement

REAL PROPERTY

 

PROPERTY

NAME

  

ADDRESS AND ASSESSOR’S PARCEL

NUMBERS

  

FEE AND/OR LEASEHOLD OWNER

Sunset Gower

(fee and leasehold);

  

Fee: 1438 N. Gower St. and 1323 and 1437 Gordon St., Hollywood, CA

 

APN: portion of 5545-013-402; 049; and 005 (old)

APN: 5545-013-057; 404; 058; 059 (new)

 

6060 W. Sunset Boulevard, Los Angeles, CA

APN: 5545-013-043

 

Leasehold : 1440 and 1448 N. Gower St., Hollywood, CA

APN: 5545-013-401

 

Los Angeles County

   SGS Holdings, LLC, a Delaware limited liability company, fee owner and lessee
Technicolor Building   

Technicolor Building: 6040 Sunset Blvd., Hollywood, CA

 

APN: portion of 5545-013-402 (old)

APN: 5545-013-403 (new)

 

Los Angeles County

   SGS Holdings, LLC, a Delaware limited liability company, fee owner

 

2



--------------------------------------------------------------------------------

PROPERTY

NAME

  

ADDRESS AND ASSESSOR’S PARCEL

NUMBERS

  

FEE AND/OR LEASEHOLD OWNER

Sunset Bronson (Main Lot) and KTLA Building   

5858 Sunset Blvd., Hollywood, CA

Los Angeles County

 

APN: 5545-016-007

   Sunset Bronson Entertainment Properties, LLC, a Delaware limited liability
company

Sunset Bronson

Lot A

(parking lot)

  

1521 and 1525 N. Bronson and 5901 and 5923 W. Sunset Blvd., Hollywood, CA

Los Angeles County

 

APN’s: 5545-009-029; 030; 032 and 033

   Sunset Studios Holdings, LLC, a Delaware limited liability company

Sunset Bronson

Lot D

(parking lot)

  

1459 and 1463 N. Bronson, Hollywood, CA

Los Angeles County

 

APN’s: 5545-015-003 and 004

   Sunset Bronson Entertainment Properties, LLC, a Delaware limited liability
company City Plaza   

One City Boulevard West, Orange, CA

Orange County

 

APN: 231-131-38

   HFOP City Plaza, LLC, a Delaware limited liability company First Financial   

16830 Ventura Blvd., Encino, CA

Los Angeles County

 

APN: 2289-001-034

   GLB Encino, LLC, a Delaware limited liability company Tierrasanta   

9755-9775 Claremont Mesa Blvd., San Diego, CA

San Diego County

 

APN’s:

372-150-51-00; 849-092-84-84;

372-150-52-00; 849-092-84-94

372-150-53-00; 849-092-85-04

372-150-54-00; 849-092-85-14

   Glenborough Tierrasanta, LLC, a Delaware limited liability company Soma
Square   

881-899 Howard St., San Francisco, CA

San Francisco County

 

APN: Lot 079; Block 3733

   Howard Street Associates LLC, a Delaware limited liability company

*Saatchi & Saatchi

(Tenant leases entire office building)

  

3501 Sepulveda, Torrance, CA

Los Angeles County

 

APN: portion of 7366-019-066

*(to be acquired post-closing)

  

Del Amo Fashion Center Operating Company, L.L.C., a Delaware limited liability
company, ground lessee (currently)

 

Hudson Del Amo Office Properties, LLC

(upon acquisition)

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.1C

to

Credit Agreement

EXCLUDED SUBSIDIARIES

 

Entity

  

Jurisdiction of

Incorporation/Formation

  

Type

GLB Encino, LLC

   Delaware    Unable to Guarantee

Glenborough Tierrasanta, LLC

   Delaware    Unable to Guarantee

HCTD, LLC

   Delaware    Immaterial Subsidiary

Hudson Capital, LLC

   California    Immaterial Subsidiary

Hudson OP Management, LLC

   Delaware    Immaterial Subsidiary

Hudson Media and Entertainment Management, LLC

   Delaware    Immaterial Subsidiary

Hudson Sunset Bronson, LLC

   Delaware    Unable to Guarantee

Sunset Bronson Entertainment Properties, LLC

   Delaware    Unable to Guarantee

Sunset Bronson Services, LLC

   Delaware    Immaterial Subsidiary

Sunset Studios Holdings, LLC

   Delaware    Unable to Guarantee

 

4



--------------------------------------------------------------------------------

SCHEDULE 4.4

to

Credit Agreement

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None.

 

5



--------------------------------------------------------------------------------

None.

SCHEDULE 4.15

to

Credit Agreement

SUBSIDIARIES

 

Entity

  

Jurisdiction of

Incorporation/Formation

  

Ownership

Hudson Pacific Properties, L.P.

   Maryland    General Partner - Hudson Pacific Properties, Inc., approximately
88.6% ownership

GLB Encino, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

Glenborough Tierrasanta, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

HCTD, LLC

   Delaware    100% Hudson Pacific Services, Inc.

HFOP Associates, LLC

   Delaware    100% Hudson Office Properties, LLC

HFOP City Plaza, LLC

   Delaware    100% HFOP Associates, LLC

Howard Street Associates LLC

   Delaware    100% Hudson Pacific Properties, L.P.

Hudson Capital, LLC

   California    100% Hudson Pacific Properties, L.P.

Hudson Del Amo Office, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

Hudson Office Properties, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

Hudson OP Management, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

Hudson Pacific Services, Inc.

   Maryland    100% Hudson Pacific Properties, L.P.

Hudson Media and Entertainment Management, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

Hudson Sunset Gower, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

Hudson Sunset Bronson, LLC

   Delaware    100% Hudson Pacific Properties, L.P.

SGS Holdings, LLC

   Delaware    100% SGS Realty I, LLC

SGS Realty I, LLC

   Delaware    100% SGS Realty II, LLC

SGS Realty II, LLC

   Delaware    100% Hudson Sunset Gower, LLC

Sunset Bronson Entertainment Properties, LLC

   Delaware    100% Sunset Studio Holdings, LLC

Sunset Bronson Services, LLC

   Delaware    100% Hudson Pacific Services, Inc.

Sunset Gower Services, LLC

   Delaware    100% Hudson Pacific Services, Inc.

Sunset Studios Holdings, LLC

   Delaware    100% Hudson Sunset Bronson, LLC

 

6



--------------------------------------------------------------------------------

WARRANTS, OPTIONS AND CALLS

Redemption rights of the holders of the common units and series A preferred
units of Hudson Pacific Properties, L.P., as defined by the partnership
agreement of Hudson Pacific Properties, L.P. in effect on the Closing Date and
as described in more detail in the S-11 of Hudson Pacific Properties, Inc.

 

7



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

to

Credit Agreement

UCC FILING JURISDICTION

 

Entity

  

Jurisdiction of

Incorporation/Formation

     Hudson Pacific Properties, Inc.    Maryland    Hudson Pacific Properties,
L.P.    Maryland    HFOP Associates, LLC    Delaware    HFOP City Plaza, LLC   
Delaware    Howard Street Associates LLC    Delaware    Hudson Del Amo Office,
LLC    Delaware    Hudson Office Properties, LLC    Delaware    Hudson Pacific
Services, Inc.    Maryland    Hudson Sunset Gower, LLC    Delaware    SGS
Holdings, LLC    Delaware    SGS Realty I, LLC    Delaware    SGS Realty II, LLC
   Delaware    Sunset Gower Services, LLC    Delaware   



--------------------------------------------------------------------------------

SCHEDULE 4.19(b)

to

Credit Agreement

MORTGAGE FILING JURISDICTION

 

Property

 

Jurisdiction

Sunset Gower   Los Angeles County, California Technicolor Building   Los Angeles
County, California City Plaza   Orange County, California



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

to

Credit Agreement

EXISTING INDEBTEDNESS

 

Debt

   Amount Outstanding    Maturity Date

Mortgage loan secured by Sunset Bronson including:

Environmental Indemnity and Guaranty by Hudson Pacific Properties, L.P.

   $ 37,000,000    4/30/11

Mortgage loan secured by First Financial including:

Environmental Indemnity and Guaranty by Hudson Pacific Properties, L.P.

   $ 43,000,000    12/1/11

Mortgage Loan secured by Tierrasanta including:

Environmental Indemnity and Guaranty by Hudson Pacific Properties, L.P.

   $ 14,300,000    12/1/11



--------------------------------------------------------------------------------

SCHEDULE 7.3(g)

to

Credit Agreement

EXISTING LIENS

1. Liens under the Mortgage loan secured by the property known as Sunset
Bronson.

2. Liens under the Mortgage loan secured by the property known as First
Financial.

3. Liens under the Mortgage loan secured by the property known as Tierrasanta.



--------------------------------------------------------------------------------

SCHEDULE 7.9

to

Credit Agreement

SPECIFIED AFFILIATE TRANSACTIONS

Subscription Agreement by and among Farallon Capital Partners, L.P., Farallon
Capital Institutional Partners, L.P., Farallon Capital Institutional Partners
III, L.P., Victor J. Coleman and Hudson Pacific Properties, Inc. dated as of
February 15, 2010.

Contribution Agreement by and among SGS Investors, LLC, HFOP Investors, LLC,
Soma Square Investors, LLC, Hudson Pacific Properties, L.P. and Hudson Pacific
Properties, Inc., dated as of February 15, 2010.

Contribution Agreement by and among TMG-Flynn SOMA LLC, Hudson Pacific
Properties, L.P. and Hudson Pacific Properties, Inc., dated as of February 15,
2010

Contribution Agreement by and among Glenborough Fund XIV, L.P., Glenborough
Acquisition, LLC, Hudson Pacific Properties, L.P. and Hudson Pacific Properties,
Inc., dated as of February 15, 2010

Representation, Warranty and Indemnity Agreement by and among Hudson Pacific
Properties, Inc., Hudson Pacific Properties, L.P. and the persons named therein
as nominees of the Farallon Funds, dated as of February 15, 2010.

Representation, Warranty and Indemnity Agreement by and among Hudson Pacific
Properties, Inc., Hudson Pacific Properties, L.P. and the persons named therein
as nominees of the TMG-Flynn SOMA, LLC, dated as of February 15, 2010.

Representation, Warranty and Indemnity Agreement by and among Hudson Pacific
Properties, Inc., Hudson Pacific Properties, L.P. and the persons named therein
as nominees of the Glenborough Fund XIV, L.P., dated as of February 15, 2010.

Agreement of Purchase and Sale and Joint Escrow Instructions between Del Amo
Fashion Center Operating Company, L.L.C. and Hudson Capital, LLC.

Registration Rights Agreement by and among Hudson Pacific Properties, Inc. and
the persons named therein, dated as of June 29, 2009.

Indemnification Agreement date as of June 29, 2009 by and between Hudson Pacific
Properties, Inc. and Richard B. Fried.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

HUDSON PACIFIC PROPERTIES, INC.,

HUDSON PACIFIC PROPERTIES, L.P.

and certain of its Subsidiaries

in favor of

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of June 29, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1 DEFINED TERMS

   2  

1.1

   Definitions    2  

1.2

   Other Definitional Provisions    7

SECTION 2 GUARANTEE

   7  

2.1

   Guarantee    7  

2.2

   Right of Contribution    9  

2.3

   Subrogation    9  

2.4

   Amendments, etc. with respect to the Borrower Obligations    10  

2.5

   Guarantee Absolute and Unconditional    10  

2.6

   Reinstatement    12  

2.7

   Payments    12

SECTION 3 GRANT OF SECURITY INTEREST

   13

SECTION 4 REPRESENTATIONS AND WARRANTIES

   14  

4.1

   Representations in Credit Agreement    14  

4.2

   Title; No Other Liens    14  

4.3

   Perfected First Priority Liens    14  

4.4

   Jurisdiction of Organization; Chief Executive Office    14  

4.5

   Inventory and Equipment    15  

4.6

   Farm Products    15  

4.7

   Investment Property    15  

4.8

   Receivables    15  

4.9

   Intellectual Property    15  

4.10

   Deposit Accounts    16

SECTION 5 COVENANTS

   16  

5.1

   Covenants in Credit Agreement    16  

5.2

   Delivery of Instruments and Chattel Paper    16  

5.3

   Maintenance of Insurance    16  

5.4

   Payment of Obligations    17  

5.5

   Maintenance of Perfected Security Interest; Further Documentation    17  

5.6

   Changes in Name, etc    18  

5.7

   Notices    18  

5.8

   Investment Property    18  

5.9

   Receivables    19  

5.10

   Intellectual Property    20  

5.11

   Deposit Accounts    21

SECTION 6 REMEDIAL PROVISIONS

   21  

6.1

   Certain Matters Relating to Receivables    21  

6.2

   Communications with Obligors; Grantors Remain Liable    22

 

-i-



--------------------------------------------------------------------------------

  6.3    Pledged Stock    23   6.4    Proceeds to be Turned Over To
Administrative Agent    24   6.5    Application of Proceeds    24   6.6    Code
and Other Remedies    24   6.7    Registration Rights    25   6.8    Deficiency
   26 SECTION 7 THE ADMINISTRATIVE AGENT    27   7.1    Administrative Agent’s
Appointment as Attorney-in-Fact, etc    27   7.2    Duty of Administrative Agent
   28   7.3    Execution of Financing Statements    29   7.4    Authority of
Administrative Agent    29 SECTION 8 MISCELLANEOUS    29   8.1    Amendments in
Writing    29   8.2    Notices    30   8.3    No Waiver by Course of Conduct;
Cumulative Remedies    30   8.4    Enforcement Expenses; Indemnification    30  
8.5    Successors and Assigns    30   8.6    Set-Off    31   8.7    Counterparts
   31   8.8    Severability    31   8.9    Section Headings    31   8.10   
Integration    31   8.11    GOVERNING LAW    32   8.12    Submission To
Jurisdiction; Waivers    32   8.13    Acknowledgments    32   8.14    Additional
Grantors    32   8.15    Releases    33   8.16    WAIVER OF JURY TRIAL    33

 

-ii-



--------------------------------------------------------------------------------

Schedules

Schedule 1      Notice Addresses of Guarantors Schedule 2      Description of
Pledged Securities Schedule 3      Filings and Other Actions Required to Perfect
Security Interest Schedule 4      Jurisdiction of Organization, Identification
Number and Location of Chief Executive Office Schedule 5      Locations of
Inventory and Equipment Schedule 6      Intellectual Property Schedule 7     
Deposit Accounts Annexes      Annex I      Assumption Agreement Annex II     
Acknowledgment and Consent

 

-iii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 29, 2010, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of BARCLAYS BANK PLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement, dated as of June 29, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HUDSON
PACIFIC PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”),
HUDSON PACIFIC PROPERTIES, INC., a Maryland corporation (the “REIT”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), BARCLAYS CAPITAL INC. and BANC
OF AMERICA SECURITIES LLC, as joint lead arrangers and joint bookrunners (in
such capacity, collectively, the “Arrangers”), BANK OF AMERICA, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Hedge
Agreements with one or more of the Grantors;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Hedge
Agreements; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1

DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:

“Accounts”: the collective reference to all “accounts” as such term is defined
in the New York UCC.

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, or the other Loan Documents, or any Letter of
Credit, or any other document made, delivered or given in connection therewith,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).

“Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Hedge Agreement).

 

2



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, but only
to the extent that, and only so long as, the Borrower Credit Agreement
Obligations are secured and guaranteed pursuant hereto, and (iii) all other
obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Secured Parties that are required to be paid by
the Borrower pursuant to the terms of this Agreement).

“Certificated Security”: any “certificated security” as such term is defined in
the New York UCC.

“Chattel Paper”: the collective reference to all “chattel paper” as such term is
defined in the New York UCC.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Deposit Account”: the accounts listed on Schedule 7, and to the extent
receiving or holding proceeds solely from a Borrowing Base Property, any other
“deposit account”, as such term is defined in the Uniform Commercial Code of any
applicable jurisdiction. The term “deposit account” in the preceding sentence
shall be deemed to include, without limitation, the Lockbox Accounts, any
demand, time, savings, passbook or like account maintained with a depositary
institution, established or held by any Grantor while this Agreement is in
effect.

“Documents”: the collective reference to all “documents” as such term is defined
in the New York UCC.

“Equipment”: the collective reference to all “equipment” as such term is defined
in the New York UCC.

“Excluded Assets”: the collective reference to (i) any contract, General
Intangible, Copyright License, Patent License or Trademark License (“Intangible
Assets”), in each case to the extent the grant by the relevant Grantor of a
security interest pursuant to this

 

3



--------------------------------------------------------------------------------

Agreement in such Grantor’s right, title and interest in such Intangible Asset
(A) is prohibited by legally enforceable provisions of any contract, agreement,
instrument or indenture governing such Intangible Asset, (B) would give any
other party to such contract, agreement, instrument or indenture a legally
enforceable right to terminate its obligations thereunder or (C) is permitted
only with the consent of another party, if the requirement to obtain such
consent is legally enforceable and such consent has not been obtained; provided,
that in any event any Receivable or any money or other amounts due or to become
due under any such contract, agreement, instrument or indenture shall not be
Excluded Assets to the extent that any of the foregoing is (or if it contained a
provision limiting the transferability or pledge thereof would be) subject to
Section 9-406, 9-407 or 9-408 of the New York UCC, (ii) Foreign Subsidiary
Voting Stock excluded from the definition of “Pledged Stock” set forth in this
Section 1.1, (iii) all units and other partnership interests held by the REIT in
the Borrower and all rights related thereto; (iv) the Capital Stock of any
Excluded Subsidiary and (v) in the case of Hudson Pacific Services, Inc., a
Maryland corporation, all of its assets, except for the Capital Stock of Sunset
Gower Services, LLC, a Delaware limited liability company.

“Farm Products”: the collective reference to all “farm products” as such term is
defined in the New York UCC.

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“General Intangibles”: the collective reference to all “general intangibles” as
such term is defined in the New York UCC.

“Goods”: the collective reference to all “goods” as such term is defined in the
New York UCC.

“Guarantor Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of a Guarantor (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Qualified
Counterparty that are required to be paid by such Guarantor pursuant to the
terms of any Specified Hedge Agreement).

 

4



--------------------------------------------------------------------------------

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) any Guarantor Hedge Agreement Obligations of such Guarantor, but only to
the extent that, and only so long as, the other Obligations of such Guarantor
are secured and guaranteed pursuant hereto, and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to any Secured Party that are required to be paid
by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Hedge Agreements”: as to any Person, all interest rate swaps, currency exchange
agreements, commodity swaps, caps or collar agreements or similar arrangements
entered into by such Person providing for protection against fluctuations in
interest rates, currency exchange rates or commodity prices or the exchange of
nominal interest obligations, either generally or under specific contingencies.
For avoidance of doubt, Hedge Agreements shall include any interest rate swap or
similar agreement that provides for the payment by the Borrower or any of its
Subsidiaries of amounts based upon a floating rate in exchange for receipt by
the Borrower or such Subsidiary of amounts based upon a fixed rate.

“Instruments”: the collective reference to all “instruments” as such term is
defined in the New York UCC.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the REIT or any of its Subsidiaries.

“Inventory”: the collective reference to all “inventory” as such term is defined
in the New York UCC.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock” in this Section 1.1) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property
(other than any Excluded Assets).

“Letter-of-Credit Rights”: the collective reference to all “letter-of-credit
rights” as such term is defined in the New York UCC.

 

5



--------------------------------------------------------------------------------

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes listed on Schedule 2, and, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, and, together
with any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 65% of the total outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary be required to be pledged hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, including, without limitation, all dividends or other
income from the Investment Property, collections thereon or distributions or
payments with respect thereto.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Receivable”: any right to payment for goods sold, leased, licensed, assigned or
otherwise disposed of, or for services rendered, whether or not such right is
evidenced by an Instrument or Chattel Paper and whether or not it has been
earned by performance (including, without limitation, any Account).

 

6



--------------------------------------------------------------------------------

“Secured Parties”: the collective reference to the Administrative Agent, the
Syndication Agent, the Lenders (including any Issuing Lender in its capacity as
Issuing Lender) and any Qualified Counterparties.

“Securities Act”: the Securities Act of 1933, as amended.

“Supporting Obligations”: the collective reference to all “supporting
obligations” as such term is defined in the New York UCC.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2

GUARANTEE

2.1 Guarantee. (a) (i) The Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantee to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at stated maturity, by
acceleration or otherwise) of the Borrower Obligations (other than, in the case
of each Guarantor, Borrower Obligations arising pursuant to clause (ii) of this
Section 2.1(a) in respect of Guarantor Hedge Agreement Obligations in respect of
which such Guarantor is a primary obligor).

 

7



--------------------------------------------------------------------------------

(ii) The Borrower hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by each Guarantor when due (whether at stated
maturity, by acceleration or otherwise) of the Guarantor Hedge Agreement
Obligations of such Guarantor.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, (i) the maximum liability of each Guarantor hereunder and under
the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
fraudulent conveyances or transfers or the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2) and (ii) the
maximum liability of the Borrower under this Section 2 shall in no event exceed
the amount which can be guaranteed by the Borrower under applicable federal and
state laws relating to fraudulent conveyances or transfers or the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

(c) (i) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

(ii) The Borrower agrees that the Guarantor Hedge Agreement Obligations may at
any time and from time to time exceed the amount of the liability of the
Borrower under this Section 2 without impairing the guarantee of the Borrower
contained in this Section 2 or affecting the rights and remedies of the
Administrative Agent or any Secured Party hereunder.

(d) Subject to Section 8.15 hereof, the guarantee contained in this Section 2
shall remain in full force and effect until all the Borrower Obligations (other
than Borrower Obligations arising under Section 2.1(a)(ii) hereof) and the
obligations of each Guarantor under the guarantee contained in this Section 2
(other than Guarantor Obligations in respect of Borrower Obligations arising
under Section 2.1(a)(ii) hereof) shall have been satisfied by full and final
payment in cash, no Letter of Credit shall be outstanding and the Revolving
Credit Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations and any or all of the Guarantors may be free from their
respective Guarantor Hedge Agreement Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations or the Guarantor Hedge Agreement
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Borrower or any Guarantor under this Section 2 which shall,
notwithstanding any such payment (other than any payment made by the Borrower or
such Guarantor in respect of the Borrower Obligations or the Guarantor Hedge
Agreement Obligations or any payment received or collected from the Borrower or
such Guarantor in respect of the Borrower Obligations or the

 

8



--------------------------------------------------------------------------------

Guarantor Hedge Agreement Obligations), remain liable for the Borrower
Obligations and the Guarantor Hedge Agreement Obligations up to the maximum
liability of the Borrower or such Guarantor hereunder until the Borrower
Obligations and the Guarantor Hedge Agreement Obligations are fully and finally
paid in cash, no Letter of Credit shall be outstanding and the Revolving Credit
Commitments are terminated.

(f) Each Guarantor shall pay additional amounts to, and indemnify, each Secured
Party (including for purposes of this Section 2, any assignee, successor or
participant) with respect to taxes imposed on payments pursuant to this
Guarantee to the same extent as the Borrower would have paid additional amounts
and indemnified such Secured Party with respect to taxes under Section 2.16 and
2.17 of the Credit Agreement, if such Guarantor were a Borrower under the Credit
Agreement. For the avoidance of doubt, any such payments are in addition to each
Guarantor’s obligation to pay any amounts required to be paid by the Borrower to
any Secured Party. The agreements in this Section 2(f) shall survive the
termination of this Guarantee and the payment of the Loans and all other amounts
payable under the Credit Agreement.

2.2 Right of Contribution. (a) Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder or the Guarantor Hedge Agreement Obligations, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment.

(b) The Borrower and each Guarantor agrees that to the extent that the Borrower
or any Guarantor shall have paid more than its proportionate share of any
payment made hereunder in respect of any Guarantor Hedge Agreement Obligation of
any other Guarantor, the Borrower or such Guarantor, as the case may be, shall
be entitled to seek and receive contribution from and against the Borrower and
any other Guarantor which has not paid its proportionate share of such payment.

(c) The Borrower’s and each Guarantor’s right of contribution under this Section
2.2 shall be subject to the terms and conditions of Section 2.3. The provisions
of this Section 2.2 shall in no respect limit the obligations and liabilities of
the Borrower or any Guarantor to the Administrative Agent and the Secured
Parties, and the Borrower and each Guarantor shall remain liable to the
Administrative Agent and the Secured Parties for the full amount guaranteed by
the Borrower or such Guarantor hereunder.

2.3 Subrogation. Notwithstanding any payment made by the Borrower or any
Guarantor hereunder or any set-off or application of funds of the Borrower or
any Guarantor by the Administrative Agent or any Secured Party, neither the
Borrower nor any Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Secured Party against the Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Secured Party for the payment of the
Borrower Obligations or the Guarantor Hedge Agreement Obligations, nor shall the
Borrower or any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by the Borrower or such Guarantor hereunder, until all amounts owing to the
Administrative Agent and the Secured Parties by the Borrower on

 

9



--------------------------------------------------------------------------------

account of the Borrower Obligations are fully and finally paid in cash, no
Letter of Credit shall be outstanding and the Revolving Credit Commitments are
terminated. If any amount shall be paid to the Borrower or any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been fully and finally paid in cash, such amount
shall be held by the Borrower or such Guarantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of the Borrower or
such Guarantor, and shall, forthwith upon receipt by the Borrower or such
Guarantor, be turned over to the Administrative Agent in the exact form received
by the Borrower or such Guarantor (duly indorsed by the Borrower or such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations or the Guarantor Hedge Agreement Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. The Borrower and
each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against the Borrower or any Guarantor and without
notice to or further assent by the Borrower or any Guarantor, any demand for
payment of any of the Borrower Obligations or Guarantor Hedge Agreement
Obligations made by the Administrative Agent or any Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations or Guarantor Hedge Agreement Obligations continued, and the
Borrower Obligations or Guarantor Hedge Agreement Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Secured Party (with the consent of such of the Borrower and the Guarantor as
shall be required thereunder), and the Specified Hedge Agreements, the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may (with the consent of such of the
Borrower and the Guarantor as shall be required thereunder) deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Secured Party for the payment of
the Borrower Obligations or Guarantor Hedge Agreement Obligations may (with the
consent of such of the Borrower and the Guarantor as shall be required
thereunder) be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Secured Party shall, except to the extent set forth
in, and for the benefit of the parties to, the agreements and instruments
governing such Lien or guarantee, have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or Guarantor Hedge Agreement Obligations or for the guarantees
contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. (a) Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations (other than any notice with respect to any Guarantor Hedge Agreement
Obligation with respect to which such Guarantor is a primary obligor and to
which it is entitled pursuant to the applicable Specified Hedge Agreement) and
notice of or proof of reliance by the Administrative Agent or any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be

 

10



--------------------------------------------------------------------------------

deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Administrative Agent and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations (other than any diligence, presentment, protest, demand or
notice with respect to any Guarantor Hedge Agreement Obligation with respect to
which such Guarantor is a primary obligor and to which it is entitled pursuant
to the applicable Specified Hedge Agreement). Each Guarantor understands and
agrees that the guarantee of such Guarantor contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee of such Guarantor
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Administrative Agent or any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability under this Section 2, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

(b) The Borrower waives any and all notice of the creation, renewal, extension
or accrual of any of the Guarantor Hedge Agreement Obligations and notice of or
proof of reliance by the Administrative Agent or any Secured Party upon the
guarantee by the Borrower contained in this Section 2 or acceptance of the
guarantee by the Borrower contained in this Section 2; the Guarantor Hedge
Agreement Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee by the Borrower contained in this Section 2; and
all dealings between the Borrower and any of the Guarantors, on the one hand,
and the Administrative Agent and the Secured Parties, on the other hand, with
respect to any Guarantor Hedge Agreement Obligation likewise shall be
conclusively presumed to have been had or

 

11



--------------------------------------------------------------------------------

consummated in reliance upon the guarantee by the Borrower contained in this
Section 2. The Borrower waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower with respect
to the Guarantor Hedge Agreement Obligations. The Borrower understands and
agrees that the guarantee by the Borrower contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Guarantor Hedge
Agreement Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Person against the Administrative
Agent or any Secured Party, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or any Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the applicable Guarantor for the applicable Guarantor Hedge
Agreement Obligations, or of the Borrower under its guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand under
this Section 2 or otherwise pursuing its rights and remedies under this Section
2 against the Borrower, the Administrative Agent or any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any Guarantor or any other
Person or against any collateral security or guarantee for the Guarantor Hedge
Agreement Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Borrower of any obligation or liability
under this Section 2, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Secured Party against the Borrower under this Section 2. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations or Guarantor Hedge
Agreement Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7 Payments. The Borrower and each Guarantor hereby guarantees that payments by
it hereunder will be paid to the Administrative Agent without set-off or
counterclaim (i) in the case of obligations in respect of Borrower Obligations
arising under the Credit Agreement or any other Loan Document in Dollars at the
Payment Office specified in the Credit Agreement and (ii) in the case of
obligations in respect of any Borrower Hedge Agreement Obligations or any
Guarantor Hedge Agreement Obligations, in the currency and at the place
specified in the applicable Specified Hedge Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 3

GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all General Intangibles;

(g) all Instruments;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all Goods and other property not otherwise described above;

(m) all books and records pertaining to the Collateral; and

(n) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

provided, that notwithstanding anything to the contrary contained in clauses
(a) through (n) above, the security interest created by this Agreement shall not
extend to, and the term “Collateral” shall not include, any Excluded Assets.

 

13



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and the Administrative Agent and each Lender shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.

4.3 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for unrecorded Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law.

4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

 

14



--------------------------------------------------------------------------------

4.5 Inventory and Equipment. On the date hereof, the Inventory and the Equipment
with a value in excess of $1,000,000 (other than mobile goods) are kept at the
locations listed on Schedule 5.

4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

4.8 Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Administrative Agent to the extent required by
Section 5.2.

(b) None of the obligors on any Receivables in excess of $250,000 individually
or in the aggregate is a Governmental Authority.

(c) The amounts represented by such Grantor to the Secured Parties from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate.

4.9 Intellectual Property. (a) Schedule 6 lists all material Intellectual
Property owned by such Grantor in its own name on the date hereof.

(b) On the date hereof, all material Intellectual Property of such Grantor
described on Schedule 6 is valid, subsisting, unexpired and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person.

(c) Except as set forth in Schedule 6, on the date hereof, none of the material
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

15



--------------------------------------------------------------------------------

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any Intellectual Property.

4.10 Deposit Accounts. Schedule 7 lists all Deposit Accounts established or
maintained by such Grantor, including the name of each account, the account
number and the depository or financial institution holding the account.

SECTION 5

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full, no Letter of Credit shall be outstanding and the
Revolving Credit Commitments shall have terminated:

5.1 Covenants in Credit Agreement. In the case of each Guarantor, such Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.

5.2 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that the Grantors shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by any Grantor at any
time to the extent that the aggregate face amount of all such Instruments and
Chattel Paper held by all Grantors at such time does not exceed $1,000,000.

5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the Administrative Agent and (ii) to the
extent requested by the Administrative Agent, insuring such Grantor, the
Administrative Agent and the Secured Parties against liability for personal
injury and property damage relating to such Inventory and Equipment such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Lenders.

 

16



--------------------------------------------------------------------------------

(b) All such insurance shall (i) provide that no cancellation or material change
in coverage thereof (other than to increase the coverage provided thereby) shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, or 10 days notice in the case of non-payment of any
premium, (ii) name the Administrative Agent (for the benefit of the Secured
Parties) as insured party or loss payee, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.

(c) The Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance
substantially concurrently with the delivery by the Borrower to the
Administrative Agent of its audited financial statements for each fiscal year
and such supplemental reports with respect thereto as the Administrative Agent
may from time to time reasonably request.

5.4 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.

5.5 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection with
the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and Letter-of-Credit
Rights, taking any actions necessary to enable the Administrative Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto.

 

17



--------------------------------------------------------------------------------

5.6 Changes in Name, etc. Such Grantor will not, except upon 10 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4; or

(ii) change its name.

5.7 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.8 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Secured Parties, hold the same in trust for the Administrative
Agent and the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property, or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the

 

18



--------------------------------------------------------------------------------

Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations. Notwithstanding the foregoing, the
Grantors shall not be required to pay over to the Administrative Agent or
deliver to the Administrative Agent as Collateral any proceeds of any
liquidation or dissolution of any Issuer, or any distribution of capital or
property in respect of any Investment Property, to the extent that (i) such
liquidation, dissolution or distribution, if treated as a Disposition of the
relevant Issuer, would be permitted by the Credit Agreement and (ii) the
proceeds thereof are applied toward prepayment of Loans and reduction of
Revolving Credit Commitments to the extent required by the Credit Agreement.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, unless such
securities are delivered to the Administrative Agent, concurrently with the
issuance thereof, to be held by the Administrative Agent as Collateral,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Pledged Securities or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Securities issued by it.

(d) Each Issuer that is a partnership or a limited liability company
(i) confirms that none of the terms of any equity interest issued by it provides
that such equity interest is a “security” within the meaning of Sections 8-102
and 8-103 of the New York UCC (a “Security”), (ii) agrees that it will take no
action to cause or permit any such equity interest to become a Security,
(iii) agrees that it will not issue any certificate representing any such equity
interest and (iv) agrees that if, notwithstanding the foregoing, any such equity
interest shall be or become a Security, such Issuer will (and the Grantor that
holds such equity interest hereby instructs such Issuer to) comply with
instructions originated by the Administrative Agent without further consent by
such Grantor.

5.9 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

 

19



--------------------------------------------------------------------------------

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
material Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, such Grantor shall
report such filing to the Administrative Agent within five Business Days after
the last day of the fiscal quarter in which such filing occurs. Upon request of
the Administrative

 

20



--------------------------------------------------------------------------------

Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the Secured Parties’ security
interest in any material Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application relating to any material Intellectual Property (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, if commercially appropriate in
such Grantor’s judgment, sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution.

5.11 Deposit Accounts.

(a) Each Grantor will notify the Administrative Agent promptly in writing if it
establishes a new Deposit Account after the Closing Date and shall update
Schedule 7 to include such new Deposit Account.

(b) Each Grantor shall cause all Rents and other revenue derived from any
Borrowing Base Property to be deposited into a Deposit Account, which shall be
subject at all times to Blocked Account Control Agreement.

SECTION 6

REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right, at any time after the occurrence and during the continuance of
an Event of Default, to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time after the occurrence and during the continuance of an Event of
Default, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Receivables.

 

21



--------------------------------------------------------------------------------

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

(d) At any time after the occurrence and during the continuance of an Event of
Default, each Grantor will cooperate with the Administrative Agent to establish
a system of lockbox accounts, under the sole dominion and control of the
Administrative Agent, into which all Receivables shall be paid and from which
all collected funds will be transferred to a Collateral Account.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Secured Party of any payment relating
thereto, nor shall the Administrative Agent or any Secured Party be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any Receivable (or any agreement giving rise

 

22



--------------------------------------------------------------------------------

thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Securities; provided, however, that no vote
shall be cast or corporate right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations in the
order set forth in Section 6.5, and (ii) any or all of the Pledged Securities
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

 

23



--------------------------------------------------------------------------------

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and Instruments shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Revolving
Credit Commitments shall have terminated shall be paid over to the Borrower or
to whomsoever may be lawfully entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances

 

24



--------------------------------------------------------------------------------

forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6 with respect to any Grantor’s Collateral, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral of such Grantor
or in any way relating to the Collateral of such Grantor or the rights of the
Administrative Agent and the Secured Parties hereunder with respect thereto,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations of such Grantor, in the order
specified in Section 6.5, and only after such application and after the payment
by the Administrative Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Administrative Agent account for the surplus, if any, to any Grantor.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Secured Party arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

 

25



--------------------------------------------------------------------------------

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.

 

26



--------------------------------------------------------------------------------

SECTION 7

THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of

 

27



--------------------------------------------------------------------------------

any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do;
and

(vi) license or sublicense whether on an exclusive or non-exclusive basis, any
Intellectual Property for such term and on such conditions and in such manner as
the Administrative Agent shall in its sole judgment determine and, in connection
therewith, such Grantor hereby grants to the Administrative Agent for the
benefit of the Secured Parties a royalty-free, world-wide irrevocable license of
its Intellectual Property.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Base Rate Loans under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the

 

28



--------------------------------------------------------------------------------

Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers. The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority. Notwithstanding any other provision herein or in any Loan Document,
the only duty or responsibility of the Administrative Agent to any Qualified
Counterparty under this Agreement is the duty to remit to such Qualified
Counterparty any amounts to which it is entitled pursuant to Section 6.5.

SECTION 8

MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement. No consent of any Qualified Counterparty
shall be required for any waiver, amendment, supplement or other modification to
this Agreement.

 

29



--------------------------------------------------------------------------------

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay, or
reimburse each Secured Party and the Administrative Agent for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

 

30



--------------------------------------------------------------------------------

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each Secured Party at any time and from time to time while an Event of
Default pursuant to Section 8(a) of the Credit Agreement shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party to or for the credit or the account of such Grantor, or any
part thereof in such amounts as the Administrative Agent or such Secured Party
may elect, against and on account of the obligations and liabilities of such
Grantor to the Administrative Agent or such Secured Party hereunder and claims
of every nature and description of the Administrative Agent or such Secured
Party against such Grantor, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such Secured Party may elect, whether or not the
Administrative Agent or any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Secured Party shall notify such
Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under this Section are subject to Section 10.7 of the Credit Agreement and
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Administrative Agent or such Secured Party
may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

31



--------------------------------------------------------------------------------

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

 

32



--------------------------------------------------------------------------------

8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Borrower Hedge Agreement Obligations and
Guarantor Hedge Agreement Obligations) shall have been paid in full, the
Revolving Credit Commitments have been terminated and no Letters of Credit shall
be outstanding, the Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Administrative Agent shall deliver to such Grantor any Collateral held by
the Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, or if the
conditions for release under Section 10.15 of the Credit Agreement have been
satisfied, then the Administrative Agent, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrower, a
Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement or if the conditions for release under Section 10.15 of the Credit
Agreement have been satisfied; provided that the Borrower shall have delivered
to the Administrative Agent, at least five Business Days prior to the date of
the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

(c) No consent of any Qualified Counterparty shall be required for any release
of Collateral or Guarantors pursuant to this Section.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

HUDSON PACIFIC PROPERTIES, INC. By:  

 

Title:   HUDSON PACIFIC PROPERTIES, L.P. By:  

 

Title:   [OTHER GRANTORS]

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED SECURITIES

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock
Certificate No.

 

No. of Shares

     

Pledged Notes:

 

Issuer

 

Payee

 

Principal Amount

   



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[List each office where a financing statement is to be filed]

Patent and Trademark Filings1

[List all filings]

Actions with respect to Pledged Stock2

Other Actions

[Describe other actions to be taken]

 

 

1

Note that perfection of security interests in Intellectual Property requires
filings under the UCC in the jurisdictions where filings would be made for
general intangibles, as well as filings in the U.S. Copyright Office and the
U.S. Patent & Trademark Office.

2

If the Pledged Stock is a certificated security, the security interest should be
perfected by possession of the stock certificates and stock powers; if the
Pledged Stock is not a certificated security; “control” should be obtained by
the applicable methods specified in Articles 8 and 9 of the New York UCC.



--------------------------------------------------------------------------------

Schedule 4

JURISDICTION OF ORGANIZATION, IDENTIFICATION NUMBER AND

LOCATION OF CHIEF EXECUTIVE OFFICE

 

Grantor

 

Jurisdiction of

Organization

 

Identification

Number

 

Location of Chief

Executive Office

     



--------------------------------------------------------------------------------

Schedule 5

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

  

Locations



--------------------------------------------------------------------------------

Schedule 6

INTELLECTUAL PROPERTY

 

I. Copyrights and Copyright Licenses:

 

II. Patents and Patent Licenses:

 

III. Trademarks and Trademark Licenses:



--------------------------------------------------------------------------------

Annex I

to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of              , 201  , made by
                            , a              corporation (the “Additional
Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, HUDSON PACIFIC PROPERTIES, L.P. (the “Borrower”), HUDSON PACIFIC
PROPERTIES, INC. (the “REIT”), the Lenders, the Arrangers, the Syndication Agent
and the Administrative Agent have entered into a Credit Agreement, dated as of
             , 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of              , 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules             * to the Guarantee
and Collateral Agreement. The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

* Refer to each Schedule which needs to be supplemented.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex II

to

Guarantee and Collateral Agreement

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of              , 2010 (the “Agreement”), made by
the Grantors parties thereto for the benefit of BARCLAYS BANK PLC, as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

3. The terms of Sections 5.8, 6.3(a) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it, or
prohibited, pursuant to Section 5.8, 6.3(a) and 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

Name:   Title:   Address for Notices:

 

 

 

Fax:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2 of the Credit
Agreement, dated as of              , 2010, as amended, supplemented or modified
from time to time (the “Credit Agreement”), among HUDSON PACIFIC PROPERTIES,
L.P., a Maryland limited partnership (the “Borrower”), HUDSON PACIFIC
PROPERTIES, INC., a Maryland corporation (the “REIT”), the Lenders parties
thereto, BARCLAYS CAPITAL and BANC OF AMERICA SECURITIES LLC, as Arrangers and
BARCLAYS BANK PLC, as Administrative Agent, and others. Terms defined in the
Credit Agreement are used herein as therein defined.

The undersigned hereby certifies to the Arranger, the Agents and the Lenders as
follows:

1. I am the duly elected, qualified and acting [Chief Financial Officer] [Vice
President - Finance] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default [, except as
set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1, 7.2, 7.5, 7.6 and 7.7 of the Credit
Agreement.

5. Since the Closing Date:

(a) No Loan Party has changed its name, identity or corporate structure;

(b) No Loan Party has changed its jurisdiction of organization or the location
of its chief executive office or its sole place of business;

(c) No Inventory or Equipment (as such terms are defined in the Guarantee and
Collateral Agreement) having a value in excess of $1,000,000 is being kept at
any location other than the locations listed in Schedule 5 to the Guarantee and
Collateral Agreement; and

(d) No Loan Party has acquired any material Intellectual Property;



--------------------------------------------------------------------------------

except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has delivered to the Administrative Agent all required UCC financing
statements and other filings required to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral after giving
effect to such event, in each case as required by Section 5.5 of the Guarantee
and Collateral Agreement and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is delivering to the Administrative
Agent herewith all required UCC financing statements and other filings required
to maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral after giving effect to such event, in each case as
required by Section 5.5 of the Guarantee and Collateral Agreement.

6. Since the Closing Date:

(a) No Loan Party has acquired any Property of the type described in
Section 6.9(a) of the Credit Agreement as to which the Administrative Agent does
not have a perfected Lien pursuant to the Security Documents;

(b) No Loan Party has formed or acquired any Subsidiary (and (i) no Foreign
Subsidiary that was an Excluded Foreign Subsidiary has ceased to be an Excluded
Foreign Subsidiary and (ii) no Excluded Subsidiary that was an Excluded
Subsidiary has ceased to be an Excluded Subsidiary); and

(c) No Loan Party has acquired or formed any Excluded Foreign Subsidiary or
Excluded Subsidiary;

except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has taken all actions required by Section 6.9 of the Credit Agreement
with respect thereto and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is concurrently herewith taking all
actions required by Section 6.9 of the Credit Agreement with respect thereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.

 

[BORROWER] By:  

 

Title:  

Dated:             , 201  



--------------------------------------------------------------------------------

The information described herein is as of              , 200  , and pertains to
the period from              , 20     to              , 20    .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

Disclosure of Events Pursuant to Section 5.5 of Guarantee and Collateral

Agreement and Section 6.9 of the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Section 5.1(l) of the Credit
Agreement, dated as of June     , 2010, (as amended, supplemented or modified
from time to time, the “Credit Agreement”), among HUDSON PACIFIC PROPERTIES,
L.P., a Maryland limited partnership (the “Borrower”), HUDSON PACIFIC
PROPERTIES, INC., a Maryland corporation (the “REIT”), the Lenders parties
thereto, BARCLAYS CAPITAL INC. and BANC OF AMERICA SECURITIES LLC, as Arrangers
and BARCLAYS BANK PLC, as Administrative Agent, and others. Terms defined in the
Credit Agreement are used herein as therein defined.

The undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the
“Company”) hereby certifies to the Arranger, the Agents and the Lenders as
follows:

1. The representations and warranties of the Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

2.                      is the duly elected and qualified Corporate Secretary of
the Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof.
[Borrower only]

4. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date. [Borrower only]

The undersigned Corporate Secretary of the Company certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization.

3. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on                     ; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect [and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.]



--------------------------------------------------------------------------------

4. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Company as in effect on the date hereof.

5. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Company as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.

6. Attached hereto as Annex 4 are true and complete copies of any debt
instrument, security agreement or other material contract to which the Company
may be a party that is listed on Schedule 7.2(d) of the Credit Agreement.

7. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
such officers have held such offices with the Company at all times since the
date indicated next to their respective titles to and including the date hereof,
and the signatures appearing opposite their respective names below are the true
and genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver in their official capacity on behalf of the
Company each of the Loan Documents to which it is a party and any certificate or
other document to be delivered by the Company pursuant to the Loan Documents to
which it is a party:

 

Name   Office   Date   Signature

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed the Closing Certificate as of
the date set forth below.

 

 

    

 

Name:      Name: Title:      Title:

Dated:             , 2010



--------------------------------------------------------------------------------

ANNEX 1

[Board Resolutions]



--------------------------------------------------------------------------------

ANNEX 2

[By Laws of the Company]



--------------------------------------------------------------------------------

ANNEX 3

[Certificate of Incorporation]



--------------------------------------------------------------------------------

ANNEX 4

[Existing Indebtedness]



--------------------------------------------------------------------------------

Exhibit D

PREPARED BY AND UPON

RECORDATION RETURN TO:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Julian Chung, Esq.

[(ver 1)Sunset-Gower: SGS HOLDINGS, LLC; (ver 2) Orange, CA: HFOP CITY PLAZA,
LLC], as Grantor

to

[CHICAGO] TITLE INSURANCE COMPANY, as Trustee

for the benefit of

BARCLAYS BANK PLC, as Beneficiary

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS

AND FIXTURE FILING

Executed this          day of                      2010, to be effective as of
                    , 2010

 

 

THIS DOCUMENT SECURES A CREDIT AGREEMENT WHICH CONTAINS PROVISIONS FOR
ADJUSTMENTS IN THE INTEREST RATE AND PAYMENT AMOUNTS AND/OR A BALLOON PAYMENT.
THIS INSTRUMENT CONSTITUTES A SECURITY AGREEMENT AS THAT TERM IF DEFINED IN THE
CALIFORNIA UNIFORM COMMERCIAL CODE. PORTIONS OF THE COLLATERAL ARE GOODS THAT
ARE OR ARE TO BECOME FIXTURES ON THE LAND DESCRIBED IN SCHEDULE A HERETO. THIS
INSTRUMENT IS INTENDED TO SERVE AS A FIXTURE FILING AND IS TO BE RECORDED IN THE
REAL ESTATE RECORDS OF EACH COUNTY IN WHICH SAID LAND OR ANY PORTION THEREOF IS
LOCATED AND INDEXED AS A FEE SECURITY INSTRUMENT AND A FIXTURE FILING. GRANTOR
IS THE OWNER OF THE FEE INTEREST IN SCHEDULE A HERETO.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

Granting Clauses

   2

Terms and Conditions

   5  

1.

   Defined Terms.    5  

2.

   Warranty of Title.    5  

3.

   Payment of Obligations.    5  

4.

   Requirements.    5  

5.

   Payment of Taxes and Other Impositions.    6  

6.

   Insurance.    7  

7.

   Restrictions on Liens and Encumbrances.    9  

8.

   Due on Sale and Other Transfer Restrictions.    9  

9.

   Condemnation/Eminent Domain.    9  

10.

   Leases.    9  

11.

   Further Assurances.    11  

12.

   Beneficiary’s Right to Perform.    11  

13.

   Remedies    11  

14.

   Right of Beneficiary to Credit Sale.    13  

15.

   Appointment of Receiver.    14  

16.

   Extension, Release, etc.    14  

17.

   Security Agreement under Uniform Commercial Code.    15  

18.

   Assignment of Rents.    16  

19.

   Additional Rights.    16  

20.

   Notices.    16  

21.

   No Oral Modification.    16  

22.

   Partial Invalidity.    17  

23.

   Grantor’s Waiver of Rights.    17  

24.

   Remedies Not Exclusive.    18  

25.

   Multiple Security.    18  

26.

   Successors and Assigns.    19  

27.

   No Waivers, etc.    19  

28.

   Governing Law, etc.    20  

29.

   Certain Definitions.    21  

30.

   Maximum Rate of Interest.    21  

31.

   INTENTIONALLY DELETED.    21  

32.

   Release.    21  

33.

   Trustee’s Powers (and Liabilities).    21  

34.

   Last Dollars Secured; Priority.    23   35.    Receipt of Copy.    23  

36.

   ADDITIONAL STATE SPECIFIC PROVISIONS    23



--------------------------------------------------------------------------------

SCHEDULES

Schedule A – Description of the Land [for ground lease property,

Schedule A-1 Owned Land and Schedule A-2 Leased Land]



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND
FIXTURE FILING (this “Security Instrument”), executed on ______ __, 2010 to be
effective as of _______ ___, 2010, is made by [(ver 1)Sunset-Gower: SGS
HOLDINGS, LLC; (ver 2) Orange, CA: HFOP CITY PLAZA, LLC], (“Grantor”), whose
address is c/o Hudson Pacific Properties, Inc., 11601 Wilshire Blvd., Suite
1600, Los Angeles, CA 90025, to CHICAGO TITLE INSURANCE COMPANY, a California
corporation, as trustee (in such capacity, “Trustee”), whose address is 700
South Flower Street, Los Angeles, CA 90017, for the use and benefit of BARCLAYS
BANK PLC, as administrative agent under the Credit Agreement referred to below
(in such capacity, “Beneficiary”), whose address is 745 Seventh Avenue, New
York, New York 10019. References to this “Deed of Trust” shall mean this
instrument and any and all renewals, modifications, amendments, supplements,
extensions, consolidations, substitutions, spreaders and replacements of this
instrument.

For purposes of Section 17 hereof, Grantor’s organizational identification
number is [ver 1: SGS = 4398889 (Del.); ver 2: HFOP = 4581577 (Del.)].

[text continued on next page]



--------------------------------------------------------------------------------

Background

A. Hudson Pacific Properties, Inc., a Maryland corporation (the “REIT”), Hudson
Pacific Properties, L.P., a Maryland limited partnership (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement herein described (the “Lenders”), Barclays
Capital and Banc of America Securities LLC, as joint lead arrangers and joint
book runners, Bank of America, N.A., as syndication agent and Beneficiary, as
administrative agent, are parties to that certain Credit Agreement, dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). The terms of the Credit Agreement are
incorporated by reference in this Deed of Trust as if the terms thereof were
fully set forth herein. In the event of any conflict between the provisions of
this Deed of Trust and the provisions of the Credit Agreement, the applicable
provisions of the Credit Agreement shall govern and control.

B. Pursuant to the Credit Agreement, the Lenders have severally agreed to make
loans and other extensions of credit to Borrower upon the terms and subject to
the conditions set forth therein, such extensions of credit including without
limitation, the Revolving Credit Facility in the aggregate principal amount of
TWO HUNDRED MILLION AND NO/100 DOLLARS ($200,000,000.00), which may be increased
by the terms of the Credit Agreement to as much as TWO HUNDRED FIFTY MILLION AND
NO/100 DOLLARS ($250,000,000.00).

C. Certain of the Qualified Counterparties may enter into Specified Hedge
Agreements with the Borrower.

D. Grantor (i) is the owner of the [fee simple] [leasehold] estate in the
parcel(s) of real property, if any, described on Schedule A [or A-1 fee simple
and A-2 leasehold] attached hereto (the “Land”) [Schedule A-2, the “Leased
Land”); and (ii) owns, leases or otherwise has the right to use all of the
buildings, improvements, structures, and fixtures now or subsequently located on
the Land (collectively, the “Improvements”; the Land and the Improvements being
collectively referred to as the “Real Estate”).

E. Grantor entered into that certain Guarantee and Collateral Agreement dated as
of the date hereof in favor of the Beneficiary (the “Guaranty”) for the benefit
of the Secured Parties (as hereinafter defined).

F. It is a condition precedent to the obligation of the Lenders to make
extensions of credit to the Borrower under the Credit Agreement that Grantor
shall have executed and delivered the Guaranty and this Deed of Trust to
Beneficiary for the benefit of the Secured Parties, which Deed of Trust secures
Grantors’ obligations under the Guaranty.

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor hereby agrees that in order to secure the payment
of the obligations of Grantor under the Guaranty (collectively, the
“Obligations”):

 

-2-



--------------------------------------------------------------------------------

GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY GRANTS, SELLS, BARGAINS, CONFIRMS,
ASSIGNS, TRANSFERS AND SETS OVER TO TRUSTEE WITH POWER OF SALE WITH DEED OF
TRUST COVENANTS FOR THE USE AND BENEFIT OF BENEFICIARY, AND GRANTS BENEFICIARY,
INSOFAR AS ANY PROPERTY CONSTITUTES PERSONAL PROPERTY, A SECURITY INTEREST IN,
IN EACH CASE FOR THE RATABLE BENEFIT OF THE SECURED PARTIES:

(a) the Land [for ground lease property the Owned Land and the Leased Land];

(b) all right, title and interest Grantor now has or may hereafter acquire in
and to the Improvements or any part thereof and all the estate, right, title,
claim or demand whatsoever of Grantor, in possession or expectancy, in and to
the Real Estate or any part thereof;

(c) all right, title and interest of Grantor in, to and under all easements,
rights of way, licenses, operating agreements, abutting strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and flowage rights, development rights, air rights, mineral and soil
rights, plants, standing and fallen timber, and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;

(d) all right, title and interest of Grantor in, to and under all of the
fixtures, chattels, business machines, machinery, apparatus, equipment,
furnishings, fittings, appliances and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts and accessories) currently owned or subsequently acquired by
Grantor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, gas pumps, gas tanks, conduits, appliances,
fittings and fixtures of every kind and description (all of the foregoing in
this paragraph (e) being referred to as the “Equipment”);

(e) all right, title and interest of Grantor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Grantor or constructed,
assembled or

 

-3-



--------------------------------------------------------------------------------

placed by Grantor on the Real Estate, immediately upon such acquisition,
release, construction, assembling or placement, including, without limitation,
any and all building materials whether stored at the Real Estate or offsite,
and, in each such case, without any further deed, conveyance, assignment or
other act by Grantor;

(f) all leases as follows:

(i) all existing and future “leases” and “lease provisions” affecting the use,
enjoyment, or occupancy of all or any part of the Real Estate, or all or any
part of the buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter located thereon and the right, title and interest of Grantor, its
successors and assigns, therein and thereunder;

(ii) all other leases and other agreements, whether or not in writing, affecting
the use, enjoyment or occupancy of the Real Estate or any portion thereof now or
hereafter made, whether made before or after the filing by or against Grantor of
any petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”), together with any extension, renewal
or replacement of the same, this assignment of other present and future leases
and present and future agreements being effective without further or
supplemental assignment (the “leases” and the “lease provisions” described in
Section (f)(i) above and the leases and other agreements described in this
Section (f)(ii) are collectively referred to as the “Leases”);

(iii) all “rents” whether paid or accruing before or after the filing by or
against Grantor of any petition for relief under the Bankruptcy Code
(collectively, the “Rents”)

(iv) all of Grantor’s claims and rights (the “Bankruptcy Claims”) to the payment
of damages arising from any rejection by a lessee of any Lease under the
Bankruptcy Code;

(v) all of Grantor’s right, title and interest in and claims under any and all
lease guaranties, letters of credit and any other credit support (individually,
a “Lease Guaranty”, collectively, the “Lease Guaranties”) given by any guarantor
in connection with any of the Leases or leasing commissions (individually, a
“Lease Guarantor”, collectively, the “Lease Guarantors”) to Grantor;

(vi) all proceeds from the sale or other disposition of the Leases, the Rents,
the Lease Guaranties and the Bankruptcy Claims.

(vii) all rights, powers, privileges, options and other benefits of Grantor as
lessor under the Leases and beneficiary under the Lease Guaranties, including
without limitation the immediate and continuing right to make claim for,
receive, collect and receipt for all Rents payable or receivable under the
Leases and all sums payable under the Lease Guaranties or pursuant thereto (and
to apply the same to the payment of the Debt or the Other Obligations), and to
do all other things which Grantor or any lessor is or may become entitled to do
under the Leases or the Lease Guaranties.

 

-4-



--------------------------------------------------------------------------------

(viii) the right, at Administrative Agent’s option, upon the occurrence and
continuation of an Event of Default, to enter upon the Real Estate in person, by
agent or by court-appointed receiver, to collect the Rents;

(ix) Grantor’s irrevocable power of attorney, coupled with an interest, to take
any and all of the actions set forth in this Security Instrument and any or all
other actions in good faith designated by Administrative Agent for the proper
management and preservation of the Real Estate;

(x) Any and all other rights of Grantor in and to the items set forth in this
Granting Clause (f), and all amendments, modifications, replacements, renewals
and substitutions thereof;

(g) all unearned premiums under insurance policies now or subsequently obtained
by Grantor relating to the Real Estate or Equipment and Grantor’s interest in
and to all proceeds of any such insurance policies (including title insurance
policies) including the right to collect and receive such proceeds, subject to
the provisions relating to insurance generally set forth below; and all awards
and other compensation, including the interest payable thereon and the right to
collect and receive the same, made to the present or any subsequent owner of the
Real Estate or Equipment for the taking by eminent domain, condemnation or
otherwise, of all or any part of the Real Estate or any easement or other right
therein subject to the provisions set forth below;

(h) to the extent transferable or assignable, all right, title and interest of
Grantor in and to (i) all contracts from time to time executed by Grantor or any
manager or agent on its behalf relating to the ownership, construction,
maintenance, repair, operation, occupancy, sale or financing of the Real Estate
or Equipment or any part thereof and all agreements and options relating to the
purchase or lease of any portion of the Real Estate or any property which is
adjacent or peripheral to the Real Estate, together with the right to exercise
such options and all leases of Equipment, (ii) all consents, licenses, building
permits, certificates of occupancy and other governmental approvals relating to
construction, completion, occupancy, use or operation of the Real Estate or any
part thereof, and (iii) all drawings, plans, specifications and similar or
related items relating to the Real Estate; and

(i) all proceeds, both cash and non-cash, of the foregoing;

 

       [Note: the broken out Deed of Trust for SGS Holdings, LLC will include
ground lease recitals as to the small ground lease parcel]

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Grantor and described in the foregoing clauses
(a) through (d) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (a) through (j) are collectively referred to
as the “Trust Property”).

 

-5-



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Trust Property and the rights and privileges hereby
granted unto Trustee, its successors and assigns for the uses and purposes set
forth, until the Obligations are fully paid and fully performed.

This Deed of Trust covers present and future advances and re-advances, in the
aggregate amount of the obligations secured hereby, made by the Secured Parties
for the benefit of Grantor, and the lien of such future advances and re-advances
shall relate back to the date of this Deed of Trust.

Terms and Conditions

Grantor further represents, warrants, covenants and agrees with Trustee,
Beneficiary, and the Secured Parties as follows:

1. Defined Terms. Capitalized terms used herein (including in the “Background”
and “Granting Clauses” sections above) and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement. References in this
Deed of Trust to the “Default Rate” shall mean the interest rate applicable
pursuant to Section 2.12(c)(ii) of the Credit Agreement. References herein to
the “Secured Parties” shall mean the collective reference to (i) Beneficiary,
(ii) the Lenders (including any Issuing Lender in its capacity as Issuing
Lender), (iii) each Qualified Counterparty, and (iv) the respective successors,
endorsees, transferees and assigns of each of the foregoing.

2. Warranty of Title. Grantor warrants that it has good record title in [fee
simple] [leasehold] to, the Real Estate, and good title to the rest of the Trust
Property, subject only to the matters that are set forth in Schedule B of the
title insurance policy or policies being issued to Beneficiary to insure the
lien of this Deed of Trust and any other lien or encumbrance as permitted by
Section 6.3 of the Credit Agreement (the “Permitted Exceptions”). Grantor shall
warrant, defend and preserve such title and the lien of this Deed of Trust
against all claims of all persons and entities (not including the holders of the
Permitted Exceptions). Grantor represents and warrants that it has the right to
mortgage the Trust Property.

3. Payment of Obligations. Grantor shall pay and perform the Obligations at the
times and places and in the manner specified in the Loan Documents.

4. Requirements. (a) Grantor shall promptly comply with, or cause to be complied
with, and conform to all Requirements of Law of all Governmental Authorities
which have jurisdiction over the Trust Property, and all covenants, restrictions
and conditions now or later of record which may be applicable to any of the
Trust Property, or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or reconstruction of any of the Trust Property,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Notwithstanding the foregoing, Grantor may contest the validity of such
Requirements of Law so long as (i) Grantor notifies Beneficiary that it intends
to contest the same, (ii) Grantor is diligently contesting the same by
appropriate legal proceedings in good faith and at its own expense, (iii) such
contest will not subject the Grantor or the Trust Property to any potential
civil or criminal liability, and (iv) such contest will not cause an Event of
Default to occur under any Lease.

 

-6-



--------------------------------------------------------------------------------

(c) From and after the date of this Deed of Trust, Grantor shall not by act or
omission permit any building or other improvement on any premises not subject to
the lien of this Deed of Trust to rely on the Premises or any part thereof or
any interest therein to fulfill any Requirement of Law. Grantor shall not by act
or omission impair the integrity of any of the Real Estate as a single zoning
lot or lots separate and apart from all other premises.

5. Payment of Taxes and Other Impositions. (a) Promptly when due or prior to the
date on which any fine, penalty, interest or cost may be added thereto or
imposed (excluding any discount period), Grantor shall pay and discharge all
taxes, charges and assessments of every kind and nature (including, without
limitation, all real property taxes), all charges for any easement or agreement
maintained for the benefit of any of the Real Estate, all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, vault taxes, and all other public charges even if unforeseen
or extraordinary, imposed upon or assessed against or which may become a lien on
any of the Real Estate, or arising in respect of the occupancy, use or
possession thereof, together with any penalties or interest on any of the
foregoing (all of the foregoing are collectively referred to as “Impositions”).
If there is an Event of Default which is continuing, Grantor shall within thirty
(30) days after each due date deliver to Beneficiary (i) original or copies of
receipted bills and cancelled checks evidencing payment of such Imposition if it
is a real estate tax or other public charge and (ii) evidence acceptable to
Beneficiary showing the payment of any other such Imposition. If by law any
Imposition, at Grantor’s option, may be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Imposition), Grantor may
elect to pay such Imposition in such installments and shall be responsible for
the payment of such installments with interest, if any.

(b) If the Grantor has failed to pay an Imposition within thirty (30) days prior
to the date that the same is due (unless Grantor is contesting the same pursuant
to a proceeding brought by Grantor in accordance with the terms set forth in
Section 5(c) below), Beneficiary upon five (5) Business Days prior written
notice (unless Beneficiary reasonably determines that failure to sooner pay such
amount could adversely affect Beneficiary’s interest in the Trust Property, in
which case no notice shall be required) to Grantor may pay any such Imposition
at any time thereafter. Any sums paid by Beneficiary in discharge of any
Impositions pursuant to this Section 5(b) shall be payable on demand by Grantor
to Beneficiary and the amount so paid shall be added to the Obligations. Any
sums paid by Beneficiary in discharge of any Impositions shall be (i) a lien on
the Premises secured hereby prior to any right or title to, interest in, or
claim upon the Premises subordinate to the lien of this Deed of Trust, and
(ii) payable on demand by Grantor to Beneficiary together with interest at the
Default Rate.

(c) Grantor shall have the right before any delinquency occurs to contest or
object in good faith to the amount or validity of any material Imposition by
appropriate legal proceedings, but such right shall not be deemed or construed
in any way as relieving, modifying, or extending Grantor’s covenant to pay any
such Imposition at the time and in the manner provided in this Section unless
(i) Grantor has given prior written

 

-7-



--------------------------------------------------------------------------------

notice to Beneficiary of Grantor’s intent so to contest or object to a material
Imposition, (ii) Grantor shall demonstrate to Beneficiary’s reasonable
satisfaction that the legal proceedings shall operate conclusively to prevent
the sale of the Trust Property, or any part thereof, to satisfy such material
Imposition prior to final determination of such proceedings and (iii) Grantor
shall either (x) furnish a good and sufficient bond or surety as requested by
and reasonably satisfactory to Beneficiary or (y) maintain adequate reserves in
conformity with GAAP on Grantor’s books, in each case in the amount of the
material Imposition which is being contested plus any interest and penalty which
may be imposed thereon and which could become a lien against the Real Estate or
any part of the Trust Property.

6. Insurance. (a) Grantor shall maintain or cause to be maintained insurance, as
follows:

(i) comprehensive all risk insurance on the Improvements and the personal
property at the Property, in each case (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and personal property at the Property waiving all co-insurance
provisions; and (C) providing for deductibles in amounts reasonably required by
Beneficiary for all such insurance coverage;

(ii) commercial general liability insurance under a policy covering all claims
for personal injury, bodily injury or death, or property damage occurring on, in
or about the Premises in an amount reasonably acceptable to Beneficiary and a
per occurrence limit not less than an amount reasonably required by Beneficiary
plus such excess limits as Beneficiary shall reasonably request from time to
time;

(iii) insurance against rent loss, extra expense or business interruption in
amounts reasonably satisfactory to Beneficiary, but not less than one year’s
gross rent or gross income;

(iv) if any portion of the Improvements is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, flood insurance in an amount satisfactory to Beneficiary, but
in no event less than the maximum limit of coverage available under the National
Flood Insurance Act of 1968, as amended; and

(v) such other insurance in such amounts as Beneficiary may reasonably request
from time to time against loss or damage by any other risk commonly insured
against by persons occupying or using like properties in the locality or
localities in which the Real Estate is situated.

 

-8-



--------------------------------------------------------------------------------

(b) Each insurance policy shall (x) provide that it shall not be cancelled,
non-renewed or materially amended without ten (10) days’ prior written notice to
Beneficiary in the event of nonpayment of premium and thirty (30) days’ prior
written notice to Beneficiary in all other cases, (y) name Beneficiary as loss
payee and additional insured and be subject to a “standard” or “New York”
mortgagee clause acceptable to Beneficiary and (z) with respect to all property
insurance, provide for deductibles in an amount reasonably satisfactory to
Beneficiary, and contain a “Replacement Cost Endorsement” without any deduction
made for depreciation and with no co-insurance penalty (or attaching an agreed
amount endorsement satisfactory to Beneficiary) (modified, if necessary, to
provide that proceeds in the amount of replacement cost may be retained by
Beneficiary and/or Grantor, as applicable, without the obligation to rebuild);
provided, that in the event the loss is less than $250,000 Grantor shall be the
sole loss payee for any insurance proceeds. Each property insurance policy shall
expressly provide that any proceeds which are payable to Beneficiary shall be
paid by check payable to the order of Beneficiary only and requiring the
endorsement of Beneficiary only. Liability insurance policies shall name
Beneficiary as an additional insured and contain a waiver of subrogation against
Beneficiary.

(c) Grantor shall deliver to Beneficiary a certificate of such insurance
reasonably acceptable to Beneficiary. Grantor shall (i) pay or cause to be paid
as they become due all premiums for such insurance and (ii) not later than 15
days after the expiration of each policy to be furnished pursuant to the
provisions of this Section, deliver a certificate marked “premium paid,” or
accompanied by such other evidence of payment satisfactory to Beneficiary.

(d) If Grantor is in default of its obligations to insure or deliver any such
prepaid policy or policies, then Beneficiary, at its option and without notice,
may effect such insurance from year to year, and pay the premium or premiums
therefor, and Grantor shall pay to Beneficiary on demand such premium or
premiums so paid by Beneficiary with interest from the time of payment at the
Default Rate.

(e) To the extent that Grantor maintains any of the insurance policies required
in this Section 6, Grantor promptly shall comply with and conform to (i) all
material provisions of each such insurance policy, and (ii) all requirements of
the insurers applicable to Grantor or to any of the Trust Property or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Trust Property.

(f) If the Trust Property, or any material part thereof, shall be destroyed or
damaged, Grantor shall give notice thereof to Beneficiary. All insurance
proceeds resulting therefrom shall be paid in accordance with Sec. 6.15(c) of
the Credit Agreement.

(g) Intentionally deleted.

 

-9-



--------------------------------------------------------------------------------

(h) Grantor may maintain insurance required under this Deed of Trust by means of
one or more blanket insurance policies maintained by Grantor; provided, however,
that (A) any such policy shall specify, or Grantor shall furnish to Beneficiary
a certificate so specifying, the maximum amount of the total insurance afforded
by such blanket policy that is allocated to the Premises and the other Trust
Property and any sublimits in such blanket policy applicable to the Premises and
the other Trust Property, (B) each such blanket policy shall include an
endorsement providing that, in the event of a loss resulting from an insured
peril, insurance proceeds shall be allocated to the Trust Property in an amount
equal to the coverages required to be maintained by Grantor as provided above
and (C) the protection afforded under any such blanket policy shall be no less
than that which would have been afforded under a separate policy or policies as
required hereunder relating only to the Trust Property.

Notwithstanding the foregoing provisions of this Section 6, to the extent that
all or a portion of the insurance required to be maintained pursuant to
Sub-sections 6 (a)(i), (ii) and (iv) are maintained by a tenant in accordance
with the terms of its lease, such insurance shall be deemed to satisfy the
requirements of such Sub-sections, provided that Grantor provides Beneficiary
with certificates of insurance with respect thereto naming Beneficiary as loss
payee and additional insured in accordance with Section 6(b) hereof.

7. Restrictions on Liens and Encumbrances. Except for the lien of this Deed of
Trust and the Permitted Exceptions, and except as expressly permitted under the
Credit Agreement, Grantor shall not, without the prior written consent of
Beneficiary, further mortgage, nor otherwise encumber the Trust Property nor
create or suffer to exist any lien, charge or encumbrance on the Trust Property,
or any part thereof, whether superior or subordinate to the lien of this Deed of
Trust and whether recourse or non-recourse.

8. Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Grantor shall not, without the prior written consent
of Beneficiary, [Borrower insertion: which consent is not to be unreasonably
withheld, conditioned or delayed] sell, transfer, convey or assign all or any
portion of, or any interest in, the Trust Property.

9. Condemnation/Eminent Domain. Subject to the Credit Agreement, upon obtaining
knowledge of the institution of any proceedings for the condemnation of the
Trust Property, or any portion thereof, Grantor will notify Beneficiary of the
pendency of such proceedings. If an Event of Default shall occur and be
continuing, Beneficiary is hereby authorized and empowered by Grantor to settle
or compromise any claim in connection with such condemnation and to receive all
awards and proceeds thereof to be applied pursuant to the Credit Agreement, or
otherwise to be held by Beneficiary as collateral to secure the payment and
performance of the Indebtedness and the Obligations. Notwithstanding the
preceding sentence, provided no Event of Default shall have occurred and be
continuing, but expressly subject to the provisions of the Credit Agreement,
(i) Grantor shall, at its expense, diligently prosecute any proceeding relating
to such condemnation, (ii) Grantor may settle or compromise any claims in
connection therewith and (iii) Grantor may receive any awards or proceeds
thereof, provided that Grantor shall (a) promptly repair and restore the Trust
Property to its condition prior to such condemnation, regardless of whether any
award shall have been received or whether such award

is sufficient to pay for the costs of such repair and restoration, or
(b) otherwise comply with the provisions of the Credit Agreement relating to the
disposition of such condemnation proceeds.

 

-10-



--------------------------------------------------------------------------------

10. Leases. (a) As of the date hereof, the Property is not subject to any Leases
other than the Leases described in a rent roll provided by Grantor to
Beneficiary. To the knowledge of Grantor, no Person has any possessory interest
in the Premises or right to occupy the same except under and pursuant to the
provisions of the Leases. Except as disclosed in writing to Beneficiary, the
current Leases are in full force and effect and (i) there are no monetary
defaults thereunder by either party thereto, (ii) to Grantor’s knowledge, there
are no other defaults thereunder by the tenant or by Grantor thereunder, and
(iii) to Grantor’s knowledge, there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder.
Except as disclosed in writing to Beneficiary, no Rent (including security
deposits) has been paid more than one (1) month in advance of its due date.
Except as disclosed in writing to Beneficiary, to Grantor’s knowledge, all work
to be performed by Grantor under each Lease has been performed as required to
date hereof and has been accepted by the applicable tenant. Any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Grantor to any tenant has already been
received by such tenant except as disclosed on a certificate executed by Grantor
in favor of, and approved by, Beneficiary on the date hereof. There exists no
prior sale, transfer or assignment, hypothecation or pledge of Grantor’s
interest in any Lease or of the Rents received therein. Except as disclosed in
writing to Beneficiary, (A) to Grantor’s knowledge, no tenant listed on the
Lease Certificate has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor to Grantor’s knowledge does anyone except such
tenant and its employees occupy such leased premises; (B) no tenant under any
Lease has a right or option pursuant to such Lease or otherwise to purchase all
or any part of the leased premises or the building of which the leased premises
are a part; and (C) no tenant under any Lease has any right or option for
additional space in the Improvements. To Grantor’s knowledge, and except as
disclosed in writing to Beneficiary, no hazardous wastes or toxic substances, as
defined by applicable federal, state or local statutes, rules and regulations,
have been disposed, stored or treated by any tenant under any Lease on or about
the leased premises in violation of applicable law.

(b) To the extent that Grantor shall deliver to Beneficiary an estoppel
certificate from the tenant under any Lease of a Trust Property that is subject
to this Deed of Trust that (i) is dated within thirty (30) days of the date
hereof or within thirty (30) days after the date hereof and is delivered to
Beneficiary within thirty (30) days after the date hereof, (ii) expressly states
that a lender making a loan with respect to the Trust Property may rely upon
such certificate and (iii) expressly confirms one or more of the representations
made by Grantor in the foregoing clause (a) of this Section 10, then in such
event, Grantor’s representation(s) contained in such clause (a) shall terminate
and not survive delivery of such estoppel certificate; provided, however, that
such termination of survival shall (A) only apply to those representations
contained in clause (a) of this Section 10 that are expressly addressed and
expressly confirmed in any such tenant estoppel certificate and (B) only apply
to the Trust Property to which such tenant estoppel certificate expressly
applies.

 

-11-



--------------------------------------------------------------------------------

(c) In the event that any of the representations of Grantor contained in clause
(a) of this Section 10 shall fail to be true, correct and complete (including,
without limitation, as may be disclosed in any tenant estoppel certificate
delivered by Grantor to Beneficiary), to the extent that such failure taken by
itself or together with any other breach(s) of any representations contained in
one or more of the other mortgages, deeds of trust and/or deeds to secure debt
that secure, directly or indirectly, the Obligations under Credit Agreement do
not constitute a Material Adverse Affect, such failure shall not constitute an
Event of Default; provided, however, that Grantor and the Loan Parties shall be
fully and personally liable to Beneficiary for any loss, damage, liability or
other expenses incurred by Beneficiary in connection with the failure(s) of such
representation(s) to be true, correct and complete as and when made by Grantor.

(d) Except as expressly permitted under the Credit Agreement, Grantor shall not
execute an assignment or pledge of any Lease relating to all or any portion of
the Trust Property other than in favor of Beneficiary.

11. Further Assurances. To further assure Beneficiary’s and Trustee’s rights
under this Deed of Trust, Grantor agrees upon written demand of Beneficiary to
do any act or execute any additional documents (including, but not limited to,
security agreements on any personalty included or to be included in the Trust
Property and a separate assignment of each Lease in recordable form) as may be
reasonably required by Beneficiary to confirm the lien of this Deed of Trust and
all other rights or benefits conferred on Beneficiary by this Deed of Trust.

12. Beneficiary’s Right to Perform. If Grantor fails to perform any of the
covenants or agreements of Grantor, within the applicable grace period, if any,
provided for in the Credit Agreement, Beneficiary or Trustee, without waiving or
releasing Grantor from any obligation or default under this Deed of Trust, may,
at any time upon delivery of written notice to Grantor (but shall be under no
obligation to) pay or perform the same, and the reasonable amount or cost
thereof, with interest at the Default Rate, shall be due on demand from Grantor
to Beneficiary and the same shall be secured by this Deed of Trust and shall be
a lien on the Trust Property prior to any right, title to, interest in, or claim
upon the Trust Property attaching subsequent to the lien of this Deed of Trust.
No payment or advance of money by Beneficiary or Trustee under this Section
shall be deemed or construed to cure Grantor’s default or waive any right or
remedy of Beneficiary or Trustee.

13. Remedies (a) Upon the occurrence and during the continuance of any Event of
Default, Beneficiary may immediately take such action, without notice or demand,
as it deems advisable to protect and enforce its rights against Grantor and in
and to the Trust Property, including, but not limited to, the following actions,
each of which may be pursued concurrently or otherwise, at such time and in such
manner as Beneficiary may determine, in its sole discretion, without impairing
or otherwise affecting the other rights and remedies of Beneficiary:

(i) Beneficiary may elect to cause the Trust Property or any part thereof to be
sold as follows: If an Event of Default occurs, Beneficiary, at its option, in
addition to other remedies provided at law, may declare all sums secured by this
Deed of Trust immediately due and payable by delivering to Trustee a written
affidavit or declaration of default and demand for sale, executed

 

-12-



--------------------------------------------------------------------------------

by Beneficiary and reciting facts demonstrating such default by Grantor,
together with a written notice of default and election to sell the Trust
Property. Beneficiary shall also deposit with Trustee, the Guaranty, this Deed
of Trust, and documents evidencing any additional advances or expenditures
secured by this Deed of Trust. On receipt by Trustee of such affidavit or
declaration of default and such notice of default and election to sell, Trustee
shall accept such election to sell as true and conclusive of all facts and
statements in such affidavit or declaration of default and shall cause such
notice of default and election to sell to be recorded as required by
Requirements of Law. On the expiration of such period as may then be required by
Requirements of Law following recordation of such notice of default, and after
notice of sale has been given in the manner and for the period required by
Requirements of Law, Trustee, without demand on Grantor, shall sell the Trust
Property at the time and place fixed in such notice of sale, either in whole or
in separate parcels, and in such order as Trustee may determine or Beneficiary
may direct (Grantor waives any right it may have under Governmental Requirements
to direct the order of sale), at public auction to the highest bidder for cash
in lawful money of the United States, payable at the time of sale; provided,
however, that Beneficiary may offset its bid at such sale to the extent of the
full amount owed to Beneficiary under the Credit Agreement, including, without
limitation, Trustee’s fees, expenses of sale, and costs, expenses, and attorney
fees incurred by or on behalf of Beneficiary in connection with collecting,
litigating, or otherwise enforcing any right under the Credit Agreement. Trustee
may postpone the sale of all or any portion of the Trust Property by public
announcement made at the initial time and place of sale, and from time to time
later by public announcement made at the time and place of sale fixed by the
preceding postponement. Trustee shall deliver to the purchaser at such public
auction its deed conveying the Trust Property sold, but without any covenant or
warranty, express or implied. The recital in such deed of any matter of fact
shall be conclusive proof of its truthfulness. Any person, including Grantor,
Trustee, or Beneficiary, may purchase at such sale.

The proceeds or avails of any sale made under or by virtue of this Deed of
Trust, together with any other sums secured by this Deed of Trust, which then
may be held by the Trustee or Beneficiary or any other person, shall be applied
pursuant to Section 13(e) hereof.

(ii) Beneficiary may, to the extent permitted by applicable law, (A) institute
and maintain an action of judicial foreclosure against all or any part of the
Trust Property, (B) institute and maintain an action on the Credit Agreement,
the Guaranty, or any other Loan Document, or (C) take such other action at law
or in equity for the enforcement of this Deed of Trust or any of the Loan
Documents as the law may allow. Beneficiary may proceed in any such action to
final judgment and execution thereon for all sums due hereunder, together with
interest thereon at the applicable Default Rate or a lesser amount if required
by law and all costs of suit, including, without limitation, reasonable
attorneys’ fees and disbursements. To the fullest extent permitted by applicable
law, interest at the Default Rate shall be due on any judgment obtained by
Beneficiary from the date of judgment until actual payment is made of the full
amount of the judgment.

 

-13-



--------------------------------------------------------------------------------

(iii) Beneficiary may, to the extent permitted by applicable law, personally, or
by its agents, attorneys and employees and without regard to the adequacy or
inadequacy of the Trust Property or any other collateral as security for the
Obligations enter into and upon the Trust Property and each and every part
thereof and exclude Grantor and its agents and employees therefrom without
liability for trespass, damage or otherwise (Grantor hereby agreeing to
surrender possession of the Trust Property to Beneficiary upon demand at any
such time) and use, operate, manage, maintain and control the Trust Property and
every part thereof. Following such entry and taking of possession, Beneficiary
shall be entitled, without limitation, (x) to lease all or any part or parts of
the Trust Property for such periods of time and upon such conditions as
Beneficiary may, in its discretion, deem proper, (y) to enforce, cancel or
modify any Lease subject to the rights of any existing tenants and (z) generally
to execute, do and perform any other act, deed, matter or thing concerning the
Trust Property as Beneficiary shall deem appropriate as fully as Grantor might
do.

(b) In case of a foreclosure sale, the Real Estate may be sold, at Beneficiary’s
election, in one parcel or in more than one parcel and Beneficiary is
specifically empowered (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Trust Property
to be held as more particularly described in Section 13(a)(i).

(c) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Deed of Trust and the expiration of any applicable
notice and/or grace period, Beneficiary shall be entitled to enjoin such breach
and obtain specific performance of any covenant, agreement, term or condition
and Beneficiary shall have the right to invoke any equitable right or remedy as
though other remedies were not provided for in this Deed of Trust.

(d) Upon completion of any sale or sales made by Trustee under or by virtue of
this Deed of Trust and upon satisfaction of any redemption period required by
law, Trustee shall execute and deliver to the purchaser or purchasers at such
sale or sales a good and sufficient instrument, or good and sufficient
instruments, conveying, assigning and transferring all estate, right, and title
and interest of Grantor in and to the property and rights sold. Any such sale or
sales made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Grantor in and to the properties and
rights to be sold, and shall be a perpetual bar both at law and in equity, of
Grantor and against any and all persons claiming or who may claim the same, or
any part thereof from through or under Grantor. The purchaser at any foreclosure
sale hereunder may disaffirm any easement granted or lease made in violation of
any provision of this Deed of Trust, and may take immediate possession of the
Trust Property free from, and despite the terms of, such grant of easement or
rental or lease agreement.

 

-14-



--------------------------------------------------------------------------------

(e) It is agreed that if an Event of Default shall occur and be continuing, any
and all proceeds of the Trust Property received by Beneficiary shall be held by
Beneficiary for the benefit of the Secured Parties as collateral security for
the Obligations (whether matured or unmatured), and shall be applied in payment
of the Obligations in the manner and in the order set forth in Section 6.5 of
the Guaranty.

14. Right of Beneficiary to Credit Sale. Upon the occurrence of any sale made
under this Deed of Trust in connection with the exercise of remedies hereunder
upon the occurrence and during the continuation of any Event of Default, whether
made under the power of sale or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, Beneficiary may bid for and acquire
the Trust Property or any part thereof. In lieu of paying cash therefor,
Beneficiary may make settlement for the purchase price by crediting upon the
Obligations or other sums secured by this Deed of Trust, the net sales price
after deducting therefrom the expenses of sale and the cost of the action and
any other sums which Beneficiary is authorized to deduct under this Deed of
Trust. In such event, this Deed of Trust, the Credit Agreement, the Guarantee
and Collateral Agreement and documents evidencing expenditures secured hereby
may be presented to the person or persons conducting the sale in order that the
amount so used or applied may be credited upon the Obligations as having been
paid.

15. Appointment of Receiver. If an Event of Default shall have occurred and be
continuing, Beneficiary as a matter of right and without notice to Grantor,
unless otherwise required by applicable law, and without regard to the adequacy
or inadequacy of the Trust Property or any other collateral or the interest of
Grantor therein as security for the Obligations, unless otherwise required by
applicable law, shall have the right to apply to any court having jurisdiction
to appoint a receiver or receivers or other manager of the Trust Property, and
Grantor hereby irrevocably consents to such appointment and waives notice of any
application therefor (except as may be required by law). Any such receiver or
receivers or manager shall have all the usual powers and duties of receivers in
like or similar cases and all the powers and duties of Beneficiary in case of
entry as provided in this Deed of Trust, including, without limitation and to
the extent permitted by law, the right to enter into leases of all or any part
of the Trust Property, and shall continue as such and exercise all such powers
until the date of confirmation of sale of the Trust Property unless such
receivership is sooner terminated.

16. Extension, Release, etc. (a) Without affecting the lien or charge created by
this Deed of Trust upon any portion of the Trust Property not then or
theretofore released as security for the full amount of the Obligations,
Beneficiary may, from time to time and without notice, agree to (i) release any
person liable for the indebtedness borrowed or guaranteed under the Loan
Documents, (ii) extend the maturity or alter any of the terms of the
indebtedness borrowed or guaranteed under the Loan Documents or any other
guaranty thereof, (iii) grant other indulgences, (iv) release or reconvey, or
cause to be released or reconveyed at any time at Beneficiary’s option any
parcel, portion or all of the Trust Property, (v) take or release any other or
additional security for any obligation herein mentioned, or (vi) make
compositions or other arrangements with debtors in relation thereto.

(b) No recovery of any judgment by Beneficiary and no levy of an execution under
any judgment upon the Trust Property or upon any other property of Grantor shall
affect the lien created by this Deed of Trust or any liens, rights, powers or
remedies of Beneficiary or Trustee hereunder, and such liens, rights, powers and
remedies shall continue unimpaired.

 

-15-



--------------------------------------------------------------------------------

(c) If Beneficiary shall have the right to foreclose this Deed of Trust or to
direct the Trustee to exercise its power of sale, Grantor authorizes Beneficiary
at its option to foreclose the lien created by this Deed of Trust (or direct the
Trustee to sell the Trust Property, as the case may be) subject to the rights of
any tenants of the Trust Property. The failure to make any such tenants parties
defendant to any such foreclosure proceeding and to foreclose their rights, or
to provide notice to such tenants as required in any statutory procedure
governing a sale of the Trust Property by Trustee, or to terminate such tenant’s
rights in such sale will not be asserted by Grantor as a defense to any
proceeding instituted by Beneficiary to collect the Obligations or to foreclose
the lien created by this Deed of Trust.

(d) Unless expressly provided otherwise, in the event that Beneficiary’s
interest in this Deed of Trust and title to the Trust Property or any estate
therein shall become vested in the same person or entity, this Deed of Trust
shall not merge in such title but shall continue as a valid lien on the Trust
Property for the amount secured hereby.

17. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Deed of Trust shall constitute a Security Agreement
within the meaning of the Uniform Commercial Code (the “Code”) of the State in
which the Trust Property is located. If an Event of Default shall occur and be
continuing under this Deed of Trust, then in addition to having any other right
or remedy available at law or in equity, Beneficiary shall have the option of
either (i) proceeding under the Code and exercising such rights and remedies as
may be provided to a secured party by the Code with respect to all or any
portion of the Trust Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Trust Property in accordance with
Beneficiary’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Beneficiary
shall elect to proceed under the Code, then ten days’ notice of sale of the
personal property shall be deemed reasonable notice and the reasonable expenses
of retaking, holding, preparing for sale, selling and the like incurred by
Beneficiary shall include, but not be limited to, reasonable attorneys’ fees and
legal expenses. At Beneficiary’s request, Grantor shall assemble the personal
property and make it available to Beneficiary at a place designated by
Beneficiary which is reasonably convenient to both parties.

(b) Certain portions of the Trust Property are or will become “fixtures” (as
that term is defined in the Code) on the Land, and this Deed of Trust, upon
being filed for record in the real estate records of the county wherein such
fixtures are situated, shall operate also as a financing statement filed as a
fixture filing in accordance with the applicable provisions of said Code upon
such portions of the Trust Property that are or become fixtures. The addresses
of the Grantor, as debtor, and Beneficiary, as secured party, are set forth in
the first page of this Deed of Trust.

 

-16-



--------------------------------------------------------------------------------

(c) The real property to which the fixtures relate is described in Schedule A
and Schedule B, if applicable, attached hereto. The record owner of the Owned
Land is described in Schedule A and the record owner of the Leased Land, if
applicable, is described on Schedule B. The name, type of organization and
jurisdiction of organization of the debtor for purposes of this financing
statement are the name, type of organization and jurisdiction of organization of
the Grantor set forth in the first paragraph of this Deed of Trust, and the name
of the secured party for purposes of this financing statement is the name of the
Beneficiary set forth in the first paragraph of this Deed of Trust. The mailing
address of the Grantor/debtor is the address of the Grantor set forth in the
first paragraph of this Deed of Trust. The mailing address of the
Beneficiary/secured party from which information concerning the security
interest hereunder may be obtained is the address of the Beneficiary set forth
in the first paragraph of this Deed of Trust.

18. Assignment of Rents. (a) Grantor hereby assigns to Trustee, for the benefit
of Beneficiary the Rents as further security for the payment and performance of
the Obligations, and Grantor grants to Trustee and Beneficiary the right to
enter the Trust Property for the purpose of collecting the same and to let the
Trust Property or any part thereof, and to apply the Rents on account of the
Obligations. The foregoing assignment and grant is present and absolute and
shall continue in effect until the Obligations secured hereby are paid in full,
but Beneficiary and Trustee hereby waive the right to enter the Trust Property
for the purpose of collecting the Rents and Grantor shall be entitled to
collect, receive, use and retain the Rents until the occurrence and during the
continuation of an Event of Default under this Deed of Trust; such right of
Grantor to collect, receive, use and retain the Rents may be revoked by
Beneficiary upon the occurrence and during the continuance of any Event of
Default under this Deed of Trust by giving not less than five days’ written
notice of such revocation to Grantor; in the event such notice is given, Grantor
shall pay over to Beneficiary, or to any receiver appointed to collect the
Rents, any lease security deposits and such Rents. Grantor shall not accept
prepayments of installments of Rent to become due for a period of more than one
month in advance (except for security deposits and estimated payments of
percentage rent, if any). Nothing contained in this Section 18 shall be deemed
to require any constituent owner of Borrower to disgorge any Rents distributed
by Grantor to any such constituent owner prior to the occurrence of an Event of
Default; provided, however, that nothing contained in this sentence shall limit
the liability of Grantor or any Loan Party under the Credit Agreement, the
Guaranty or any of the other Loan Documents.

(b) Grantor will not affirmatively do any act which would prevent Beneficiary
from, or limit Beneficiary in, acting under any of the provisions of the
foregoing assignment.

(c) Except for any matter disclosed in the Credit Agreement, no action has been
brought or, to the best of Grantor’s knowledge, is threatened, which would
interfere in any way with the right of Grantor to execute the foregoing
assignment and perform all of Grantor’s obligations contained in this Section
and in the Leases.

(d) Grantor hereby authorizes and directs the lessees named in the Leases or any
other future lessees or occupants of the Real Estate and all Lease Guarantors to
pay over to Administrative Agent or to such other party as Administrative Agent
directs all Rents and all sums due under any Lease Guaranties upon receipt from
Administrative Agent of written notice to the effect that Administrative Agent
is then the holder of this Security Instrument and that an Event of Default (as
defined in the Credit Agreement) exists, and to continue so to do until
otherwise notified by Administrative Agent.

 

-17-



--------------------------------------------------------------------------------

(e) It is intended by Grantor that this Security Instrument effect a present,
absolute assignment of the Leases, Rents, Lease Guaranties and Bankruptcy
Claims, and not an assignment for additional security only. Nevertheless,
subject to the terms of this Security Instrument and the Credit Agreement,
Administrative Agent grants to Grantor a revocable license to collect, receive,
use and enjoy the Rents, as well as other sums due under the Lease Guaranties.
Grantor shall hold the Rents, as well as all sums received pursuant to any Lease
Guaranty, or a portion thereof sufficient to discharge all current sums due on
the Debt, in trust for the benefit of Administrative Agent for use in the
payment of such sums.

(f) Upon the occurrence and during the continuance of an Event of Default, the
license granted to Grantor in Section 18(e) above of this Security Instrument
shall automatically be revoked, and Administrative Agent shall immediately be
entitled to possession of all Rents and sums due under any Lease Guaranties,
whether or not Administrative Agent enters upon or takes control of the
Property. In addition, upon the occurrence and during the continuance of an
Event of Default, Administrative Agent may, at its option, without waiving such
Event of Default, without regard to the adequacy of the security for the Debt,
either in person or by agent, nominee or attorney, with or without bringing any
action or proceeding, or by a receiver appointed by a court, dispossess Grantor
and its agents and servants from the Property, without liability for trespass,
damages or otherwise and exclude Grantor and its agents or servants wholly
therefrom, and take possession of the Property and all books, records and
accounts relating thereto and have, hold, manage, lease and operate the Property
on such terms and for such period of time as Administrative Agent may deem
proper and either with or without taking possession of the Property in its own
name, demand, sue for or otherwise collect and receive all Rents and sums due
under all Lease Guaranties, including those past due and unpaid with full power
to make from time to time all alterations, renovations, repairs or replacements
thereto or thereof as Administrative Agent may deem proper and may apply the
Rents and sums received pursuant to any Lease Guaranties to the payment of the
following in such order and proportion as Administrative Agent in its sole
discretion may determine, any law, custom or use to the contrary
notwithstanding:

(i) all expenses of managing and securing the Property, including, without being
limited thereto, the salaries, fees and wages of a managing agent and such other
employees or agents as Administrative Agent may deem necessary or desirable and
all expenses of operating and maintaining the Property, including, without being
limited thereto, all taxes, charges, claims, assessments, water charges, sewer
rents and any other liens, and premiums for all insurance which Administrative
Agent may deem necessary or desirable, and the cost of all alterations,
renovations, repairs or replacements, and all expenses incident to taking and
retaining possession of the Property; and

(ii) the Debt, together with all costs and reasonable attorneys’ fees. In
addition, upon the occurrence and during the continuance of an Event of Default,
Administrative Agent, at its option, may:

 

-18-



--------------------------------------------------------------------------------

(a) complete any construction on the Property in such manner and form as
Administrative Agent in good faith deems advisable,

(b) exercise all rights and powers of Grantor, including, without limitation,
the right to negotiate, execute, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents from the
Property and all sums due under any Lease Guaranties,

(c) either require Grantor to pay monthly in advance to Administrative Agent, or
any receiver appointed to collect the Rents, the fair and reasonable rental
value for the use and occupancy of such part of the Property as may be in
possession of Grantor or

(d) require Grantor to vacate and surrender possession of the Property to
Administrative Agent or to such receiver and, in default thereof, Grantor may be
evicted by summary proceedings or otherwise.

(g) Nothing contained in this Security Instrument and no act done or omitted by
Administrative Agent pursuant to the power and rights granted to Administrative
Agent hereunder shall be deemed to be a waiver by Administrative Agent of its
rights and remedies under the Credit Agreement or the other Loan Documents and
this Security Instrument made and accepted without prejudice to any of the
rights and remedies possessed by Administrative Agent under the terms thereof.
The right of Administrative Agent to collect the Debt and to enforce any other
security therefor held by it may be exercised by Administrative Agent either
prior to, simultaneously with, or subsequent to any action taken by it
hereunder. Grantor hereby absolutely, unconditionally and irrevocably waives any
and all rights to assert any setoff, counterclaim or crossclaim of any nature
whatsoever with respect to the obligations of Grantor under this Security
Instrument, the Credit Agreement, the Deed of Trust, the other Loan Documents or
otherwise with respect to the Loan in any action or proceeding brought by
Administrative Agent to collect same, or any portion thereof, or to enforce and
realize upon the lien and security interest created by this Security Instrument,
the Credit Agreement, or any of the other Loan Documents (provided, however,
that the foregoing shall not be deemed a waiver of Grantor’s right to assert any
compulsory counterclaim if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Grantor’s right
to assert any claim which would constitute a defense, setoff, counterclaim or
crossclaim of any nature whatsoever against Administrative Agent in any separate
action or proceeding).

(h) The exercise by Administrative Agent of the option to collect the Rents and
sums due under the Lease Guaranties and the application thereof as herein
provided shall not be considered a waiver of any default by Grantor under this
Security Instrument, the Credit Agreement, the Leases, or the other Loan
Documents. Grantor shall not be relieved of Grantor’s obligations under this
Security Instrument by reason of (a) the failure of Administrative Agent to
comply with any request of Grantor or any other party to take any action to
enforce any of the provisions hereof or of the Credit Agreement or the other
Loan Documents, (b) any agreement or stipulation by Administrative Agent

 

-19-



--------------------------------------------------------------------------------

extending the time of payment or otherwise modifying or supplementing the terms
of this Security Instrument, the Credit Agreement or the other Loan Documents.
Administrative Agent may resort for the payment of the Debt to any other
security held by Administrative Agent in such order and manner as Administrative
Agent, in its discretion, may elect. Administrative Agent may take any action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Administrative Agent thereafter to enforce its
rights under this Security Instrument. The rights of Administrative Agent under
this Security Instrument shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others. No act of Administrative
Agent shall be construed as an election to proceed under any one provision
herein to the exclusion of any other provision

(i) Upon or at any time after the occurrence and during the continuance of an
Event of Default, Administrative Agent shall have the right to proceed in its
own name or in the name of Grantor in respect of any claim, suit, action or
proceeding relating to the rejection of any Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Grantor, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the lessee under such Lease under the Bankruptcy Code.

(j) If there shall be filed by or against Grantor a petition under the
Bankruptcy Code, and Grantor, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Grantor shall give Administrative Agent not less than ten (10) days’ prior
notice of the date on which Grantor shall apply to the bankruptcy court for
authority to reject the Lease. Administrative Agent shall have the right, but
not the obligation, to serve upon Grantor within such ten-day period a notice
stating that: (i) Administrative Agent demands that Grantor assume and assign
the Lease to Administrative Agent pursuant to Section 365 of the Bankruptcy Code
and (ii) Administrative Agent covenants to cure or provide adequate assurance of
future performance under the Lease. If Administrative Agent serves upon Grantor
the notice described in the preceding sentence, Grantor shall not seek to reject
the Lease and shall comply with the demand provided for in clause (i) of the
preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Administrative Agent of the covenant
provided for in clause (ii) of the preceding sentence.

(k) This Security Instrument shall not be construed to bind Administrative Agent
to the performance of any of the covenants, conditions or provisions contained
in any Lease or Lease Guaranty or otherwise impose any obligation upon
Administrative Agent. Administrative Agent shall not be liable for any loss
sustained by Grantor resulting from Administrative Agent’s failure to let the
Property after an Event of Default or from any other act or omission of
Administrative Agent in managing the Property after an Event of Default unless
such loss is caused by the willful misconduct or bad faith of Administrative
Agent. Administrative Agent shall not be obligated to perform or discharge any
obligation, duty or liability under the Leases or any Lease Guaranties or under
or by reason of this Security Instrument and Grantor shall indemnify
Administrative Agent for, and hold Administrative Agent harmless from, any and
all

 

-20-



--------------------------------------------------------------------------------

liability, loss or damage (excluding consequential damages) which may or might
be incurred under the Leases, any Lease Guaranties or under or by reason of this
Security Instrument and from any and all claims and demands whatsoever,
including the defense of any such claims or demands which may be asserted
against Administrative Agent by reason of any alleged obligations and
undertakings on its part to perform or discharge any of the terms, covenants or
agreements contained in the Leases or any Lease Guaranties. Should
Administrative Agent incur any such liability, the amount thereof, including
costs, expenses and reasonable attorneys’ fees, shall be secured by this
Security Instrument and by the Deed of Trust and the other Loan Documents and
Grantor shall reimburse Administrative Agent therefor immediately upon demand
and upon the failure of Grantor so to do within five (5) Business Days after
demand therefor by Administrative Agent, Administrative Agent may, at its
option, declare all sums secured by this Security Instrument and by the other
Loan Documents immediately due and payable. This Security Instrument shall not
operate to place any obligation or liability for the control, care, management
or repair of the Property upon Administrative Agent, nor for the carrying out of
any of the terms and conditions of the Leases or any Lease Guaranties; nor shall
it operate to make Administrative Agent responsible or liable for any waste
committed on the Property by the tenants or any other parties, or for any
dangerous or defective condition of the Property including, without limitation,
the presence of any Hazardous Substances (as defined in the Environmental
Indemnity), or for any negligence in the management, upkeep, repair or control
of the Property resulting in loss or injury or death to any tenant, licensee,
employee or stranger unless caused by the gross negligence or willful misconduct
of Administrative Agent.

(l) Nothing herein contained shall be construed as constituting Administrative
Agent a “Trustee in possession” in the absence of the taking of actual
possession of the Property by Administrative Agent. In the exercise of the
powers herein granted Administrative Agent, no liability shall be asserted or
enforced against Administrative Agent, all such liability being expressly waived
and released by Grantor, except as may be expressly set forth herein.

(m) Grantor will, at the cost of Grantor, and without expense to Administrative
Agent, do, execute, acknowledge and deliver all and every such further acts,
conveyances, assignments, notices of assignments, transfers and assurances as
Administrative Agent shall, from time to time, reasonably require for the better
assuring, conveying, assigning, transferring and confirming unto Administrative
Agent the property and rights hereby assigned or intended now or hereafter so to
be, or which Grantor may be or may hereafter become bound to convey or assign to
Administrative Agent, or for carrying out the intention or facilitating the
performance of the terms of this Security Instrument or for filing, registering
or recording this Security Instrument and, on demand, will execute and deliver
and hereby authorizes Administrative Agent to execute in the name of Grantor to
the extent Administrative Agent may lawfully do so, one or more financing
statements, chattel Deed of Trusts or comparable security instruments, to
evidence more effectively the lien and security interest hereof in and upon the
Leases.

 

-21-



--------------------------------------------------------------------------------

19. Additional Rights. The holder of any subordinate lien or subordinate deed of
trust on the Trust Property shall have no right to terminate any Lease whether
or not such Lease is subordinate to this Deed of Trust nor shall any holder of
any subordinate lien or subordinate deed of trust join any tenant under any
Lease in any trustee’s sale or action to foreclose the lien or modify, interfere
with, disturb or terminate the rights of any tenant under any Lease. By
recordation of this Deed of Trust all subordinate lienholders and the trustees
and beneficiaries under subordinate deeds of trust are subject to and notified
of this provision, and any action taken by any such lienholder or beneficiary
contrary to this provision shall be null and void.

20. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of Sections 5.7 and 9.2 of the
Credit Agreement, if to Beneficiary, and Schedule 1 to the Guaranty, if to
Grantor, in each case as specified therein.

21. No Oral Modification. This Deed of Trust may not be amended, supplemented or
otherwise modified except in accordance with the provisions of Section 9.1 of
the Credit Agreement. Any agreement made by Grantor and Beneficiary after the
date of this Deed of Trust relating to this Deed of Trust shall be superior to
the rights of the holder of any intervening or subordinate lien or encumbrance.
Trustee’s execution of any written agreement between Grantor and Beneficiary
shall not be required for the effectiveness thereof as between Grantor and
Beneficiary.

22. Partial Invalidity. In the event any one or more of the provisions contained
in this Deed of Trust shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Deed of Trust or in
any provisions of any Loan Document, the obligations of Grantor and of any other
obligor under any Loan Document shall be subject to the limitation that
Beneficiary shall not charge, take or receive, nor shall Grantor or any other
obligor be obligated to pay to Beneficiary, any amounts constituting interest in
excess of the maximum rate permitted by law to be charged by Beneficiary.

23. Grantor’s Waiver of Rights. (a) Grantor hereby voluntarily and knowingly
releases and waives any and all rights to retain possession of the Trust
Property after the occurrence of an Event of Default hereunder and any and all
rights of redemption from sale under any order or decree of foreclosure (whether
full or partial), pursuant to rights, if any, therein granted, as allowed under
any applicable law, on its own behalf, on behalf of all persons claiming or
having an interest (direct or indirectly) by, through or under each constituent
of Grantor and on behalf of each and every person acquiring any interest in the
Trust Property subsequent to the date hereof, it being the intent hereof that
any and all such rights or redemption of each constituent of Grantor and all
such other persons are and shall be deemed to be hereby waived to the fullest
extent permitted by applicable law or replacement statute. Each constituent of
Grantor shall not invoke or utilize any such law or laws or otherwise hinder,
delay, or impede the execution of any right, power, or remedy herein or
otherwise granted or delegated to Beneficiary, but shall permit the execution of
every such right, power, and remedy as though no such law or laws had been made
or enacted.

(b) To the fullest extent permitted by law, Grantor waives the benefit of all
laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the Trust Property, (ii) any
extension of the

 

-22-



--------------------------------------------------------------------------------

time for the enforcement of the collection of the Obligations or the creation or
extension of a period of redemption from any sale made in collecting such debt
and (iii) exemption of the Trust Property from attachment, levy or sale under
execution or exemption from civil process. To the full extent Grantor may do so,
Grantor agrees that Grantor will not at any time insist upon, plead, claim or
take the benefit or advantage of any law now or hereafter in force providing for
any appraisement, valuation, stay, exemption, extension or redemption, or
requiring foreclosure of this Deed of Trust before exercising any other remedy
granted hereunder and Grantor, for Grantor and its successors and assigns, and
for any and all persons ever claiming any interest in the Trust Property, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature (except
as expressly provided in the Credit Agreement) or declare due the whole of the
secured indebtedness and marshalling in the event of exercise by Trustee or
Beneficiary of the power of sale, or other rights hereby created.

24. Remedies Not Exclusive. Beneficiary and Trustee shall be entitled to enforce
payment of the Obligations and performance of the Obligations and to exercise
all rights and powers under this Deed of Trust or under any of the other Loan
Documents or other agreement or any laws now or hereafter in force,
notwithstanding some or all of the Obligations may now or hereafter be otherwise
secured, whether by deed of trust, mortgage, security agreement, pledge, lien,
assignment or otherwise. Neither the acceptance of this Deed of Trust nor its
enforcement, shall prejudice or in any manner affect Beneficiary’s or Trustee’s
right to realize upon or enforce any other security now or hereafter held by
Beneficiary and Trustee, it being agreed that Beneficiary and Trustee shall be
entitled to enforce this Deed of Trust and any other security now or hereafter
held by Beneficiary or Trustee in such order and manner as Beneficiary may
determine in its absolute discretion. No remedy herein conferred upon or
reserved to Beneficiary or Trustee is intended to be exclusive of any other
remedy herein or by law provided or permitted, but each shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute. Every power or remedy given by any
of the Loan Documents to Beneficiary or Trustee or to which either may otherwise
be entitled, may be exercised, concurrently or independently, from time to time
and as often as may be deemed expedient by Beneficiary or Trustee as the case
may be. In no event shall Beneficiary or Trustee, in the exercise of the
remedies provided in this Deed of Trust (including, without limitation, in
connection with the assignment of Rents to Beneficiary, or the appointment of a
receiver and the entry of such receiver on to all or any part of the Trust
Property), be deemed a “mortgagee in possession,” and neither Beneficiary nor
Trustee shall in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.

25. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or
(b) in addition to this Deed of Trust, Beneficiary shall now or hereafter hold
or be the beneficiary of one or more additional mortgages, liens, deeds of trust
or other security (directly or indirectly) for the Obligations upon other
property in the State in which the Premises are located (whether or not such
property is owned by Grantor or by others) or (c) both the circumstances
described in clauses (a) and (b) shall be true, then to the fullest extent
permitted by law, Beneficiary may, at its election, commence or consolidate in a
single trustee’s sale or foreclosure action all trustee’s sale or foreclosure
proceedings against all such collateral securing the Obligations (including the

 

-23-



--------------------------------------------------------------------------------

Trust Property), which action may be brought or consolidated in the courts of,
or sale conducted in, any county in which any of such collateral is located.
Grantor acknowledges that the right to maintain a consolidated trustee’s sale or
foreclosure action is a specific inducement to Lenders to extend the
indebtedness borrowed pursuant to or guaranteed by the Loan Documents, and
Grantor expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Grantor further agrees that if
Trustee or Beneficiary shall be prosecuting one or more foreclosure or other
proceedings against a portion of the Trust Property or against any collateral
other than the Trust Property, which collateral directly or indirectly secures
the Obligations, or if Beneficiary shall have obtained a judgment of foreclosure
and sale or similar judgment against such collateral (or, in the case of a
trustee’s sale, shall have met the statutory requirements therefore with respect
to such collateral), then, whether or not such proceedings are being maintained
or judgments were obtained in or outside the State in which the Premises are
located, Beneficiary may commence or continue any trustee’s sale or foreclosure
proceedings and exercise its other remedies granted in this Deed of Trust
against all or any part of the Trust Property and Grantor waives any objections
to the commencement or continuation of a foreclosure of this Deed of Trust or
exercise of any other remedies hereunder based on such other proceedings or
judgments, and waives any right to seek to dismiss, stay, remove, transfer or
consolidate either any action under this Deed of Trust or such other proceedings
on such basis. Neither the commencement nor continuation of proceedings to sell
the Trust Property in a trustee’s sale, to foreclose this Deed of Trust, nor the
exercise of any other rights hereunder nor the recovery of any judgment by
Beneficiary in any such proceedings or the occurrence of any sale by the Trustee
in any such proceedings shall prejudice, limit or preclude Beneficiary’s right
to commence or continue one or more trustee’s sales, foreclosure or other
proceedings or obtain a judgment against (or, in the case of a trustee’s sale,
to meet the statutory requirements for, any such sale of) any other collateral
(either in or outside the State in which the Premises are located) which
directly or indirectly secures the Obligations, and Grantor expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other sales or proceedings or exercise of any remedies in such sales or
proceedings based upon any action or judgment connected to this Deed of Trust,
and Grantor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other sales or proceedings or any sale or action under
this Deed of Trust on such basis. It is expressly understood and agreed that to
the fullest extent permitted by law, Beneficiary may, at its election, cause the
sale of all collateral which is the subject of a single trustee’s sale or
foreclosure action at either a single sale or at multiple sales conducted
simultaneously and take such other measures as are appropriate in order to
effect the agreement of the parties to dispose of and administer all collateral
securing the Obligations (directly or indirectly) in the most economical and
least time-consuming manner.

26. Successors and Assigns. All covenants of Grantor contained in this Deed of
Trust are imposed solely and exclusively for the benefit of Beneficiary, Trustee
and their respective successors and assigns, and no other person or entity shall
have standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Beneficiary or Trustee at any time if in
the sole discretion of either of them such a waiver is deemed advisable. All
such covenants of Grantor shall run with the land and bind Grantor, the
successors and assigns of Grantor (and each of them) and all subsequent owners,
encumbrancers and tenants of the Trust Property, and shall inure to the benefit
of Beneficiary, Trustee and their respective successors and assigns. Without
limiting the generality of the foregoing, any successor to Trustee appointed by
Beneficiary shall succeed to all rights of Trustee as if such successor had been
originally named as Trustee hereunder The word “Grantor” shall be construed as
if it read “Grantors” whenever the sense of this Deed of Trust so requires and
if there shall be more than one Grantor, the obligations of the Grantors shall
be joint and several.

 

-24-



--------------------------------------------------------------------------------

27. No Waivers, etc. Any failure by Beneficiary to insist upon the strict
performance by Grantor of any of the terms and provisions of this Deed of Trust
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Beneficiary or Trustee, notwithstanding any such failure, shall have the
right thereafter to insist upon the strict performance by Grantor of any and all
of the terms and provisions of this Deed of Trust to be performed by Grantor.
Beneficiary may release, regardless of consideration and without the necessity
for any notice to or consent by the beneficiary of any subordinate deed of trust
or the holder of any subordinate lien on the Trust Property, any part of the
security held for the obligations secured by this Deed of Trust without, as to
the remainder of the security, in any way impairing or affecting the lien of
this Deed of Trust or the priority of this Deed of Trust over any subordinate
lien or deed of trust.

28. Governing Law, etc. (a) THIS DEED OF TRUST WAS NEGOTIATED IN THE STATE OF
NEW YORK, AND MADE BY GRANTOR AND ACCEPTED BY BENEFICIARY IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS DEED OF TRUST AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES (I) THE PROVISIONS FOR
THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH
RESPECT TO THE PROPERTY (OTHER THAN THAT DESCRIBED IN SUBPARAGRAPH II BELOW)
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY AND FIXTURES ARE LOCATED AND (II) WITH RESPECT TO THE PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS
DEED OF TRUST AND THE OTHER LOAN DOCUMENTS IN PROPERTY WHOSE PERFECTION AND
PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS), THE LAW OF THE JURISDICTION APPLICABLE IN ACCORDANCE WITH SECTIONS
9-301 THROUGH 9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK SHALL
GOVERN. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS DEED OF TRUST AND THE NOTE, AND THIS DEED OF TRUST AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW EXCEPT AS SPECIFICALLY SET FORTH ABOVE.

 

-25-



--------------------------------------------------------------------------------

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BENEFICIARY OR GRANTOR ARISING
OUT OF OR RELATING TO THIS DEED OF TRUST MAY AT BENEFICIARY’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
GRANTOR AND BENEFICIARY WAIVE ANY OBJECTIONS WHICH THEY MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND GRANTOR AND BENEFICIARY HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GRANTOR HEREBY
AGREES THAT SERVICE OF PROCESS SHALL BE EFFECTED IN THE MANNER PROVIDED IN THE
CREDIT AGREEMENT.

29. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Deed of
Trust shall be used interchangeably in singular or plural form and the word
“Grantor” shall mean “each Grantor or any subsequent owner or owners of the
Trust Property or any part thereof or interest therein,” the word “Beneficiary”
shall mean “Beneficiary or any successor agent for the Lenders,” the word
“Trustee” shall mean “Trustee or any successor Trustee,” the word “person” shall
include any individual, corporation, partnership, limited liability company,
trust, unincorporated association, government, governmental authority, or other
entity, and the words “Trust Property” shall include any portion of the Trust
Property or interest therein. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa. The captions in this Deed of Trust are for convenience or reference only
and in no way limit or amplify the provisions hereof.

30. Maximum Rate of Interest. Nothing herein contained, nor in any Loan Document
or transaction related thereto, shall be construed or so operate as to require
Grantor or any person liable for the payment of the Obligations made pursuant to
the Credit Agreement, to pay interest in an amount or at a rate greater than the
maximum allowed by law. Should any interest or other charges in the nature of
the interest paid by Grantor or any parties liable for the payment of the
Obligations made pursuant to the Credit Agreement result in the computation or
earning of interest in excess of the maximum rate of interest allowed by
applicable law, then any and all such excess shall be and the same is hereby
waived by the holder hereof, and all such excess shall be automatically credited
against and in reduction of the principal balance, and any portion of said
excess which exceeds the principal balance shall be paid by the holder hereof to
Grantor or any parties liable for the payment of the Obligations made pursuant
to the said Credit Agreement, it being the intent of the parties hereto that
under no circumstances shall Grantor or any parties liable for the payment of
the Obligations hereunder be required to pay interest in excess of the maximum
rate allowed by law.

31. INTENTIONALLY DELETED.

 

-26-



--------------------------------------------------------------------------------

32. Release. If any of the Trust Property shall be sold, transferred or
otherwise disposed of by Grantor in a transaction permitted by the Credit
Agreement, or which otherwise satisfy the requirements for release pursuant to
Section 9.15 of the Credit Agreement, such Trust Property shall be automatically
released from the Lien of this Deed of Trust without further action on the part
of Grantor, Beneficiary or the Lenders, and shall cease to constitute collateral
hereunder, and then Beneficiary, at the request and sole expense of Grantor,
shall execute and deliver to Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such Trust
Property. No consent of any Qualified Counterparty shall be required for any
release of Trust Property pursuant to this Section

33. Trustee’s Powers (and Liabilities).(a) In case of the resignation of the
Trustee, or the inability (through death or otherwise), refusal or failure of
the Trustee to act, or at the option of Beneficiary or the holder(s) of a
majority of the Obligations for any other reason (which reason need not be
stated), a substitute Trustee (“Substitute Trustee”) may be named, constituted
and appointed by Beneficiary or the holder(s) of a majority of the Obligations,
without other formality than an appointment and designation in writing, which
appointment and designation shall be full evidence of the right and authority to
make the same and of all facts therein recited, and this conveyance shall vest
in the Substitute Trustee the title, powers and duties herein conferred on the
Trustee originally named herein, and the conveyance of the Substitute Trustee to
the purchaser(s) at any sale of the Trust Property of any part thereof shall be
equally valid and effective. The right to appoint a Substitute Trustee shall
exist as often and whenever from any of said causes, the Trustee, original or
substitute, resigns or cannot, will not or does not act, or Beneficiary or the
holder(s) of a majority of the Obligations desires to appoint a new Trustee. No
bond shall ever be required of the Trustee, original or substitute. The recitals
in any conveyance made by the Trustee, original or substitute, shall be accepted
and construed in court and elsewhere as prima facie evidence and proof of the
facts recited, and no other proof shall be required as to the request by
Beneficiary or the holders(s) of a majority of Obligations to the Trustee to
enforce this Deed of Trust, or as to the notice of or holding of the sale, or as
to any particulars thereof, or as to the resignation of the Trustee, original or
substitute, or as to the inability, refusal or failure of the Trustee, original
or substitute, to act, or as to the election of Beneficiary or the holder(s) of
a majority of the Obligations to appoint a new Trustee, or as to appointment of
a Substitute Trustee, and all prerequisites of said sale shall be presumed to
have been performed; and each sale made under the powers herein granted shall be
a perpetual bar against Grantor and the heirs, personal representatives,
successors and assigns of Grantor. Trustee, original or substitute, is hereby
authorized and empowered to appoint any one or more persons as attorney-in-fact
to act as Trustee under him and in his name, place and stead in order to take
any actions that Trustee is authorized and empowered to do hereunder, such
appointment to be evidenced by an instrument signed and acknowledged by said
Trustee, original or substitute; and all acts done by said attorney-in-fact
shall be valid, lawful and binding as if done by said Trustee, original or
substitute, in person.

(b) At any time or from time to time, without liability therefor, and without
notice, upon the written request of Beneficiary and presentation of the
documents evidencing the Obligations and this Deed of Trust for endorsement,
without affecting the liability of any person for the payment of the
indebtedness secured hereby, and without affecting the lien of this Deed of
Trust upon the Trust Property for the full amount of all amounts secured hereby,
upon Beneficiary’s request Trustee may (i) release all or any

 

-27-



--------------------------------------------------------------------------------

part of the Trust Property, (ii) consent to the making of any map or plat
thereof, (iii) join in granting any easement thereon or in creating any
covenants or conditions restricting use or occupancy thereof, or (iv) join in
any extension agreement or in any agreement subordinating the lien or charge
hereof.

(c) Except for gross negligence or willful misconduct, Trustee shall not be
liable for any act or omission or error of judgment. Trustee may rely on any
document believed by him in good faith to be genuine. All money received by
Trustee shall, until used or applied as herein provided, be held in trust, and
Trustee shall not be liable for interest thereon. Grantor shall indemnify
Trustee against all liability and expenses that he may incur in the performance
of his duties hereunder except for gross negligence or willful misconduct.

34. Last Dollars Secured; Priority. To the extent that this Deed of Trust
secures only a portion of the indebtedness owing or which may become owing by
Grantor to the Secured Parties, the parties agree that any payments or
repayments of such indebtedness shall be and be deemed to be applied first to
the portion of the indebtedness that is not secured hereby, it being the
parties’ intent that the portion of the indebtedness last remaining unpaid shall
be secured hereby. If at any time this Deed of Trust shall secure less than all
of the principal amount of the Obligations, it is expressly agreed that any
repayments of the principal amount of the Obligations shall not reduce the
amount of the lien of this Deed of Trust until such lien amount shall equal the
principal amount of the Obligations outstanding.

35. Receipt of Copy. Grantor acknowledges that it has received a true copy of
this Deed of Trust.

36. ADDITIONAL STATE SPECIFIC PROVISIONS

(a) Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Section 36 and the terms and conditions of this
Deed of Trust, the terms and conditions of this Section 36 shall control and be
binding.

(b) The term “instrument” as it appears twice in the second sentence of the
first paragraph is hereby deleted and replaced with the term “Security
Instrument.”

(c) The phrase “if any,” in the first sentence of “Background” Section D is
hereby deleted in its entirety.

(d) Intentionally deleted.

(e) The phrase “to the extent permitted by applicable law” is hereby inserted
after “demand” and before “as” in the first sentence of Section 13(a).

(f) The phrase “To the extent permitted by applicable law” is hereby inserted in
the beginning of the fifth sentence of the first paragraph of Section 13(a)(i)
and is hereby inserted in the beginning of the last sentence of the first
paragraph of Section 13(a)(i).

 

-28-



--------------------------------------------------------------------------------

(g) Section 13(b) is hereby deleted in its entirety and replaced with the phrase
“Intentionally Deleted.”

(h) The phrase “financing statement” is hereby deleted and replaced with the
phrase “fixture filing” in the first and second clauses of the third sentence of
Section 17(c).

(i) The phrase “(whether or not such property is owned by Grantor or by others)”
is hereby deleted in its entirety from Section 25(b).

(j) Additional Security Agreement Provisions.

(i) Notwithstanding the provisions set forth in Section 17 hereof, with respect
to fixtures, Beneficiary or Trustee may elect to treat same as either real
property or personal property and proceed to exercise such rights and remedies
applicable to the categorization so chosen. Beneficiary may proceed against the
items of real property and any items of Property separately or together in any
order whatsoever, without in any way affecting or waiving Beneficiary’s rights
and remedies under the Uniform Commercial Code, this Deed of Trust or the Credit
Agreement. Grantor acknowledges and agrees that Beneficiary’s rights and
remedies under this Deed of Trust and the Credit Agreement shall be cumulative
and shall be in addition to every other right and remedy now or hereafter
existing at law, in equity, by statute or by agreement of the parties.

(ii) Grantor agrees that this Deed of Trust constitutes a financing statement
filed as a fixture filing in the Official Records of the County in which the
Trust Property is located with respect to any and all fixtures included within
the term “Land” or “Property” as used herein and with respect to any goods and
other personal property that may now be or hereafter become fixtures. The names
and mailing addresses of the debtor (Grantor) and the secured party
(Beneficiary) are set forth on the first page of this Deed of Trust. Grantor’s
organization number is set forth on the first page of this Deed of Trust.
Grantor is the record [owner] [lessee] of the Trust Property. The personal
property described above is the collateral covered by this fixture filing. Any
reproduction of this Deed of Trust shall be sufficient as a fixture filing.

(k) Additional Remedies Provision. Upon the occurrence and continuance of an
Event of Default, Grantor hereby authorizes and empowers Beneficiary in its sole
discretion, without any notice or demand, except to the extent required by
applicable law, and without affecting the lien and charge of this Deed of Trust,
to exercise any right or remedy which Beneficiary may have available to it,
including, but not limited to, judicial foreclosure, exercise of rights of power
of sale without judicial action as to any collateral security for the
Obligations, whether real, personal or intangible property. Without limiting the
foregoing, Grantor specifically agrees that any action maintained by Beneficiary
for the appointment of any receiver, trustee or custodian to collect rents,
issues or profits or to obtain possession of the Trust Property shall not
constitute an “action” within the meaning of §726 of the California Code of
Civil Procedure.

 

-29-



--------------------------------------------------------------------------------

(l) Additional Waivers. The following is added as new Section 23(c):

“Upon the occurrence and continuance of an Event of Default, Grantor hereby
expressly waives diligence, demand, presentment, protest and notice of every
kind and nature whatsoever (unless as otherwise required by law or under this
Deed of Trust or the Credit Agreement) and waives any right to require
Beneficiary to enforce any remedy against any guarantor, endorser or other
person whatsoever prior to the exercise of its rights and remedies hereunder or
otherwise.”

(m) Loan Document Approval. Grantor has read and hereby approves the Credit
Agreement, this Deed of Trust, the other Loan Documents and all other documents
relating thereto. Grantor acknowledges that it has been represented by counsel
of its choice to review the Credit Agreement, this Deed of Trust, the other Loan
Documents and all other documents relating thereto and said counsel has
explained and Grantor understands the provisions thereof, or that Grantor has
voluntarily declined to retain such counsel.

(n) Future Advances. This Deed of Trust shall secure any and all future advances
of the proceeds of the Loans made to Grantor by Beneficiary and the Lenders
pursuant to the terms of the Credit Agreement. At no time during the term of
this Deed of Trust or any extension thereof shall the unpaid and outstanding
secured principal future advances, not including sums advanced by Beneficiary to
protect the security of this Deed of Trust, exceed TWO HUNDRED FIFTY MILLION
DOLLARS AND NO/100 ($250,000,000.00). This provision shall not constitute an
obligation upon or commitment of Beneficiary to make additional advances or
loans to Grantor.

[signature page(s) follow]

 

-30-



--------------------------------------------------------------------------------

This Deed of Trust has been duly executed by Grantor on the date first set forth
above to be effective as of the date first set forth above.

 

GRANTOR:

 

[(ver 1)Sunset-Gower: SGS HOLDINGS, LLC; (ver 2) Orange, CA: HFOP CITY PLAZA,
LLC]

By:      

Name:

Title:

 



--------------------------------------------------------------------------------

STATE OF                    )

                                         ) ss.:

COUNTY OF                 )

On the          day of                 , in the year 2010, before me,
                                                         , a Notary public,
personally appeared                                                          ,
who proved to me on the basis of satisfactory evidence to be the persons(s)
whose name(s) are subscribed to the within instrument and acknowledged to me
that they/she/he executed the same in his/her/their capacities, and that by
his/her/their signature on the instrument, the person(s) or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

      Notary Public

I certify under PENALTIES OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

Witness my hand and official seal.

                                                                   
                  (seal)

Notary signature



--------------------------------------------------------------------------------

Schedule A

Description of the Land

[Schedules A-1 and A-2 in case of ground lease property



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

A-1



--------------------------------------------------------------------------------

1.    Assignor:                                              2.    Assignee:   
                                             Assignee is an [Affiliate][Approved
Fund] of [identify Lender] 3.    Borrower:    HUDSON PACIFIC PROPERTIES, L.P. 4.
   Administrative Agent:    BARCLAYS BANK PLC, as the administrative agent under
the Credit Agreement 5.    Credit Agreement:    The $200,000,000 Credit
Agreement dated as of             , 2010 among HUDSON PACIFIC PROPERTIES, L.P.,
a Maryland limited partnership (the “Borrower”), HUDSON PACIFIC PROPERTIES,
INC., a Maryland corporation (the “REIT”), the Lenders parties thereto, BARCLAYS
CAPITAL INC. and BANC OF AMERICA SECURITIES LLC, as Arrangers and BARCLAYS BANK
PLC, as Administrative Agent (the “Administrative Agent”) 6.    Assigned
Interest:   

 

Assignor

 

Assignee

 

Aggregate Amount

of all Revolving

Credit
Commitments/Loans

for all Lenders3

 

Amount of

Revolving Credit

Commitment/

Loans Assigned8

 

Percentage

Assigned of

Commitment/

Loans4

 

CUSIP

Number

    $   $   %       $   $   %  

 

[7.

Trade Date:                                                  ]5

Effective Date:                  , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

3

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

A-3



--------------------------------------------------------------------------------

[Consented to: BARCLAYS BANK PLC, as     Administrative Agent By  

 

Title:   [Consented to: HUDSON PACIFIC PROPERTIES, L.P. By  

 

Title:]6  

 

 

6 To be inserted if the assignment is to a party other than any affiliate,
Related Fund or Control Investment Affiliate of Lender.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.6 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(c) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF REVOLVING CREDIT NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$        

  New York, New York                , 2010

FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”), hereby unconditionally promises to pay to
                     (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of (a)                      DOLLARS
($        ), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to
Section 2.1 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such Payment Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 2.12
of the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of any Revolving Credit Loan.

This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement dated as of              , 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the REIT, as
Guarantor, the Borrower, the Lender, the Lenders parties thereto, Barclays Bank
PLC, as Administrative Agent, Barclays Capital Inc. and Banc of America
Securities LLC, as Arrangers, and others, (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Borrower] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

to Revolving Credit Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of Base Rate

Loans

 

Amount

Converted to

Base Rate Loans

 

Amount of Principal of
Base Rate Loans Repaid

 

Amount of Base Rate
Loans Converted to
Eurodollar Loans

 

Unpaid Principal
Balance

of Base Rate Loans

 

Notation Made By



--------------------------------------------------------------------------------

Schedule B

to Revolving Credit Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount Converted
to

Eurodollar Loans

 

Interest Period and
Eurodollar Rate
with

Respect Thereto

 

Amount of Principal
of

Eurodollar Loans
Repaid

 

Amount of
Eurodollar
Loans Converted to
Base Rate Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF SWING LINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$           New York, New York                , 2010

FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”), hereby unconditionally promises to pay to
                     (the “Swing Line Lender”) or its registered assigns at the
Payment Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Termination Date the principal amount of
(a)                      DOLLARS ($        ), or, if less, (b) the aggregate
unpaid principal amount of all Swing Line Loans made by the Swing Line Lender to
the Borrower pursuant to Section 2.3 of the Credit Agreement, as hereinafter
defined. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.12 of such Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swing Line Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of any Swing Line Loan.

This Note (a) is the Swing Line Note referred to in the Credit Agreement dated
as of              , 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the REIT, as Guarantor, the
Borrower, the Swing Line Lender, the other Lenders parties thereto, Barclays
Bank PLC, as Administrative Agent, Barclays Capital Inc. and Banc of America
Securities LLC, as Arrangers, and others, (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

HUDSON PACIFIC PROPERTIES, L.P. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

to Swing Line Note

LOANS AND REPAYMENTS OF SWING LINE LOANS

 

Date

 

Amount of
Swing Line Loans

 

Amount of Principal of

Swing Line

Loans Repaid

 

Unpaid Principal Balance

of Swing

Line Loans

 

Notation Made By



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of              , 2010, as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited
partnership (the “Borrower”), HUDSON PACIFIC PROPERTIES, INC., a Maryland
corporation (the “REIT”), the Lenders parties thereto, BARCLAYS CAPITAL INC. and
BANC OF AMERICA SECURITIES LLC, as Arrangers and BARCLAYS BANK PLC, as
Administrative Agent, and others. Capitalized terms used herein that are not
defined herein shall have the meanings ascribed to them in the Credit Agreement.

                     (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.17(d) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.

 

[NAME OF NON-U.S. LENDER] By:  

 

Name:   Title:  

Dated:                     



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING NOTICE

 

To: BARCLAYS BANK PLC,

as Administrative Agent

745 Seventh Avenue

New York, New York 10019

Attention: Craig J. Malloy

Telecopy: (646) 758-4617

Telephone: (212) 526-7150

Reference is hereby made to the Credit Agreement, dated as of              ,
2010 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited
partnership (the “Borrower”), HUDSON PACIFIC PROPERTIES, INC., a Maryland
corporation (the “REIT”), the Lenders parties thereto, BARCLAYS CAPITAL INC. and
BANC OF AMERICA SECURITIES LLC, as Arrangers and BARCLAYS BANK PLC, as
Administrative Agent, and others. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

The Borrower hereby certifies that after giving pro forma effect to the Loans to
be made pursuant to this Borrowing Notice, the Total Revolving Extensions of
Credit shall not exceed the Maximum Facility Availability.

The Borrower hereby gives notice to the Administrative Agent that Loans, and of
the type and amount, set forth below are requested to be made on the date
indicated below:

REVOLVING CREDIT LOANS

 

Type of Loans

   Interest
Period    Aggregate
Amount    Date of Loans

Base Rate Loans

   N/A                                        

Eurodollar Loans**

                                                                          
                                                                          
                                                    

The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to it as follows:

 

 

** If more than one Interest Period is requested, the Borrower shall list
duration of each requested Interest Period and amount of requested Loans
allocated to each Interest Period.



--------------------------------------------------------------------------------

[insert transmittal instructions].



--------------------------------------------------------------------------------

The Borrower hereby certifies that all conditions contained in the Credit
Agreement to the making of any Loan requested have been met or satisfied in
full.

 

HUDSON PACIFIC PROPERTIES, L.P. By:  

 

Title:  

Dated:                     



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT (this “Supplement”), dated             , 20     to the
Credit Agreement, dated as of June     , 2010, (as amended, supplemented or
modified from time to time, the “Credit Agreement”), among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), HUDSON
PACIFIC PROPERTIES, INC., a Maryland corporation (the “REIT”), the Lenders
parties thereto, BARCLAYS CAPITAL INC. and BANC OF AMERICA SECURITIES LLC, as
Arrangers and BARCLAYS BANK PLC, as Administrative Agent, and others.

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Total Revolving Credit Commitments
be increased by $         to $         pursuant to the Credit Agreement;

WHEREAS, the Credit Amendment provides in Section 2.22(b) thereof that any bank,
financial institution or other entity, although not originally a party thereto,
may become a party to the Credit Agreement in accordance with the terms thereof
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Administrative Agent, become a Revolving Credit Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Revolving Credit Commitment of $        .

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 6.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as administrative agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the



--------------------------------------------------------------------------------

provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.17 of the Credit Agreement.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

                                     

                                     

                                     

                                     

4. Terms defined in the Credit Agreement shall have their defined meanings
therein when used herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER] By:  

 

Name:   Title:  

[Signature Page to New Lender Supplement]



--------------------------------------------------------------------------------

Accepted this      day of

            , 20    .

 

HUDSON PACIFIC PROPERTIES, L.P. By:   Hudson Pacific Properties, Inc., its sole
  general partner By:  

 

Name:   Title:  

[Signature Page to New Lender Supplement]



--------------------------------------------------------------------------------

Accepted this      day of

            , 200    .

 

[                                                     ] as Issuing Lender By:  

 

Name:   Title:  

BARCLAYS BANK PLC,

as Administrative Agent and as Swing Line Lender

By:  

 

Name:   Title:  

[Signature Page to New Lender Supplement]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT

REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT (this “Supplement”), dated
            , 20    , to the Credit Agreement, dated as of June __, 2010, (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership (the
“Borrower”), HUDSON PACIFIC PROPERTIES, INC., a Maryland corporation (the
“REIT”), the Lenders parties thereto, BARCLAYS CAPITAL INC. and BANC OF AMERICA
SECURITIES LLC, as Arrangers and BARCLAYS BANK PLC, as Administrative Agent, and
others.

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Total Revolving Credit Commitments
be increased by $         to $         pursuant to the Credit Agreement;

WHEREAS, pursuant to the provisions of Section 2.22(c) of the Credit Agreement,
the undersigned may increase the amount of its Revolving Credit Commitment in
accordance with the terms thereof by executing and delivering to the Borrower
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to increase the amount of its Revolving
Credit Commitment under the Credit Agreement;

NOW THEREFORE, the undersigned hereby agrees as follows:

1. Subject to the terms and conditions of the Credit Agreement, that on the date
this Supplement is accepted by the Borrower and the Administrative Agent it
shall have its Revolving Credit Commitment increased by $        , thereby
making the amount of its Revolving Credit Commitment $        .

2. Terms defined in the Credit Agreement shall have their defined meanings
therein when used herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER] By:  

 

Name:   Title:  

[Signature Page to Revolving Credit Commitment Increase Supplement]



--------------------------------------------------------------------------------

Accepted this      day of

            , 20    .

 

HUDSON PACIFIC PROPERTIES, L.P. By:   Hudson Pacific Properties, Inc., its sole
  general partner By:  

 

Name:   Title:  

[Signature Page to Revolving Credit Commitment Increase Supplement]



--------------------------------------------------------------------------------

Accepted this      day of

            , 20__.

 

BARCLAYS BANK PLC, as Administrative Agent and as Swing Line Lender By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[                                         ],

as Issuing Lender

By:  

 

Name:   Title:  

[Signature Page to Revolving Credit Commitment Increase Supplement]



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF BORROWING BASE CERTIFICATE

This Borrowing Base Certificate is being delivered in connection with that
certain Credit Agreement, dated as of [            ], 20    , among Hudson
Pacific Properties, Inc., a Maryland corporation (the “REIT”), Hudson Pacific
Properties, L.P., a Maryland limited partnership (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto, as lenders, Barclays Capital and Bank of America Securities LLC, as
joint lead arrangers and joint bookrunners, Bank of America, N.A., as
syndication agent, and Barclays Bank PLC, as administrative agent. Capitalized
terms used but not defined herein shall have the meanings provided in the Credit
Agreement.

As of the date hereof, the undersigned certifies to the Arranger, the Agents and
the Lenders as follows:

1. I am the duly elected, qualified and acting [Chief Financial Officer]
[director (or equivalent) or officer of the REIT with actual knowledge of the
financial affairs of the REIT and its Subsidiaries] of the REIT.

2. I have reviewed and am familiar with the contents of this Certificate.

3. All of the information set forth in Schedule I attached hereto is true,
correct and complete.

This certificate is being delivered by the undersigned officer only in his or
her capacity as an officer of the REIT and not individually and the undersigned
shall have no personal liability to the Lenders with respect hereto.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

Certified as of the          day of                 , 20    .

 

HUDSON PACIFIC PROPERTIES, INC.

By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

BORROWING BASE REPORT

 

Effective Date of Calculation:             [                    ], 20    

     

Borrowing Base Calculation:

     

1. Calculation of the Applicable Borrowing Base Property Advance Rate:

     

(a) (i) Number of Borrowing Base Office Properties ____

     

     (ii) Item 1(a) greater than 5

      Yes/No

(b) (i) (A) Net Operating Income of Technicolor Building1

   $               

(B) Net Operating Income of City Plaza

   $               

(C) Net Operating Income of Sunset Gower

   $               

(D) Net Operating Income of [                ]

   $               

Sum of Net Operating Income for all the Borrowing Base Properties

   $               

(ii) Aggregate Net Operating Income of all the Borrowing Base Properties
multiplied by 0.30

   $               

(iii) Item 1(b)(i)(A), (B) [or (D)] is less than Item 1(b)(ii)

      Yes/No

(c) No Tenant of a Borrowing Base Office Property without an Investment Grade
Rating accounts for more than 15% of the total revenue for all Borrowing Base
Properties

      Yes/No

 

 

1

See attached Annex A for a calculation of the Net Operating Income for each
Borrowing Base Property.



--------------------------------------------------------------------------------

(d) No Tenant of Borrowing Base Office Properties with an Investment Grade
Rating accounts for more than 20% of total revenue for all Borrowing Base
Properties

        Yes/No

(e) (i) If the response is “No” to any of Items 1(a), 1(b), 1(c) or 1(d), then
0.55

     

     (ii) If the response is “Yes” to each of Items 1(a), 1(b), 1(c) or 1(d),
then 0.60

     

Applicable Borrowing Base Property Advance Rate:

               

2. With respect to the Technicolor Building:

     

(a) (x) The MAI “as-is” appraised value of such Borrowing Base Office Property
in effect at such time

   $                              

times (y) the Applicable Borrowing Base Property Advance Rate             

      $                           

(b) (x) Net Operating Income

   $               

divided by 1.60

      $            

(y) (i) an interest rate of 8.0% per annum (assuming a 30-year amortization)

     %             

(ii) the 10-year treasury rate on the last day of such period plus 3.0%
(assuming a 30-year amortization)

     %             

• The greater of 2(b)(y)(i) and 2(b)(y)(ii) (the “Assumed Interest Rate”)

     %             

(c) Item 2(b)(x) divided by the Assumed Interest Rate

      $            

(d) Technicolor Building Borrowing Base (the lesser of item 2(a) and Item 2(c))

      $            



--------------------------------------------------------------------------------

3. With respect to City Plaza:

     

(a) (x) The MAI “as-is” appraised value of such Borrowing Base Office Property
in effect at such time

   $                              

times (y) the Applicable Borrowing Base Property Advance Rate             

      $                           

(b) (x) Net Operating Income

   $               

(y) Contractual monthly base rent for each Tenant subject to a valid and
effective Lease that does not yet occupy any space or that is otherwise in a
free-rent period during such four fiscal quarter period for each month occurring
during the Lease Adjustment Period for such Lease, less any applicable
duplications for Tenants relocating within the applicable building.

  

$

 

            

The sum of Items 3(b)(x) and 3(b)(y) divided by 1.60

      $            

(y) The Assumed Interest Rate

     %             

(c) Item 3(b) divided by the Assumed Interest Rate

      $            

(d) City Plaza Borrowing Base (the lesser of item 3(a) and Item 3(c))

      $            

4. With respect to Sunset Gower:

     

(a) (x) The MAI “as-is” appraised value of such Borrowing Base Studio Property
in effect at such time

   $               

times (y) 0.25

      $            



--------------------------------------------------------------------------------

(b) (x) Net Operating Income $_________

   $                              

divided by 4.50

      $                           

(y) The Assumed Interest Rate

     %             

(c) Item 4(b)(x) divided by the Assumed Interest Rate

      $            

(d) Sunset Gower Borrowing Base (the lesser of item 4(a) and Item 4(c))

      $            

5. Borrowing Base Subtotal (Item 2(d) plus 3(d) plus 4(d))

      $            

6. The Borrowing Base shall exclude the following (“Adjustments”):

     

(a) Prior to the first anniversary of the Closing Date, the amount (if positive)
equal to the aggregate Borrowing Base attributable to Borrowing Base Studio
Properties minus an amount equal to 25% of the aggregate Borrowing Base.

      $            

(b) On and after the first anniversary of the Closing Date, the amount (if
positive) equal to the aggregate Borrowing Base attributable to Borrowing Base
Studio Properties minus an amount equal to 20% of the aggregate Borrowing Base.

      $            

(c) From and after the date that is nine months after the Closing Date, the
amount equal to the Borrowing Base attributable to any Borrowing Base Office
Property with single tenants exceeding 35% of the total revenue for all
Borrowing Base Properties, beginning with the Borrowing Base Office Property
with the lowest revenue derived from single tenants, until the aggregate total
revenue for such Borrowing Base Office Properties no longer exceeds 35% of the
total revenue for all of the Borrowing Base Properties.

      $            



--------------------------------------------------------------------------------

(d) Without duplication for any Borrowing Base Office Property excluded pursuant
to Item 6(c) above, from and after the date that is nine months after the
Closing Date, the amount of the Borrowing Base attributable to any Borrowing
Base Office Property with a single tenant comprising more than 15% of the total
revenue of all of the Borrowing Base Properties (other than the Technicolor
Building which may comprise up to 25% of the total revenue of all the Borrowing
Base Properties if it is not during a Borrowing Base Office Property Advance
Rate Increase Period) shall be excluded.

      $                       

(e) If a mechanics’ Lien or other Lien for the performance of work or the supply
of materials is filed against a Borrowing Base Property, or any stop notice is
served on the owner of such Borrowing Base Property, and the Lien remains
unsatisfied or unbonded for a period of ten days after the date of filing or
service, an amount equal to 125% of the aggregate amount of such Lien until the
Administrative Agent has received satisfactory evidence that such Lien has been
released or bonded

      $            

(f) If a Borrowing Base Property suffers a Material Environmental Event, an
amount equal to 125% of the Cost to Remedy such Material Environmental Event,
until such Material Environmental Event is fully remedied as evidenced by an
ESA.

      $            

7. BORROWING BASE (Item 5 minus the sum of Items 6(a), 6(b), 6(c), 6(d), and
6(e) and 6(f))

      $            

 



--------------------------------------------------------------------------------

ANNEX A

NET OPERATING INCOME

(for the four fiscal quarters ended                     , 201    )

 

1. Technicolor Building

     

(a) The aggregate gross revenues from the operations of such Borrowing Base
Property during such period (including from any Specified Development Property
that is part of the Technicolor Building)

      $            

(b) all expenses and other proper charges incurred in connection with the
operation of such Borrowing Base Property during such period (including real
estate taxes, but excluding any management fees, debt service charges, income
taxes, depreciation, amortization and other noncash expenses)

      $            

(c) (x) 3% of the aggregate net revenues from the operations of such Borrowing
Base Property during such period

  

$

 

            

(y) actual management fees paid during such period

   $               

Technicolor Management Fee (greater of Item 1(c)(x) and Item 1(c)(y))

      $            

(d) Annual Replacement Reserve of $0.25 per square foot

   $               

Net Operating Income (Item 1(a) minus the sum of Items 1(b), 1(c) and 1(d))

      $            



--------------------------------------------------------------------------------

2. City Plaza

     

(a) (x) The aggregate gross revenues from the operations of such Borrowing Base
Property during such period (including from any Specified Development Property
that is part of City Plaza)

      $            

(b) all expenses and other proper charges incurred in connection with the
operation of such Borrowing Base Property during such period (including real
estate taxes, but excluding any management fees, debt service charges, income
taxes, depreciation, amortization and other noncash expenses)

      $            

(c) (x) 3% of the aggregate net revenues from the operations of such Borrowing
Base Property during such period

  

$

 

            

(y) actual management fees paid during such period

   $               

City Plaza Management Fee (greater of Item 2(c)(x) and Item 2(c)(y))

      $            

(d) Annual Replacement Reserve of $0.25 per square foot

   $               

Net Operating Income (Item 2(a) minus the sum of Items 2(b), 2(c) and 2(d))

      $            



--------------------------------------------------------------------------------

3. Sunset Gower

     

(a) The aggregate gross revenues from the operations of such Borrowing Base
Property during such period (including from any Specified Development Property
that is part of Sunset Gower)

      $            

(b) all expenses and other proper charges incurred in connection with the
operation of such Borrowing Base Property during such period (including real
estate taxes, but excluding any management fees, debt service charges, income
taxes, depreciation, amortization and other noncash expenses)

      $            

(c) (x) 3% of the aggregate net revenues from the operations of such Borrowing
Base Property during such period

  

$

 

            

(y) actual management fees paid during such period

   $               

Sunset Gower Management Fee (greater of Item 3(c)(x) and Item 3(c)(y))

      $            

(d) Annual Replacement Reserve of $0.40 per square foot

      $            

Net Operating Income (Item 3(a) minus the sum of Items 3(b), 3(c) and 3(d))

      $            

 